Exhibit 10.14 Recording Requested By: Scott R. Smith, Blank Rome LLP 405 Lexington Avenue New York, NY10174-0208 When Recorded Mail to: Scott R. Smith, Blank Rome LLP 405 Lexington Avenue New York, NY10174-0208 DEED OF TRUST, SECURITY AGREEMENT, ASSIGNMENT OF PRODUCTION, FINANCING STATEMENT AND FIXTURE FILING FROM RED HAWK PETROLEUM, LLC, as Grantor TO THE PUBLIC TRUSTEE OF WELD COUNTY, COLORADO, as Trustee AND BAM ADMINISTRATIVE SERVICES LLC, as Beneficiary DATED AS OF March 7, 2014 THIS INSTRUMENT SECURES PAYMENT OF FUTURE ADVANCES. THIS INSTRUMENT CONTAINS AFTER-ACQUIRED PROPERTY PROVISIONS AND COVERS PROCEEDS OF MORTGAGED PROPERTY. THIS INSTRUMENT COVERS MINERALS AND OTHER SUBSTANCES OF VALUE WHICH MAY BE EXTRACTED FROM THE EARTH (INCLUDING WITHOUT LIMITATION OIL AND GAS). THIS DEED OF TRUST IS TO BE FILED FOR RECORD, AMONG OTHER PLACES, IN THE REAL ESTATE OR COMPARABLE RECORDS OF THE COUNTIES REFERENCED IN EXHIBIT A HERETO. A POWER OF SALE HAS BEEN GRANTED IN THIS DEED OF TRUST.A POWER OF SALE ALLOWS THE TRUSTEE TO TAKE THE MORTGAGED PROPERTY AND SELL IT WITHOUT GOING TO COURT IN A JUDICIAL FORECLOSURE ACTION UPON DEFAULT BY THE GRANTOR UNDER THIS DEED OF TRUST. DEED OF TRUST, SECURITY AGREEMENT, ASSIGNMENT OF PRODUCTION, FINANCING STATEMENT AND FIXTURE FILING THIS DEED OF TRUST, SECURITY AGREEMENT, ASSIGNMENT OF PRODUCTION, FINANCING STATEMENT AND FIXTURE FILING (this “Deed of Trust”), dated effective as of March 7, 2014 (the “Effective Date”), by RED HAWK PETROLEUM, LLC, a Nevada limited liability company (“Grantor”), with an address at 4125 Blackhawk Plaza Circle, Suite 201A, Danville, California 94506, to the PUBLIC TRUSTEE OF WELD COUNTY, COLORADO (“Trustee”), and BAM ADMINISTRATIVE SERVICES LLC,a Delaware limited liability company (“Beneficiary”), with an address at 1370 Avenue of the Americas, 32nd Floor, New York, New York 10019.Grantor, Trustee and Beneficiary may be referred to herein, individually, as a “Party,” and, collectively, as the “Parties.” RECITALS: A.PEDEVCO Corp., a Texas corporation (the “Company”) is party to that certain Note Purchase Agreement dated as of the date hereof (as amended, amended and restated, supplemented, or otherwise modified from time to time, the “Purchase Agreement”) by and between the Company, the investor parties thereto (collectively, the “Investors” and each, individually, an “Investor”) and Beneficiary, as agent for the Investors, pursuant to which the Investors agreed to extend loans to the Company in the principal amount of up to $50,000,000 (the “Loans”), repayment of which is evidenced by certain Senior Secured Promissory Notes dated the date hereof issued to each Investor (the “Notes”).Capitalized terms used but not otherwise defined herein shall have the meanings given to them in the Purchase Agreement, unless this Deed of Trust specifies another document in which a capitalized term is defined. B.In order to induce Beneficiary and the Investors to enter into the Purchase Agreement and other Transaction Documents and to induce the Investors to extend the Loans pursuant to the Purchase Agreement, Grantor has agreed to guaranty the obligations of Company to Beneficiary and the Investors pursuant to that certain Guaranty dated as of the date hereof (as amended, amended and restated, supplemented, or otherwise modified from time to time, the “Guaranty”) executed by Grantor and the other guarantors thereto in favor of Beneficiary and the Investors. C.In order to secure Grantor’s obligations under the Guaranty and to induce Beneficiary and the Investors to enter into the Purchase Agreement and other Transaction Documents and to induce the Investors to extend the Loans pursuant to the Purchase Agreement, Grantor has agreed to execute and deliver to the Beneficiary this Deed of Trust. D.Grantor is a subsidiary of the Company and will derive benefit from the extension of the Loans to the Company. AGREEMENT: NOW, THEREFORE, in order to comply with the terms and conditions of the Purchase Agreement and for other good and valuable consideration, the receipt and adequacy of which are hereby acknowledged, the parties hereto agree as follows: 1 ARTICLE I GRANTING CLAUSE 1.1Grantor does hereby irrevocably GRANT, BARGAIN, SELL, ASSIGN, TRANSFER and CONVEY WITH POWER OF SALE unto Trustee for the proposes, uses and benefits hereinafter set out, IN TRUST, the following described real and personal property, rights, titles, interests and estates (collectively, the “Mortgaged Property”): (a)All rights, titles, interests and estates now owned or hereafter acquired by Grantor in, to and under the leases described in Exhibit A attached hereto, and to the oil and gas leases and/or oil, gas and other mineral leases and other interests and estates and the lands and premises covered or affected thereby (the “Leases”), insofar as the Leases cover the land described on Exhibit A attached hereto (collectively, the “Hydrocarbon Property”), even though Grantor’s interests therein may be incorrectly described or a description of a part or all of such Hydrocarbon Property or Grantor’s interests therein be omitted; it being intended by Grantor and Beneficiary herein to cover and affect hereby all interests which Grantor may now own or may hereafter acquire in and to the Hydrocarbon Property notwithstanding that the interests as specified on Exhibit A may be limited to particular lands, specified depths or particular types of property interests. (b)All rights, titles, interests and estates now owned or hereafter acquired by Grantor in, to and under:(i) the properties now or hereafter pooled or unitized with the Hydrocarbon Property; (ii) all presently existing or future unitization, communitization, pooling agreements and declarations of pooled units and the units created thereby (including, without limitation, all units created under orders, regulations, rules or other official acts of any Federal, State or other governmental body or agency having jurisdiction and any units created solely among working interest owners pursuant to operating agreements or otherwise) which may affect all or any portion of the Hydrocarbon Property, including, without limitation, those units which may be described or referred to on attached Exhibit A; (iii) all operating agreements, production sales or other contracts, farmout agreements, farm-in agreements, area of mutual interest agreements, equipment leases and other agreements described or referred to in this Deed of Trust or which relate to any of the Hydrocarbon Property or interests in the Hydrocarbon Property described or referred to herein or on attached Exhibit A or to the production, sale, purchase, exchange, processing, handling, storage, transporting or marketing of the Hydrocarbons (as hereinafter defined) from or attributable to such Hydrocarbon Property; and (iv) all geological, geophysical, seismic, engineering, accounting, title and other technical or business data concerning the Mortgaged Property, the Hydrocarbons, or any other item of property which are in the possession of Grantor or in which Grantor can otherwise grant a security interest with respect to the Hydrocarbon Property, and all books, files, records, magnetic media, computer records, and other forms of recording or obtaining access to such data. (c)All rights, titles, interests and estates now owned or hereafter acquired by Grantor in and to all oil, gas, casinghead gas, condensate, distillate, liquid hydrocarbons, gaseous hydrocarbons and all products refined therefrom and all other minerals (collectively called either the “Hydrocarbons”) in and under and which may be produced and saved from or attributable to the Hydrocarbon Property, the lands pooled or unitized therewith and Grantor’s interests therein, including all oil in tanks and all rents, issues, profits, proceeds, products, revenues and other income from or attributable to the Hydrocarbon Property, the lands pooled or unitized therewith and Grantor’s interests therein which are subjected or required to be subjected to the liens and security interests of this Deed of Trust. 2 (d)All tenements, hereditaments, appurtenances and properties relating, belonging, affixed or incidental to the Hydrocarbon Property, rights, titles, interests and estates described or referred to in paragraphs (a) and (b) above, which are now owned or which may hereafter be acquired by Grantor, including, without limitation, any and all property, real or personal, now owned or hereafter acquired and situated upon, used, held for use, or useful in connection with the operating, working or development of any of such Hydrocarbon Property or the lands pooled or unitized therewith (excluding drilling rigs, trucks, automotive equipment or other personal property which may be taken to the premises for the purpose of drilling a well or for other similar temporary uses) and including any and all oil wells, gas wells, injection wells or other wells, including, without limitation, those described on Exhibit A, structures, field separators, liquid extraction plants, plant compressors, pumps, pumping units, pipelines, sales and flow lines, gathering systems, field gathering systems, salt water disposal facilities, tanks and tank batteries, fixtures, valves, fittings, machinery and parts, engines, boilers, meters, apparatus, equipment, appliances, tools, implements, cables, wires, towers, casing, tubing and rods, surface leases, rights-of-way, easements, servitudes, licenses and other surface and subsurface rights together with all additions, substitutions, replacements, accessions and attachments to any and all of the foregoing properties. (e)All of the rights, titles and interests of every nature whatsoever now owned or hereafter acquired by Grantor in and to the Hydrocarbon Property rights, titles, interests and estates and every part and parcel thereof. (f)All rights and interests whatsoever now owned or hereafter acquired by Grantor in and to future contracts, forward contracts, swap, cap or collar contracts, option contracts, hedging contracts or other derivative contracts or similar agreements covering oil and gas commodities or prices or financial, monetary or interest rate instruments. (g)All accounts, contract rights, inventory, general intangibles, insurance contracts and insurance proceeds and any other personable/movable property of any kind or character constituting a part of, relating to or arising out of those portions of the Mortgaged Property which are described in paragraphs (a) through (f) above and all proceeds and products of all such portions of the Mortgaged Property and payments in lieu of production (such as “take or pay” payments), whether such proceeds or payments are goods, money, documents, instruments, chattel paper, securities, accounts, general intangibles, fixtures, real property, or other assets. TO HAVE AND TO HOLD the Mortgaged Property unto Trustee, and it’s successors and assigns or substitutes, IN TRUST, for the benefit of Beneficiary, in accordance with the terms and provisions hereof. ARTICLE II INDEBTEDNESS SECURED 2.1This Deed of Trust is executed and delivered by Grantor to secure and enforce the following (the “Obligations”):all of the liabilities and obligations (primary, secondary, direct, contingent, sole, joint or several) due or to become due, or that are now or may be hereafter contracted or acquired, or owing, of Grantor to Beneficiary under this Deed of Trust, the Guaranty, the other Transaction Documents, and any other instruments, agreements or other documents executed and/or delivered in connection herewith or therewith, in each case, whether now or hereafter existing, voluntary or involuntary, direct or indirect, absolute or contingent, liquidated or unliquidated, whether or not jointly owed with others, and whether or not from time to time decreased or extinguished and later increased, created or incurred, and all or any portion of such obligations or liabilities that are paid, to the extent all or any part of such payment is avoided or recovered directly or indirectly from the Beneficiary as a preference, fraudulent transfer or otherwise as such obligations may be amended, supplemented, converted, extended or modified from time to time.Without limiting the generality of the foregoing, the term “Obligations” shall include, without limitation:(i) principal of, and interest on, the Notes and the Loans (including any interest that accrues after the commencement of any proceeding commenced by or against any Person under any provision of title 11 of the United States Code, as in effect from time to time, or under any other state or federal bankruptcy or insolvency law, assignments for the benefit of creditors, formal or informal moratoria, compositions, extensions generally with creditors, or proceedings seeking reorganization, arrangement or other similar relief (an “Insolvency Proceeding”) regardless of whether allowed or allowable in whole or in part as a claim in such Insolvency Proceeding); (ii) any and all other fees, legal fees and other expenses, indemnities, costs, obligations and liabilities of Grantor from time to time under or in connection with this Deed of Trust, the Notes, the Purchase Agreement, the Guaranty, the other Transaction Documents, and any other instruments, agreements or other documents executed and/or delivered in connection herewith or therewith; (iii) payment of the Major Transaction Prepayment Price (as defined in the Notes), and (iv) all amounts in respect of the foregoing that would be payable but for the fact that the obligations to pay such amounts are unenforceable or not allowable due to the existence of a bankruptcy, reorganization or similar proceeding involving Grantor.Any reference in this Deed of Trust or in the Transaction Documents to the Obligations shall include all or any portion thereof and any extensions, modifications, renewals or alterations thereof, both prior and subsequent to any Insolvency Proceeding. 3 ARTICLE III REPRESENTATIONS, WARRANTIES AND COVENANTS Grantor hereby represents, warrants and covenants as follows: 3.1This Deed of Trust is, and always will be kept, a direct first lien and security interest (subject to Permitted Encumbrances and all burdens recorded in the real property records of the county in which the Mortgaged Property is located) upon the Mortgaged Property and Grantor will not create or suffer to be created or permit to exist any lien, security interest or charge prior to or on a parity with the lien and security interest of this Deed of Trust upon the Mortgaged Property or any part thereof or upon the rents, issues, revenues, profits and other income therefrom without Beneficiary’s consent.Except for Permitted Encumbrances and all burdens recorded in the real property records of the county in which the Mortgaged Property is located, Grantor will warrant and defend the “good, valid, and marketable title” (as such phrase is defined in the Purchase Agreement) to the Mortgaged Property against the claims and demands of all other persons whomsoever and will maintain and preserve the lien created hereby so long as any of the Indebtedness secured hereby remains unpaid.If an adverse claim is made against the “good, valid, and marketable title” to any part of the Mortgaged Property, subject to Permitted Encumbrances and all burdens recorded in the real property records of the county in which the Mortgaged Property is located, Grantor agrees it will promptly defend against such adverse claim at Grantor’s cost and expense, and Grantor further agrees that the Trustee and/or Beneficiary may take such other action as they reasonably deem advisable to protect and preserve their interests in the Mortgaged Property, and in such event Grantor will indemnify the Trustee and Beneficiary against any and all cost, reasonable attorney’s fees, and other expenses which the Trustee may incur in defending against any such adverse claim. 3.2Grantor is not a “foreign person” within the meaning of the Internal Revenue Code of 1986, as amended (hereinafter called the “Code”), Sections 1445 and 7701 (i.e., Grantor is not a non-resident alien, foreign corporation, foreign partnership, foreign trust or foreign estate as those terms are defined in the Code and any regulations promulgated thereunder). 3.3All or portions of the Mortgaged Property may be comprised of interests in the Hydrocarbon Property which are other than working interests or which may be operated by a party or parties other than Grantor and with respect to all or any such interests and properties as may be comprised of interests other than working interests or which may be operated by parties other than Grantor, Grantor’s covenants as expressed in this Article III are modified to require that Grantor use its commercially reasonable efforts to obtain compliance with such covenants by the working interest owners or the operator or operators of such leases or properties. 4 3.4The Grantor agrees that if the Grantor fails to perform any act or to take any action which the Grantor is required to perform or take hereunder or pay any money which the Grantor is required to pay hereunder, Beneficiary in the Grantor’s name or its or their own name may, but shall not be obligated to, perform or cause to perform such act or take such action or pay such money, and any expenses so incurred by either of them and any money so paid by either of them shall be a demand obligation owing by the Grantor to the Beneficiary and Beneficiary, upon making such payment, shall be subrogated to all of the rights of the Person receiving such payment.Each amount due and owing by Grantor to Beneficiary pursuant to this Deed of Trust shall bear interest from the date of such expenditure or payment or other occurrence which gives rise to such amount being owed to such Person until paid at the rate of interest stipulated in the Notes following the occurrence and during the continuance of an Event of Default, and all such amounts together with such interest thereon shall be a part of the Obligations. ARTICLE IV ASSIGNMENT OF PRODUCTION, ACCOUNTS, CONTRACT RIGHTS AND PROCEEDS 4.1For the purpose of securing the payment and performance of, and to facilitate the discharge of, the Obligations, Grantor hereby bargains, sells, transfers, assigns, sets over and delivers to the Trustee, in trust, and grants and assigns to Beneficiary a security interest in and assignment of, all of Grantor’s right, title and interest in the Hydrocarbons produced from or allocated to the Mortgaged Property after 7:00 o’clock a.m. on the date hereof, and all proceeds thereof, all accounts and contract rights of Grantor under which such proceeds may arise and all proceeds of Hydrocarbons produced from or allocated to the Mortgaged Property prior to such date and with respect to which payment has not yet been made (all such production, proceeds and amounts, including such accounts, being herein called the “Proceeds of Runs”); provided, however, Grantor shall, prior to an Event of Default, have the right to collect and retain such Proceeds of Runs as they become due and payable. 4.2Beneficiary is hereby authorized, at any time after the occurrence and during the continuance of an Event of Default, to give notice to Grantor and the operator or operators of the Mortgaged Property directing and instructing the operator or operators of the Mortgaged Property and any and all purchasers of Hydrocarbons produced from or allocated to the Mortgaged Property to pay, all of the Proceeds of Runs to Beneficiary until such time as such operators or purchasers have been furnished with written notice from Beneficiary that payment should again be made to Grantor.At any time after Beneficiary or Grantor gives notice that Proceeds of Runs shall be paid to Beneficiary, Beneficiary may (but need not), in its own name or in Grantor’s name, demand, sue for, collect or receive any and all Proceeds of Runs and may (but need not) make any compromise or settlement or otherwise agree to waive, modify, amend or change any obligations with respect thereto.All Proceeds of Runs received by Beneficiary pursuant to this Deed of Trust shall be applied by Beneficiary as provided herein.No purchaser of the production attributed to the Mortgaged Property shall have any responsibility for the application of any funds paid to Beneficiary after delivery of notice from Beneficiary to Grantor that Proceeds of Runs are to be paid to Beneficiary. 4.3Grantor agrees to execute and deliver any and all transfer orders, division orders and other instruments that may be required by the operator of any of the Mortgaged Property or by any purchaser of the production from any of the Mortgaged Property for the purpose of effectuating payment of the Proceeds of Runs to Beneficiary. 5 4.4Grantor hereby appoints Beneficiary as its true and lawful attorney-in-fact for Grantor, with full authority in the place and stead of Grantor and from time to time in the discretion of Beneficiary, to pursue, after the occurrence and during the continuance of an Event of Default, any and all rights of Grantor to liens on and security interests in the Hydrocarbons securing payment of Proceeds of Runs.Beneficiary is fully authorized to receive said revenues and proceeds; to endorse and cash any and all checks and drafts payable to the order of Grantor or Beneficiary for the account of Grantor received from or in connection with said revenues or proceeds and to hold the proceeds thereof in a bank account as additional collateral securing the Obligations; and to execute transfer and division orders in the name of Grantor, or otherwise, with warranties binding Grantor.All proceeds received by the Beneficiary shall be applied as provided in this Deed of Trust.Beneficiary shall not be liable for any delay, neglect, or failure to effect collection of any proceeds or to take any other action in connection therewith or hereunder.The power of attorney granted to Beneficiary in this section, being coupled with an interest, shall be irrevocable so long as the Obligations or any part thereof remains unpaid. 4.5Nothing herein contained shall modify or otherwise alter the obligation of Grantor to make prompt payment of all principal and interest owing on the Obligations regardless of whether the Proceeds of Runs are sufficient to pay the same and the rights provided in accordance with the foregoing assignment provision shall be cumulative of all other security of any and every character now or hereafter existing to secure payment of the Indebtedness. ARTICLE V DEFEASANCE 5.1Upon indefeasible payment in full in cash of the Obligations in accordance with the provisions of the Notes and the other Transaction Documents and the termination of the Purchase Agreement, then and in that case only, this Deed of Trust shall have no force and effect, this conveyance shall become null and void, the Mortgaged Property hereby conveyed shall become wholly clear of the liens, conveyances, assignments and security interests evidenced hereby, and all such liens, conveyances, assignments and security interests shall be released, and Beneficiary shall execute, acknowledge and deliver to Grantor, as Grantor’s sole expense, a recordable release, in form and substance reasonably satisfactory to Beneficiary, of the same within thirty (30) days after Grantor delivers such release to Beneficiary. ARTICLE VI DEFAULT AND REMEDIES 6.1An “Event of Default” under the Notes shall be an Event of Default under this Deed of Trust. 6 6.2Upon the occurrence and during the continuation of an Event of Default, Grantor hereby authorizes and empowers the Beneficiary, by or through the Trustee, or otherwise, to foreclose this Deed of Trust by advertisement and sale of the Mortgaged Property pursuant to the laws of the State of Colorado (the power of sale provided for by the laws of the State of Colorado being hereby expressly granted to Beneficiary and Trustee by Grantor) and shall thereupon have the right and power to sell, at one or more sales, as an entirety or in parcels, as provided by law, the Mortgaged Property at such place or places and otherwise in such manner and upon such notice as may be required by law, or in the absence of any such requirement, as Trustee may deem appropriate.Nothing contained in this section shall be construed so as to limit in any way Beneficiary’s rights to sell the Mortgaged Property, or any portion thereof, by private sale if, and to the extent that, such private sale is permitted under the laws of the State of Colorado or by public or private sale after entry of a judgment by any court of competent jurisdiction so ordering.If Beneficiary invokes the power of sale, Beneficiary shall give written notice to the Trustee of such election.Trustee shall give such notice to Grantor of Grantor’s rights as required by law and proceed to sell the Mortgaged Property pursuant to the laws of the State of Colorado.Beneficiary may postpone the sale of all or any portion of such real property by public announcement made at the time of sale fixed by the preceding postponement.To the extent permitted by applicable law, the right of sale hereunder shall not be exhausted by one or any sale, and Beneficiary may make other and successive sales until all of such Mortgaged Property be legally sold.The recitals in any deed, assignment or other conveyance given by Beneficiary of an Event of Default, publication of notice of sale, demand that such sale should be made, postponement of sale, terms of sale, name of purchaser, payment of purchase money and any other facts affecting the regularity or validity of such sale shall be conclusive proof of the truthfulness thereof, and such deed or deeds shall be conclusive against all persons as to all matters or facts therein recited.It is expressly understood that Beneficiary or any holder of all or any part of the Obligations may be a purchaser of the Mortgaged Property hereby mortgaged and sold pursuant hereto, or any part thereof, at any sale thereof, whether such sale be under the power of sale hereinabove vested in Trustee or upon any other foreclosure of the lien or security interest herein, or otherwise; and Beneficiary or such holder so purchasing or redeeming shall, upon any such purchase or redemption, acquire good title to the Mortgaged Property so purchased, free of the lien or security interest created hereby and free of all rights of redemption in Grantor.Grantor hereby irrevocably appoints Beneficiary to be the attorney-in-fact of Grantor and in the name and on behalf of Grantor to do and perform any and all such acts and things which Grantor ought to do and perform under the covenants herein contained and generally, to use the name of Grantor in the exercise of all or any of the powers hereby conferred on Beneficiary.Title to any such property shall vest in the holder of the certificate of purchase or in the holder of the last certificate of redemption as provided for under Section 38-38-501 of the Colorado Revised Statutes.Any instrument of conveyance executed by the Trustee and made to any holder of the certificate of purchase or holder of the last certificate of redemption shall be in substantially the form provided for under Section 38-38-502 of the Colorado Revised Statutes.To the extent and under such circumstances as are permitted by law, Beneficiary or any Investor may be a purchaser at any such sale, and shall have the right, after paying or accounting for all costs of said sale or sales, to credit the amount of the bid upon the amount of the Obligations. 6.3Upon the occurrence and during the continuation of an Event of Default, Beneficiary shall have all rights, powers, and remedies granted by law, including, without limitation, as a secured party under the Colorado Uniform Commercial Code, including, without limitation, the right to take possession of all personal property constituting a part of the Mortgaged Property, and for this purpose may, to the extent permitted by law, enter upon any premises on which any or all of such personal property is situated and take possession of and operate such personal property (or any portion thereof) or remove it therefrom.Beneficiary may require Grantor to assemble such personal property and make it available to Beneficiary at a place to be designated by the Beneficiary.Unless such personal property is perishable or threatens to decline speedily in value or is of a type customarily sold on a recognized market, Beneficiary shall, to the extent notice of sale is required by applicable law, deliver to Grantor notice of the time and place of any public sale or of the time after which any private sale or other disposition of such personal property is to be made, it being agreed by Grantor that ten (10)days notice shall constitute reasonable notification thereof. 6.4Beneficiary may, at its election, proceed by suit or suits, at law or in equity, to enforce the payment of the Indebtedness, and of the notes evidencing it. On or at any time after the filing of judicial proceedings to protect or enforce the rights of Beneficiary, Beneficiary, as a matter of right and without regard to the sufficiency of the security, and without any showing of insolvency, fraud, or mismanagement on the part of Grantor, shall be entitled to the appointment of a receiver or receivers of all or any portion of the Properties, and of the income, rents, issues, and profits thereof, and Grantor does hereby consent to the appointment of such receiver or receivers and agrees not to oppose any application therefor. 7 6.5In addition to all rights and remedies under this Deed of Trust, at law and in equity, if any Event of Default shall occur and Trustee or the Beneficiary shall exercise any remedies under this Deed of Trust with respect to any portion of the Mortgaged Property (or Grantor shall transfer any Mortgaged Property in lieu of foreclosure), the Beneficiary or the Trustee shall have the right to request that any operator of any Mortgaged Property which is either Grantor or any Affiliate of Grantor to resign as operator pursuant to any A.A.P.L Model Form Operating Agreement applicable thereto, and such resignation shall not become effective until 7:00 a.m. on the first day of the calendar month following the expiration of ninety (90) days after the giving of notice of resignation by Grantor or such Affiliate, unless a successor operator has been selected and assumes the duties of Grantor or such Affiliate as operator of such Mortgaged Property at an earlier date. 6.6The proceeds of any sale of the Mortgaged Property, or any part thereof, whether under the Colorado Uniform Commercial Code or the power of sale herein granted and conferred, whose application has not elsewhere herein been specifically provided for, shall be applied to the Obligations as follows: (a)First:To the payment of all expenses incurred by Trustee or Beneficiary incident to the enforcement of the Obligations, this Deed of Trust or any other Transaction Documents. (b)Second:To the payment of the Obligations, including the Notes, with accrued interest thereon to the date of such payment, if any, in such order and manner as determined by Beneficiary; and (c)Third:To Grantor or other third persons as a court of competent jurisdiction may direct. 6.7Beneficiary at all times shall have the right to release any part of the Mortgaged Property now or hereafter subject to the lien or security interests created hereby or any other lien or security interest it now has or may hereafter have, without releasing any other part of said Mortgaged Property, and without affecting the lien or security interest created hereby, as to the part or parts thereof not so released. 6.8To the extent permitted by applicable law, the obligations of Grantor hereunder shall survive the non-assumption of and the commencement of any insolvency proceeding and shall remain binding upon Grantor, or a trustee, receiver, custodian or liquidator of Grantor appointed in any such case. ARTICLE VII SECURITY AGREEMENT 7.1To further secure the Obligations, Grantor hereby grants to Beneficiary, a security interest in all of Grantor’s rights, titles and interests in and to the Mortgaged Property insofar as such Mortgaged Property consist of the goods, equipment, accounts, contract rights, general intangibles, insurance contracts, insurance proceeds, inventory, hydrocarbons, fixtures and any and all other personal property of any kind or character defined in and subject to the provisions of the Colorado Uniform Commercial Code, including the proceeds and products from any and all of such personal property.Upon the occurrence of any Event of Default, Beneficiary is and shall be entitled to all of the rights, powers and remedies afforded a secured party by the Colorado Uniform Commercial Code with reference to the personal property and fixtures in which Beneficiary has been granted a security interest herein, Beneficiary may proceed as to both the real and personal property covered hereby in accordance with the rights and remedies granted under this Deed of Trust in respect of the real property covered hereby.Such rights, powers and remedies shall be cumulative and in addition to those granted Beneficiary under any other provision of this Deed of Trust or under any other instrument executed in connection with or as security for the Obligations.Grantor covenants and agrees with Beneficiary that: 8 (a)To the extent permitted by law, Grantor expressly waives any notice of sale or other dispos­ition of the personal property constituting a part of the ­Mortgaged Property ­and any other right or remedies of a ­Grantor ­or formalities prescribed by law relative to sale or disposition of the ­ personal property constituting a part of the Mortgaged Property or ­exercise of any other right or remedy of Beneficiary existing after default hereunder; and to the extent any such notice is required and cannot be waived, Grantor agrees that if such notice is delivered to it at least ten (10) days before the time of the sale or disposition, such notice shall be deemed reasonable and shall fully satisfy any requirement for giving of said notice. (b)Following an Event of Default, Beneficiary is expressly granted the right at its option, to transfer at any time to itself or to its nominee the personal property constituting a part of the Mortgaged Property, or any part thereof, and to receive the monies, income, proceeds, or benefits attributable or accruing thereto and to hold the same as security for the indebtedness or to apply it on the principal and interest or other amounts owing on any of the Obligations, whether or not then due, in such order or manner as Beneficiary may elect.All rights to marshalling of assets of Grantor, including any such right with respect to the personal property constituting a part of the Mortgaged Property, are hereby waived. (c) All expenses of preparing for sale, or other use or disposition, selling or otherwise using or disposing of the Mortgaged Property and the like which are incurred or paid by Beneficiary as authorized or permitted hereunder, including also all reasonable attorneys’ fees, legal expenses and costs, shall be added to the Obligations and the Grantor shall be liable therefor. (d)If Beneficiary elects to exercise its rights under the Colorado Uniform Commercial Code as to the personal property constituting a part of the Mortgaged Property, this election shall not preclude Beneficiary or the Trustee from exercising any other rights and remedies granted by this instrument as to the remainder of the Mortgaged Property. (e)Any copy of this instrument may also serve as a financing statement and, when filed under the real estate records of Weld County, a fixture filing of some portions of the goods described herein, that are or are to become fixtures as part of the Mortgaged Property, under the Colorado Uniform Commercial Code between the Grantor, whose present address is listed on the first page of this Deed of Trust, and Beneficiary, whose present address is listed on the first page of this Deed of Trust. (f)So long as any amount remains unpaid on any of the Obligations, Grantor will not execute and there will not be filed in any public office any financing statement or statements affecting the collateral other than financing statements in favor of Beneficiary hereunder, unless the prior written specific consent and approval of Beneficiary shall have first been obtained. (g)Beneficiary is authorized to file, in any jurisdiction where Beneficiary deems it necessary, a financing statement or statements covering the Mortgaged Property, and at the reasonable request of Beneficiary, Grantor will join Beneficiary in executing one or more such financing statements pursuant to the Colorado Uniform Commercial Code in form satisfactory to Beneficiary, and will pay the cost of filing or recording this Deed of Trust, as a financing statement, in all public offices at any time and from time to time whenever filing or recording of any financing statement or of this Deed of Trust is deemed by Beneficiary to be necessary or desirable. 9 7.2Portions of the Mortgaged Property consist of (i) oil, gas and other minerals produced or to be produced from the lands described in the Leases and to the accounts resulting from the sale thereof at the wellhead, or (ii) goods which are or will become fixtures attached to the real estate constituting a portion of the Mortgaged Property, and Grantor hereby agrees that this instrument shall be filed in the real property records and the Uniform Commercial Code records of the counties in which the Mortgaged Property are located as a financing statement to perfect the security interest of Beneficiary in said portions of the Mortgaged Property.Nothing herein contained shall impair or limit the effectiveness of this Deed of Trust as a security agreement or financing statement for other purposes. ARTICLE VIII MISCELLANEOUS PROVISIONS 8.1All notices, requests, consents, demands and other communications required or permitted hereunder shall be given or furnished in the manner set forth in Section 8.4 of the Purchase Agreement. 8.2All exhibits attached hereto are hereby incorporated herein and made a part hereof for all purposes, as if set forth in full herein. References in such exhibits to instruments on file in the public records are hereby incorporated by reference herein for all purposes. 8.3The terms, provisions, covenants and conditions hereof shall be binding upon Grantor, Grantor’s successors, legal representatives, and assigns, and shall inure to the benefit of Beneficiary, its successors and assigns, provided that Grantor shall not assign its rights and/or obligations under this Deed of Trust without the prior written consent of Beneficiary, which consent Beneficiary may withhold in its sole discretion. 8.4In the event of a conflict between the terms and conditions of this Deed of Trust and the Purchase Agreement, the terms and conditions of this Deed of Trust shall control and govern the point in conflict. 8.5IN CONNECTION WITH ANY ACTION TAKEN BY THE TRUSTEE AND/OR BENEFICIARY PURSUANT TO THIS DEED OF TRUST, THE TRUSTEE AND/OR BENEFICIARY AND THEIR OFFICERS, DIRECTORS, EMPLOYEES, REPRESENTATIVES, AGENTS, ATTORNEYS, ACCOUNTANTS AND EXPERTS (“INDEMNIFIED PARTIES”) SHALL NOT BE LIABLE FOR ANY LOSS SUSTAINED BY GRANTOR RESULTING FROM AN ASSERTION THAT BENEFICIARY HAS RECEIVED FUNDS FROM THE PRODUCTION OF HYDROCARBONS CLAIMED BY THIRD PERSONS OR ANY ACT OR OMISSION OF ANY INDEMNIFIED PARTY IN ADMINISTERING, MANAGING, OPERATING OR CONTROLLING THE MORTGAGED PROPERTY INCLUDING SUCH LOSS WHICH MAY RESULT FROM THE ORDINARY NEGLIGENCE OF AN INDEMNIFIED PARTY UNLESS SUCH LOSS IS CAUSED BY THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF AN INDEMNIFIED PARTY AS DETERMINED BY A FINAL DECISION OF A COURT OF COMPETENT JURISDICTION, NOR SHALL THE TRUSTEE AND/OR BENEFICIARY BE OBLIGATED TO PERFORM OR DISCHARGE ANY OBLIGATION, DUTY OR LIABILITY OF GRANTOR. GRANTOR SHALL AND DOES HEREBY AGREE TO INDEMNIFY EACH INDEMNIFIED PARTY FOR, AND TO HOLD EACH INDEMNIFIED PARTY HARMLESS FROM, ANY AND ALL LIABILITY, LOSS OR DAMAGE INCURRED BY ANY INDEMNIFIED PARTY BY REASON OF THIS DEED OF TRUST OR THE EXERCISE OF RIGHTS OR REMEDIES HEREUNDER; IF THE TRUSTEE AND/OR BENEFICIARY MAKES ANY EXPENDITURE ON ACCOUNT OF ANY SUCH LIABILITY, LOSS OR DAMAGE, THE AMOUNT THEREOF, INCLUDING COSTS, EXPENSES AND REASONABLE ATTORNEYS’ FEES, SHALL BE A DEMAND OBLIGATION (WHICH OBLIGATION GRANTOR HEREBY EXPRESSLY PROMISES TO PAY) OWING BY GRANTOR TO THE TRUSTEE AND/OR BENEFICIARY AND SHALL BEAR INTEREST FROM THE DATE EXPENDED UNTIL PAID AT THE POST-DEFAULT RATE, SHALL BE A PART OF THE OBLIGATIONS AND SHALL BE SECURED BY THIS DEED OF TRUST AND ANY OTHER SECURITY INSTRUMENT.THE LIABILITIES OF THE GRANTOR AS SET FORTH IN THIS SECTION SHALL SURVIVE THE TERMINATION OF THIS DEED OF TRUST. 10 8.6To the fullest extent permitted by law, Grantor hereby irrevocably and unconditionally waives and releases (a) all benefits that might accrue to Grantor by virtue of any present or future moratorium law or other law exempting the Mortgaged Property from attachment, levy or sale on execution or providing for any appraisement, valuation, stay of execution, exemption from civil process, redemption or extension of time for payment; and (b) all notices of any Event of Default or of Beneficiary’s or the Investors’ intention to accelerate maturity of the Obligations or of Beneficiary’s election to exercise or its actual exercise of any right, remedy or recourse provided for under this Deed of Trust or any other Transaction Document. 8.7If any provision hereof is invalid or unenforceable in any jurisdiction, the other provisions hereof shall remain in full force and effect in such jurisdiction and the remaining provisions hereof shall be liberally construed in favor of the Trustee and Beneficiary in order to effectuate the provisions hereof, and the invalidity or unenforceability of any provision hereof in any jurisdiction shall not affect the validity or enforceability of any such provision in any other jurisdiction. 8.8This instrument shall be governed by, and construed in accordance with the laws of the State of Colorado without regard to conflicts of laws principles that would cause the application of law from another jurisdiction, except to the extent that the laws of another jurisdiction govern the attachment, creation validity, priority, perfection or manner or procedure for enforcement of the liens or security interests created by this Deed of Trust. 8.9THIS DEED OF TRUST, THE NOTES, THE PURCHASE AGREEMENT, AND THE OTHER TRANSACTION DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES. 8.10The Parties agree to take all action and to execute, acknowledge and deliver all such instruments necessary or advisable to consummate the transactions contemplated by this Deed of Trust. 8.11This Deed of Trust may be executed in any number of counterparts, each of which shall be deemed valid and binding with respect to the signatories thereto, and all of which together shall constitute one and the same instrument. [signature page follows] 11 EXHIBIT “A” Lessor Lessee Effective Date Expiration Date Option Term Royalty County Book/Page /Desc Company Net Lease Status TWN RNG SEC Description JEAN B. ANDRE A/K/A JEAN ANDRE, A SINGLE WOMAN CAPITAL LAND SERVICES, INC. 05/13/2010 05/12/2015 N/A Weld Undeveloped 09N 64W 01 SE HELEN I. SIRIOS, INDIVIDUALLY, A SINGLE PERSON JACKFORK LAND, INC. 05/28/2010 05/27/2015 2Yr Weld Undeveloped 02N 64W 24 SW, NW INCLUDING LOT B OF RECORDED EXECPTION 1305-24-2-RE 1144, LESS & EXCEPT THE FOLLOWING PARCELS OF LAND: LOT A OF RECORDED EXEMPTION 1305-24-2-RE 3-24-2-RE 3278 HELEN I. SIRIOS, INDIVIDUALLY, A SINGLE PERSON JACKFORK LAND, INC. 05/28/2010 05/27/2015 2Yr Weld Undeveloped 02N 64W 24 ALL THAT PART OF THE SE/4 LYING NORTH OF THE BURLINGTON NORTHERN RAILROAD RIGHT OF WAY B.J. ANDRE DEAN A/K/A BILLY JO ANDRE DEAN, A SINGLE WOMAN CAPITAL LAND SERVICES, INC. 05/03/2010 05/02/2015 N/A Weld Undeveloped 09N 64W 01 SE PATRICIA M GEHRMAN, A MARRIED WOMAN DEALING IN HER SOLE AND SEPARATE PROPERTY JACKFORK LAND, INC. 06/09/2010 06/08/2015 2Yr Weld Undeveloped 03N 61W 26 W2 SE PATRICIA M GEHRMAN, A MARRIED WOMAN DEALING IN HER SOLE AND SEPARATE PROPERTY JACKFORK LAND, INC. 06/09/2010 06/08/2015 2Yr Weld Undeveloped 03N 61W 35 W2 NE,SE LAWRENCE D. GILL, AS TRUSTEE OF THE JAMES L. SIRIOS RESIDUARY TRUST JACKFORK LAND, INC. 05/28/2010 05/27/2015 Opt Exr. 2Yr Weld Undeveloped 02N 64W 24 ALL THAT PART OF THE SE/4 LYING NORTH OF THE BURLINGTONNORTHERN RAILROAD RIGHT OF WAY CHERYL JEAN CRABBE, A/K/A CHERYL CRABBE, A MARRIED WOMAN CAPITAL LAND SERVICES, INC. 05/03/2010 05/02/2015 N/A Weld Undeveloped 09N 64W 01 SE BONNIE STEVENS AND MIKE STEVENS, WIFE AND HUSBAND JACKFORK LAND, INC. 06/09/2010 06/08/2016 Opt. Exr. 2Yr Weld Undeveloped 02N 64W 24 SW TODD J. ANDRE A/K/A TODD JAMES ANDRE, A MARRIED MAN DEALING IN HIS SOLE & CAPITAL LAND SERVICES, INC. 05/03/2010 05/02/2015 N/A Weld Undeveloped 09N 64W 01 SE MARK A. WEISBROOK, A/K/A MARK WEISBROOK & SARAH D. WEISBROOK, A/K/A SARAH CAPITAL LAND SERVICES, INC. 05/03/2010 05/02/2015 N/A Weld Undeveloped 11N 58W 04 SW MCARTHUR MINERALS, LLC JACKFORK LAND, INC. 06/02/2010 06/01/2015 N/A Weld Undeveloped 03N 61W 13 ALL MCARTHUR MINERALS, LLC JACKFORK LAND, INC. 06/02/2010 06/01/2015 N/A Weld Undeveloped 03N 61W 14 S2 MCARTHUR MINERALS, LLC JACKFORK LAND, INC. 06/02/2010 06/01/2015 N/A Weld Undeveloped 03N 61W 23 NW,W2 E2 MCARTHUR MINERALS, LLC JACKFORK LAND, INC. 06/02/2010 06/01/2015 N/A Weld Undeveloped 03N 61W 24 NE,S2 MCARTHUR MINERALS, LLC JACKFORK LAND, INC. 06/02/2010 06/01/2015 N/A Weld Undeveloped 03N 61W 25 NE NW,N2 NE MCARTHUR MINERALS, LLC JACKFORK LAND, INC. 06/02/2010 06/01/2015 N/A Weld Undeveloped 03N 61W 04 S2 NE,SE, LOT 1, LOT 2 MCARTHUR MINERALS, LLC JACKFORK LAND, INC. 06/02/2010 06/01/2015 N/A Morgan Undeveloped 03N 60W 18 E2 SE MCARTHUR MINERALS, LLC JACKFORK LAND, INC. 06/02/2010 06/01/2015 N/A Morgan Undeveloped 03N 60W 19 E2 NE MCARTHUR MINERALS, LLC JACKFORK LAND, INC. 06/02/2010 06/01/2015 N/A Morgan Undeveloped 03N 60W 20 W2 W2 ROBERTA SHAKLEE AND ED HURRY, WIFE AND HUSBAND JACKFORK LAND, INC. 06/09/2010 06/08/2015 Opt. Exr. 2Yr Weld Undeveloped 02N 64W 24 SW LOUISE CARLSON HOKE, A MARRIED WOMAN DEALING IN HER SOLE AND SEPARATE PROPERTY JACKFORK LAND, INC. 06/09/2010 06/08/2015 2Yr Weld Undeveloped 02N 63W 26 W2 SE LOUISE CARLSON HOKE, A MARRIED WOMAN DEALING IN HER SOLE AND SEPARATE PROPERTY JACKFORK LAND, INC. 06/09/2010 06/08/2015 2Yr Weld Undeveloped 02N 63W 35 SE, W2 NE OMEGA R. POWERS, A SINGLE WOMAN JACKFORK LAND, INC. 06/23/2010 06/22/2015 N/A Weld Undeveloped 02N 63W 26 E2 SE MARTIN GOEDERT, A SINGLE PERSON JACKFORK LAND, INC. 06/11/2010 06/10/2015 5 Yr Weld Undeveloped 04N 61W 24 SW LEE BOYD COBB, JR. AND SANDRA COBB, HUSBAND AND WIFE JACKFORK LAND, INC. 06/11/2010 06/10/2015 5Yr Weld Undeveloped 02N 63W 27 W2 SW Page 1 of 59 Lessor Lessee Effective Date Expiration Date Option Term Royalty County Book/Page /Desc Company Net Lease Status TWN RNG SEC Description JOE HAWKINS AND GAIL HAWKINS, HUSBAND AND WIFE JACKFORK LAND, INC. 06/11/2010 06/10/2015 5 Yr Weld Undeveloped 04N 61W 24 NE MARILYN ANN ZICKEFOOSE AND ROBERT ZICKEFOOSE, WIFE AND HUSBAND JACKFORK LAND, INC. 06/09/2010 06/08/2015 Opt Exr 2Yr Weld Undeveloped 02N 64W 24 SW U.S. AGBANK, FCB F/K/A FARM CREDIT BANK OF WICHITA JACKFORK LAND, INC. 06/17/2010 06/17/2013 N/A Weld HBP - Westmoor 5 2-6-2 05N 66W 02 SW LAURA JEAN GORESLINE, A SINGLE WOMAN JACKFORK LAND, INC. 6/18/2010 06/18/2015 Opt Exr. 2Yr Weld Undeveloped 02N 63W 28 E2 W2, E2, LESS AN EXCEPT ALL OF SECTION 28 LYING 50 FEET ON EACH SIDE OF THE NORTH-SOUTH CENTER LINE OF SAID SECTION 28, AND LESS & EXCEPT A 5.95 ACRE TRACT OF LAND IN THE SE/4, MORE PARTICULARLY DESCRIBED AS FOLLOWS: BEGINNING AT A POING ON THE SOUTH LINE OF SAID SECTION 28, 50 FEET EAST OF THE SOUTH QUARTER OF SECTION 28, AND RUNNING THENCE NORTH, PARALLEL WITH THE NORTH & SOUTH CENTERLINE OF SAID SECTION 28, ; THENCE EAST 217.8 FEET TO A POINT; THENCE SOUTH ; THENCE WEST 217.8 FEET, MORE OR LESS, TO THE PLACE OF BEGINNING, CONTAINING 3.15 ACRES, MORE OR LESS. EXCEPTING THEREFROM, HOWEVER, THE FOLLOWING: THAT CERTAIN PARCEL OF LAND SITUATED IN THE SE/4 OF SECTION 28, MORE PARTICULARLY DESCRIBED AS FOLLOWS; BEGINNING AT A POINT /4 OF SECTION 28, WHICH SAID POINT IS /4 OF SECTION 28, THENCE NORTH, PARALLEL TO THE WEST LINE OF THE SE/4 OF SECTION 28, ; THENCE EAST 42.8 FEET TO A POINT, THENCE SOUTH /4; THENCE WEST ON THE SOUTH LINE OF SAID SE/4 OF SAID SECTION 28, 42.8 FEET TO THE POINT OF BEGINNING, CONTAINING .6 ACRES, MORE OR LESS; AND LESS & EXCEPT THAT CERTAIN PARCEL OF LAND SITUATED IN THE SOUTHEAST QUARTER OF SECTION 28; TOWNSHIP 2 NORTH; RAINGE 63 WEST OF THE SIXTH PRINCIPAL MERIDIAN, MORE PARTICULARLY DESCRIBED AS FOLLOWS: BEGINNING AT A POINT WHICH IS 50 FEET EAST AND /4 OF SAID SECTION 28, WHICH SAID POINT IS ALSO THE NORTHWEST CORNER OF THAT CERTAIN PARCEL OF LAND CONVEYED TO SAID PARTY OF THE SECOND PART BY DEED RECORDED IN BOOK 769, AT , OF THE RECORDS IN THE OFFICE OF THE CLERK & RECORDER OF SAID WELD COUNTY; THENCE NORTH PARALLEL TO AND 50 FEET DISTANT. MEASURED AT RIGHT ANGLES, FROM THE WEST LINE OF THE SE/4 OF SAID SECTION 28, 1; THENCE SOUTHEASTERLY 427.5 FEET MORE OR LESS, TO A POINT WHICH IS , WHEN MEASURED AT RIGHT ANGLES, TO THE WEST LINE OF THE SE/4 OF SAID SECTION 28; THENCE SOUTH PARALLEL TO THE WEST LINE OF THE SE/4 OF SAID SECTION 28, , AT , OF SAID WELD COUNTY RECORDS AS AFORESAID; , JOY M. VITGENOS, A SINGLE WOMAN JACKFORK LAND, INC. 06/23/2010 06/22/2015 N/A Weld Undeveloped 02N 63W 26 E2 SE NANCY L. GELVIN & EDMOND GELVIN, WIFE & HUSBAND JACKFORK LAND, INC. 06/11/2010 06/10/2015 5 Yr Weld Undeveloped 02N 63W 27 W2 SW MARK A. WEISBROOK, A/K/A MARK WEISBROOK AND SARAH D. WEISBROOK, A/K/A SARAH WEISBROOK, AS JOINT TENANTS CAPITAL LAND SERVICES, INC. 07/15/2010 07/14/2015 N/A Weld Undeveloped 11N 58W 19 ALL Page 2 of 59 Lessor Lessee Effective Date Expiration Date Option Term Royalty County Book/Page /Desc Company Net Lease Status TWN RNG SEC Description WENDY LYNNE FUCHS, A MARRIED WOMAN DEALING IN HER SOLE AND SEPARATE INTERESTS JACKFORK LAND, INC. 06/08/2010 06/08/2015 Opt Exr 2Yr Weld Undeveloped 02N 63W 28 E/2 W/2; E/2, LESS AND EXCEPT ALL OF SECTION 28 LYING 50 FEET ON EACH SIDE OF THE NORTH-SOUTH CENTER LINE OF SAID SECTION 28, AND LESS AND EXCEPT A TRACT OF LAND IN THE SE/4, MORE PARTICULARLY DESCRIBED AS FOLLOWS: BEGINNING AT A POINT ON THE SOUTH LINE OF SAID SECTION 28, 50 FEET EAST OF THE SOUTH QUARTER CORNER OF SECTION 28, AND RUNNING THENCE NORTH, PARALLEL WITH THE NORTH AND SOUTH CENTERLINE OF SAID SECTION 28, ; THENCE EAST 217.8 FEET TO A POINT; THENCE SOUTH ; THENCE WEST 217.8 FEET, MORE OR LESS, TO THE PLACE OF BEGINNING EXCEPTING THEREFROM, HOWEVER, THE FOLLOWING: THAT CERTAIN PARCEL OF LAND SITUATED IN THE SE/4 OF SECTION 28, MORE PARTICULARLY DESCRIBED AS FOLLOWS; BEGINNING AT A POINT /4 OF SECTION 28, WHICH SAID POINT IS /4 OF SECTION 28, THENCE NORTH, PARALLEL TO THE WEST LINE OF THE SE/4 OF SECTION 28, ; THENCE EAST 42.8 FEET TO A POINT; THENCE EAST 42.8 FEET TO A POINT, THENCE SOUTH /4; THENCE WEST ON THE SOUTH LINE FO SAID SE/4 OF SAID SECTION 28, 42.8 FEET TO THE POINT OF BEGINNING; AND LESS AND EXCEPT THAT CERTAIN PARCEL OF LAND SITUATED IN THE SOUTHEAST QUARTER (SE/4) OF SECTION 28, TOWNSHIP 2 NORTH, RANGE 63 WEST OF THE SIXTH PRINCIPAL. MERIDIAN, MORE PARTICULARLY DESCRIBED AS FOLLOWS: BEGINNING AT A POINT WHICH IS 50 FEET EAST AND /4 OF SAID SECTION 28, WHICH SAID POINT IS ALSO THE NORTHWEST CORNER OF THAT CERTAIN PARCEL OF LAND CONVEYED TO SAID PARTY OF THE SECOND PART BY DEED RECORDED IN BOOK 769, AT , OF THE RECORDS IN THE OFFICE OF THE CLERK AND RECORDED OF SAID WELD COUNTY; THENCE NORTH PARALLEL TO AND 50 FEET DISTANT, MEASURED AT RIGHT ANGLES, FROM THE WEST LINE OF THE SE/4 OF SAID SECTION 28, 1; THENCE SOUTHEASTERLY 427.5 FEET, MORE OR LESS, TO A POINT WHICH IS , WHEN MEASURED AT RIGHT ANGLES, TO THE WEST LINE OF SE/4 OF SAID SECTION 28; THENCE SOUTH PARALLEL TO THE WEST LINE OF THE SE/4 OF SAID SECTION 28, , AT , OF SAID WELD COUNTY RECORDS AS AFORESAID; , JULIA A. MILLS, A/K/A JULIE MILLS AND CHARLES MILLS, WIFE AND HUSBAND JACKFORK LAND, INC. 06/08/2010 06/08/2015 Opt Exr 2Yr Weld Undeveloped 02N 63W 28 E/2 W/2; E/2, LESS AND EXCEPT ALL OF SECTION 28 LYING 50 FEET ON EACH SIDE OF THE NORTH-SOUTH CENTER LINE OF SAID SECTION 28, AND LESS AND EXCEPT A TRACT OF LAND IN THE SE/4, MORE PARTICULARLY DESCRIBED AS FOLLOWS: BEGINNING AT A POINT ON THE SOUTH LINE OF SAID SECTION 28, 50 FEET EAST OF THE SOUTH QUARTER CORNER OF SECTION 28, AND RUNNING THENCE NORTH, PARALLEL WITH THE NORTH AND SOUTH CENTERLINE OF SAID SECTION 28, ; THENCE EAST 217.8 FEET TO A POINT; THENCE SOUTH ; THENCE WEST 217.8 FEET, MORE OR LESS, TO THE PLACE OF BEGINNING EXCEPTING THEREFROM, HOWEVER, THE FOLLOWING: THAT CERTAIN PARCEL OF LAND SITUATED IN THE SE/4 OF SECTION 28, MORE PARTICULARLY DESCRIBED AS FOLLOWS; BEGINNING AT A POINT /4 OF SECTION 28, WHICH SAID POINT IS /4 OF SECTION 28, THENCE NORTH, PARALLEL TO THE WEST LINE OF THE SE/4 OF SECTION 28, ; THENCE EAST 42.8 FEET TO A POINT; THENCE EAST 42.8 FEET TO A POINT, THENCE SOUTH /4; THENCE WEST ON THE SOUTH LINE FO SAID SE/4 OF SAID SECTION 28, 42.8 FEET TO THE POINT OF BEGINNING; AND LESS AND EXCEPT THAT CERTAIN PARCEL OF LAND SITUATED IN THE SOUTHEAST QUARTER (SE/4) OF SECTION 28, TOWNSHIP 2 NORTH, RANGE 63 WEST OF THE SIXTH PRINCIPAL. MERIDIAN, MORE PARTICULARLY DESCRIBED AS FOLLOWS: BEGINNING AT A POINT WHICH IS 50 FEET EAST AND /4 OF SAID SECTION 28, WHICH SAID POINT IS ALSO THE NORTHWEST CORNER OF THAT CERTAIN PARCEL OF LAND CONVEYED TO SAID PARTY OF THE SECOND PART BY DEED RECORDED IN BOOK 769, AT , OF THE RECORDS IN THE OFFICE OF THE CLERK AND RECORDED OF SAID WELD COUNTY; THENCE NORTH PARALLEL TO AND 50 FEET DISTANT, MEASURED AT RIGHT ANGLES, FROM THE WEST LINE OF THE SE/4 OF SAID SECTION 28, 1; THENCE SOUTHEASTERLY 427.5 FEET, MORE OR LESS, TO A POINT WHICH IS , WHEN MEASURED AT RIGHT ANGLES, TO THE WEST LINE OF SE/4 OF SAID SECTION 28; THENCE SOUTH PARALLEL TO THE WEST LINE OF THE SE/4 OF SAID SECTION 28, , AT , OF SAID WELD COUNTY RECORDS AS AFORESAID; , Page 3 of 59 Lessor Lessee Effective Date Expiration Date Option Term Royalty County Book/Page /Desc Company Net Lease Status TWN RNG SEC Description FRANK H. DAHLBERG AND GLORIA DAHLBERG, HUSBAND AND WIFE JACKFORK LAND, INC. 06/08/2010 06/08/2015 Opt Exr 2Yr Weld Undeveloped 02N 63W 28 E/2 W/2; E/2, LESS AND EXCEPT ALL OF SECTION 28 LYING 50 FEET ON EACH SIDE OF THE NORTH-SOUTH CENTER LINE OF SAID SECTION 28, AND LESS AND EXCEPT A TRACT OF LAND IN THE SE/4, MORE PARTICULARLY DESCRIBED AS FOLLOWS: BEGINNING AT A POINT ON THE SOUTH LINE OF SAID SECTION 28, 50 FEET EAST OF THE SOUTH QUARTER CORNER OF SECTION 28, AND RUNNING THENCE NORTH, PARALLEL WITH THE NORTH AND SOUTH CENTERLINE OF SAID SECTION 28, ; THENCE EAST 217.8 FEET TO A POINT; THENCE SOUTH ; THENCE WEST 217.8 FEET, MORE OR LESS, TO THE PLACE OF BEGINNING EXCEPTING THEREFROM, HOWEVER, THE FOLLOWING: THAT CERTAIN PARCEL OF LAND SITUATED IN THE SE/4 OF SECTION 28, MORE PARTICULARLY DESCRIBED AS FOLLOWS; BEGINNING AT A POINT /4 OF SECTION 28, WHICH SAID POINT IS /4 OF SECTION 28, THENCE NORTH, PARALLEL TO THE WEST LINE OF THE SE/4 OF SECTION 28, ; THENCE EAST 42.8 FEET TO A POINT; THENCE EAST 42.8 FEET TO A POINT, THENCE SOUTH /4; THENCE WEST ON THE SOUTH LINE FO SAID SE/4 OF SAID SECTION 28, 42.8 FEET TO THE POINT OF BEGINNING; AND LESS AND EXCEPT THAT CERTAIN PARCEL OF LAND SITUATED IN THE SOUTHEAST QUARTER (SE/4) OF SECTION 28, TOWNSHIP 2 NORTH, RANGE 63 WEST OF THE SIXTH PRINCIPAL. MERIDIAN, MORE PARTICULARLY DESCRIBED AS FOLLOWS: BEGINNING AT A POINT WHICH IS 50 FEET EAST AND /4 OF SAID SECTION 28, WHICH SAID POINT IS ALSO THE NORTHWEST CORNER OF THAT CERTAIN PARCEL OF LAND CONVEYED TO SAID PARTY OF THE SECOND PART BY DEED RECORDED IN BOOK 769, AT , OF THE RECORDS IN THE OFFICE OF THE CLERK AND RECORDED OF SAID WELD COUNTY; THENCE NORTH PARALLEL TO AND 50 FEET DISTANT, MEASURED AT RIGHT ANGLES, FROM THE WEST LINE OF THE SE/4 OF SAID SECTION 28, 1; THENCE SOUTHEASTERLY 427.5 FEET, MORE OR LESS, TO A POINT WHICH IS , WHEN MEASURED AT RIGHT ANGLES, TO THE WEST LINE OF SE/4 OF SAID SECTION 28; THENCE SOUTH PARALLEL TO THE WEST LINE OF THE SE/4 OF SAID SECTION 28, , AT , OF SAID WELD COUNTY RECORDS AS AFORESAID; , Page 4 of 59 Lessor Lessee Effective Date Expiration Date Option Term Royalty County Book/Page /Desc Company Net Lease Status TWN RNG SEC Description KENNETH A. DAHLBERG, A MARRIED MAN DEAING IN HIS SOLE AND SEPARATE INTERESTS JACKFORK LAND, INC. 06/08/2010 06/08/2015 Opt Exr 2Yr Weld Undeveloped 02N 63W 28 E/2 W/2; E/2, LESS AND EXCEPT ALL OF SECTION 28 LYING 50 FEET ON EACH SIDE OF THE NORTH-SOUTH CENTER LINE OF SAID SECTION 28, AND LESS AND EXCEPT A TRACT OF LAND IN THE SE/4, MORE PARTICULARLY DESCRIBED AS FOLLOWS: BEGINNING AT A POINT ON THE SOUTH LINE OF SAID SECTION 28, 50 FEET EAST OF THE SOUTH QUARTER CORNER OF SECTION 28, AND RUNNING THENCE NORTH, PARALLEL WITH THE NORTH AND SOUTH CENTERLINE OF SAID SECTION 28, ; THENCE EAST 217.8 FEET TO A POINT; THENCE SOUTH ; THENCE WEST 217.8 FEET, MORE OR LESS, TO THE PLACE OF BEGINNING EXCEPTING THEREFROM, HOWEVER, THE FOLLOWING: THAT CERTAIN PARCEL OF LAND SITUATED IN THE SE/4 OF SECTION 28, MORE PARTICULARLY DESCRIBED AS FOLLOWS; BEGINNING AT A POINT /4 OF SECTION 28, WHICH SAID POINT IS /4 OF SECTION 28, THENCE NORTH, PARALLEL TO THE WEST LINE OF THE SE/4 OF SECTION 28, ; THENCE EAST 42.8 FEET TO A POINT; THENCE EAST 42.8 FEET TO A POINT, THENCE SOUTH /4; THENCE WEST ON THE SOUTH LINE FO SAID SE/4 OF SAID SECTION 28, 42.8 FEET TO THE POINT OF BEGINNING; AND LESS AND EXCEPT THAT CERTAIN PARCEL OF LAND SITUATED IN THE SOUTHEAST QUARTER (SE/4) OF SECTION 28, TOWNSHIP 2 NORTH, RANGE 63 WEST OF THE SIXTH PRINCIPAL. MERIDIAN, MORE PARTICULARLY DESCRIBED AS FOLLOWS: BEGINNING AT A POINT WHICH IS 50 FEET EAST AND /4 OF SAID SECTION 28, WHICH SAID POINT IS ALSO THE NORTHWEST CORNER OF THAT CERTAIN PARCEL OF LAND CONVEYED TO SAID PARTY OF THE SECOND PART BY DEED RECORDED IN BOOK 769, AT , OF THE RECORDS IN THE OFFICE OF THE CLERK AND RECORDED OF SAID WELD COUNTY; THENCE NORTH PARALLEL TO AND 50 FEET DISTANT, MEASURED AT RIGHT ANGLES, FROM THE WEST LINE OF THE SE/4 OF SAID SECTION 28, 1; THENCE SOUTHEASTERLY 427.5 FEET, MORE OR LESS, TO A POINT WHICH IS , WHEN MEASURED AT RIGHT ANGLES, TO THE WEST LINE OF SE/4 OF SAID SECTION 28; THENCE SOUTH PARALLEL TO THE WEST LINE OF THE SE/4 OF SAID SECTION 28, , AT , OF SAID WELD COUNTY RECORDS AS AFORESAID; , Page 5 of 59 Lessor Lessee Effective Date Expiration Date Option Term Royalty County Book/Page /Desc Company Net Lease Status TWN RNG SEC Description GRACE D. GIBSON, LIFE TENANT, A SINGLE PERSON JACKFORK LAND, INC. 06/25/2010 06/24/2015 Opt Exr. 2Yr Weld Undeveloped 02N 63W 28 E/2 W/2; E/2, LESS AND EXCEPT ALL OF SECTION 28 LYING 50 FEET ON EACH SIDE OF THE NORTH-SOUTH CENTER LINE OF SAID SECTION 28, AND LESS AND EXCEPT A TRACT OF LAND IN THE SE/4, MORE PARTICULARLY DESCRIBED AS FOLLOWS: BEGINNING AT A POINT ON THE SOUTH LINE OF SAID SECTION 28, 50 FEET EAST OF THE SOUTH QUARTER CORNER OF SECTION 28, AND RUNNING THENCE NORTH, PARALLEL WITH THE NORTH AND SOUTH CENTERLINE OF SAID SECTION 28, ; THENCE EAST 217.8 FEET TO A POINT; THENCE SOUTH ; THENCE WEST 217.8 FEET, MORE OR LESS, TO THE PLACE OF BEGINNING EXCEPTING THEREFROM, HOWEVER, THE FOLLOWING: THAT CERTAIN PARCEL OF LAND SITUATED IN THE SE/4 OF SECTION 28, MORE PARTICULARLY DESCRIBED AS FOLLOWS; BEGINNING AT A POINT /4 OF SECTION 28, WHICH SAID POINT IS /4 OF SECTION 28, THENCE NORTH, PARALLEL TO THE WEST LINE OF THE SE/4 OF SECTION 28, ; THENCE EAST 42.8 FEET TO A POINT; THENCE EAST 42.8 FEET TO A POINT, THENCE SOUTH /4; THENCE WEST ON THE SOUTH LINE FO SAID SE/4 OF SAID SECTION 28, 42.8 FEET TO THE POINT OF BEGINNING; AND LESS AND EXCEPT THAT CERTAIN PARCEL OF LAND SITUATED IN THE SOUTHEAST QUARTER (SE/4) OF SECTION 28, TOWNSHIP 2 NORTH, RANGE 63 WEST OF THE SIXTH PRINCIPAL. MERIDIAN, MORE PARTICULARLY DESCRIBED AS FOLLOWS: BEGINNING AT A POINT WHICH IS 50 FEET EAST AND /4 OF SAID SECTION 28, WHICH SAID POINT IS ALSO THE NORTHWEST CORNER OF THAT CERTAIN PARCEL OF LAND CONVEYED TO SAID PARTY OF THE SECOND PART BY DEED RECORDED IN BOOK 769, AT , OF THE RECORDS IN THE OFFICE OF THE CLERK AND RECORDED OF SAID WELD COUNTY; THENCE NORTH PARALLEL TO AND 50 FEET DISTANT, MEASURED AT RIGHT ANGLES, FROM THE WEST LINE OF THE SE/4 OF SAID SECTION 28, 1; THENCE SOUTHEASTERLY 427.5 FEET, MORE OR LESS, TO A POINT WHICH IS , WHEN MEASURED AT RIGHT ANGLES, TO THE WEST LINE OF SE/4 OF SAID SECTION 28; THENCE SOUTH PARALLEL TO THE WEST LINE OF THE SE/4 OF SAID SECTION 28, , AT , OF SAID WELD COUNTY RECORDS AS AFORESAID; , CATHERINE D. WILLIAMS & LESLIE WILLIAMS, WIFE & HUSBAND JACKFORK LAND, INC. 06/09/2010 06/08/2015 5 Yr Weld Undeveloped 03N 61W 02 LOT 3, LOT 4 CATHERINE D. WILLIAMS & LESLIE WILLIAMS, WIFE & HUSBAND JACKFORK LAND, INC. 06/09/2010 06/08/2015 5 Yr Weld Undeveloped 04N 61W 25 N2,NE SE CATHERINE D. WILLIAMS & LESLIE WILLIAMS, WIFE & HUSBAND JACKFORK LAND, INC. 06/09/2010 06/08/2015 5 Yr Weld Undeveloped 04N 61W 27 E2 NE AND ALL THAT PART OF THE W/2 NE/4 LYING EAST OF WASTEWAY FROM THE BIJOY DITCH CATHERINE D. WILLIAMS & LESLIE WILLIAMS, WIFE & HUSBAND JACKFORK LAND, INC. 06/09/2010 06/08/2015 5 Yr Weld Undeveloped 04N 61W 28 SE CATHERINE D. WILLIAMS & LESLIE WILLIAMS, WIFE & HUSBAND JACKFORK LAND, INC. 06/09/2010 06/08/2015 5 Yr Weld Undeveloped 04N 61W 33 NE CATHERINE D. WILLIAMS & LESLIE WILLIAMS, WIFE & HUSBAND JACKFORK LAND, INC. 06/09/2010 06/08/2015 5 Yr Weld Undeveloped 04N 61W 34 S2, N2 NW,NORTH 50 ACRES OF NW/4 CATHERINE D. WILLIAMS & LESLIE WILLIAMS, WIFE & HUSBAND JACKFORK LAND, INC. 06/09/2010 06/08/2015 5 Yr Weld Undeveloped 04N 61W 35 SW SW JENNIFER GREGG ABEL & TIM ABEL, WIFE & HUSBAND JACKFORK LAND, INC. 06/09/2010 06/08/2015 5 Yr Weld Undeveloped 03N 61W 02 LOT 3, LOT 4 JENNIFER GREGG ABEL & TIM ABEL, WIFE & HUSBAND JACKFORK LAND, INC. 06/09/2010 06/08/2015 5 Yr Weld Undeveloped 04N 61W 25 N2,NE SE JENNIFER GREG ABEL & TIM ABEL, WIFE & HUSBAND JACKFORK LAND, INC. 06/09/2010 06/08/2015 5 Yr Weld Undeveloped 04N 61W 27 E2 NE, AND ALL THAT PART OF THE W/2 NE/4 LYING EAST OF THE WASTEWAY FROM THE BIJOY DITCH Page 6 of 59 Lessor Lessee Effective Date Expiration Date Option Term Royalty County Book/Page /Desc Company Net Lease Status TWN RNG SEC Description JENNIFER GREGG ABEL & TIM ABEL, WIFE & HUSBAND JACKFORK LAND, INC. 06/09/2010 06/08/2015 5 Yr Weld Undeveloped 04N 61W 28 SE JENNIFER GREGG ABEL & TIM ABEL, WIFE & HUSBAND JACKFORK LAND, INC. 06/09/2010 06/08/2015 5 Yr Weld Undeveloped 04N 61W 33 NE JENNIFER GREGG ABEL & TIM ABEL, WIFE & HUSBAND JACKFORK LAND, INC. 06/09/2010 06/08/2015 5 Yr Weld Undeveloped 04N 61W 34 S2,N2 NW, NORTH 50 ACRES OF NW/4 JENNIFER GREGG ABEL & TIM ABEL, WIFE & HUSBAND JACKFORK LAND, INC. 06/09/2010 06/08/2015 5 Yr Weld Undeveloped 04N 61W 35 SW SW DENNIS E. GREGG & JOYCE E. GREGG, HUSBAND & WIFE JACKFORK LAND, INC. 06/09/2010 06/08/2015 5 Yr Weld Undeveloped 03N 61W 02 LOT 3, LOT 4 DENNIS E. GREGG & JOYCE E. GREGG, HUSBAND & WIFE JACKFORK LAND, INC. 06/09/2010 06/08/2015 5 Yr Weld Undeveloped 04N 61W 25 N2,NE SE DENNIS E. GREGG & JOYCE E. GREGG, HUSBAND & WIFE JACKFORK LAND, INC. 06/06/2010 06/08/2015 5 Yr Weld Undeveloped 04N 61W 27 E2 NE,ALL THAT PART OF THE W/2 NE/4 LYING EAST OF WASTEWAY FROM THE BIJOU DITCH, DENNIS E. GREGG & JOYCE E. GREGG, HUSBAND & WIFE JACKFORK LAND, INC. 06/09/2010 06/08/2015 5 Yr Weld Undeveloped 04N 61W 28 SE DENNIS E. GREGG & JOYCE E. GREGG, HUSBAND & WIFE JACKFORK LAND, INC. 06/09/2010 06/08/2015 5 Yr Weld Undeveloped 04N 61W 33 NE DENNIS E. GREGG & JOYCE E. GREGG, HUSBAND & WIFE JACKFORK LAND, INC. 06/09/2010 06/08/2015 5 Yr Weld Undeveloped 04N 61W 34 S2,N2 NW, NORTH 50 ACRES OF NW/4 DENNIS E. GREGG & JOYCE E. GREGG, HUSBAND & WIFE JACKFORK LAND, INC. 06/09/2010 06/08/2015 5 Yr Weld Undeveloped 04N 61W 35 SW SW LORRAINE E. GREGG, A SINGLE PERSON JACKFORK LAND, INC. 06/09/2010 06/08/2015 5Yr Weld Undeveloped 03N 61W 02 LOT 3, LOT 4 LORRAINE E. GREGG, A SINGLE PERSON JACKFORK LAND, INC. 06/09/2010 06/08/2015 5Yr Weld Undeveloped 04N 61W 25 N2,NE SE LORRAINE E. GREGG, A SINGLE PERSON JACKFORK LAND, INC. 06/09/2010 06/08/2015 5Yr Weld Undeveloped 04N 61W 27 E2 NE,AND ALL THAT PART OF THE W/2 NE/4 LYING EAST OF THE WASTEWAY FROM THE BIJOU DITCH, LORRAINE E. GREGG, A SINGLE PERSON JACKFORK LAND, INC. 06/09/2010 06/08/2015 5Yr Weld Undeveloped 04N 61W 28 SE LORRAINE E. GREGG, A SINGLE PERSON JACKFORK LAND, INC. 06/09/2010 06/08/2015 5Yr Weld Undeveloped 04N 61W 33 NE LORRAINE E. GREGG, A SINGLE PERSON JACKFORK LAND, INC. 06/09/2010 06/08/2015 5Yr Weld Undeveloped 04N 61W 34 S2,N2 NW,NORTH 50 ACRES OF NW/4, LORRAINE E. GREGG, A SINGLE PERSON JACKFORK LAND, INC. 06/09/2010 06/08/2015 5Yr Weld Undeveloped 04N 61W 35 SW SW MELBA G. FIELDS, A/K/A MELBA G. FIELDS JOHNSTON AND DAVID JOHNSTON, WIFE AND HUSBAND JACKFORK LAND, INC. 06/23/2010 06/22/2015 N/A Weld Undeveloped 02N 63W 26 E2 SE JILL GREGG MACARI AND EMIR MACARI, WIFE AND HUSBAND JACKFORK LAND, INC. 06/09/2010 06/08/2015 5 Yr Weld Undeveloped 03N 61W 02 LOT3, LOT4 JILL GREGG MACARI AND EMIR MACARI, WIFE AND HUSBAND JACKFORK LAND, INC. 06/09/2010 06/08/2015 5 Yr Weld Undeveloped 04N 61W 25 N2 JILL GREGG MACARI AND EMIR MACARI, WIFE AND HUSBAND JACKFORK LAND, INC. 06/09/2010 06/08/2015 5 Yr Weld Undeveloped 04N 61W 27 E2 NE,W/2 NE/4 LYING EAST OF WASTEWAY FROM THE BIJOU DITCH, JILL GREGG MACARI AND EMIR MACARI, WIFE AND HUSBAND JACKFORK LAND, INC. 06/09/2010 06/08/2015 5 Yr Weld Undeveloped 04N 61W 28 SE JILL GREGG MACARI AND EMIR MACARI, WIFE AND HUSBAND JACKFORK LAND, INC. 06/09/2010 06/08/2015 5 Yr Weld Undeveloped 04N 61W 33 NE JILL GREGG MACARI AND EMIR MACARI, WIFE AND HUSBAND JACKFORK LAND, INC. 06/09/2010 06/08/2015 5 Yr Weld Undeveloped 04N 61W 34 NW,NORTH 50 ACRES OF THE NW/4, JILL GREGG MACARI AND EMIR MACARI, WIFE AND HUSBAND JACKFORK LAND, INC. 06/09/2010 06/08/2015 5 Yr Weld Undeveloped 04N 61W 35 SW SW PAUL GREGG & LEANN GREGG, HUSBAND & WIFE JACKFORK LAND, INC. 06/09/2010 06/08/2015 5Yr Weld Undeveloped 03N 61W 02 LOT3, LOT4 PAUL GREGG & LEANN GREGG, HUSBAND & WIFE JACKFORK LAND, INC. 06/09/2010 06/08/2015 5Yr Weld Undeveloped 04N 61W 25 N2,NE SE Page 7 of 59 Lessor Lessee Effective Date Expiration Date Option Term Royalty County Book/Page /Desc Company Net Lease Status TWN RNG SEC Description PAUL GREGG & LEANN GREGG, HUSBAND & WIFE JACKFORK LAND, INC. 06/09/2010 06/08/2015 5Yr Weld Undeveloped 04N 61W 27 E2 NE,ALL THAT PART OF THE W/2 NE/4 LYING EAST OF WASTEWAY FROM THE BIJOY DITCH, PAUL GREGG & LEANN GREGG, HUSBAND & WIFE JACKFORK LAND, INC. 06/09/2010 06/08/2015 5Yr Weld Undeveloped 04N 61W 28 SE PAUL GREGG & LEANN GREGG, HUSBAND & WIFE CONTINENTAL RESOURCES, INC. 06/09/2010 06/08/2015 5Yr Weld Undeveloped 04N 61W 33 NE PAUL GREGG & LEANN GREGG, HUSBAND & WIFE JACKFORK LAND, INC. 06/09/2010 06/08/2015 5Yr Weld Undeveloped 04N 61W 34 S2,THE NORTH 50 ACRES OF THE NW/4, PAUL GREGG & LEANN GREGG, HUSBAND & WIFE JACKFORK LAND, INC. 06/09/2010 06/08/2015 5Yr Weld Undeveloped 04N 61W 35 SW SW CLINTON NEIL BASHOR, A MARRIED MAN DIAMOND RESOURCES CO. 07/23/2010 07/22/2015 N/A Weld Undeveloped 09N 61W 05 S2 N2, LOT1, LOT2, LOT3, LOT4 CLINTON NEIL BASHOR, A MARRIED MAN DIAMOND RESOURCES CO. 07/23/2010 07/22/2015 N/A Weld Undeveloped 09N 61W 05 SE CLINTON NEIL BASHOR, A MARRIED MAN DIAMOND RESOURCES CO. 07/23/2010 07/22/2015 N/A Weld Undeveloped 09N 61W 05 SW CLINTON NEIL BASHOR, A MARRIED MAN DIAMOND RESOURCES CO. 07/23/2010 07/22/2015 N/A Weld Undeveloped 09N 61W 08 W2 DAVID LESLIE BASHOR & ELIZABETH M. BASHOR, HUSBAND & WIFE DIAMOND RESOURCES CO. 07/23/2010 07/22/2015 N/A Weld Undeveloped 09N 61W 05 ALL DAVID LESLIE BASHOR & ELIZABETH M. BASHOR, HUSBAND & WIFE DIAMOND RESOURCES CO. 07/23/2010 07/22/2015 N/A Weld Undeveloped 09N 61W 08 W2 WILLIAM CLYDE BASHOR, A SINGLE MAN DIAMOND RESOURCES CO. 07/23/2010 07/22/2015 N/A Weld Undeveloped 09N 61W 05 S2 N2, LOT1, LOT2, LOT3, LOT4 WILLIAM CLYDE BASHOR, A SINGLE MAN DIAMOND RESOURCES CO. 07/23/2010 07/22/2015 N/A Weld Undeveloped 09N 61W 05 SE WILLIAM CLYDE BASHOR, A SINGLE MAN DIAMOND RESOURCES CO. 07/23/2010 07/22/2015 N/A Weld Undeveloped 09N 61W 05 SW WILLIAM CLYDE BASHOR, A SINGLE MAN DIAMOND RESOURCES CO. 07/23/2010 07/22/2015 N/A Weld Undeveloped 09N 61W 08 W2 LEONARD D. WEISS, ATTORNEY IN FACT FOR HARRY WEISS DIAMOND RESOURCES CO. 07/29/2010 07/28/2015 2Yr Weld Undeveloped 04N 62W 22 SE SE LEONARD D. WEISS, ATTORNEY IN FACT FOR HARRY WEISS DIAMOND RESOURCES CO. 07/29/2010 07/28/2015 2Yr Weld Undeveloped 04N 62W 23 S2 NE,SE NW,E2 SW,SW SW LEONARD D. WEISS, ATTORNEY IN FACT FOR HARRY WEISS DIAMOND RESOURCES CO. 07/29/2010 07/28/2015 2Yr Weld Undeveloped 04N 62W 24 N2,SE,E2 SW LEONARD D. WEISS, ATTORNEY IN FACT FOR HARRY WEISS DIAMOND RESOURCES CO. 07/29/2010 07/28/2015 2Yr Weld Undeveloped 04N 62W 27 E2 NE LEONARD D. WEISS, ATTORNEY IN FACT FOR HARRY WEISS DIAMOND RESOURCES CO. 07/29/2010 07/28/2015 2Yr Weld Undeveloped 04N 62W 22 W2 SE LEONARD D. WEISS, ATTORNEY IN FACT FOR HARRY WEISS DIAMOND RESOURCES CO. 07/29/2010 07/28/2015 2Yr Weld Undeveloped 04N 62W 27 W2 NE WILLIAM CLYDE BASHOR, A SINGLE MAN DIAMOND RESOURCES CO. 07/15/2010 07/14/2015 N/A Weld Undeveloped 10N 61W 32 SE ELDON K. WEISS, A MARRIED MAN DIAMOND RESOURCES CO. 08/13/2010 08/12/2015 2Yr Weld Undeveloped 04N 62W 22 SE SE ELDON K. WEISS, A MARRIED MAN DIAMOND RESOURCES CO. 08/13/2010 08/12/2015 2Yr Weld Undeveloped 04N 62W 23 S2 NE,SE NW,E2 SW,SW SW ELDON K. WEISS, A MARRIED MAN DIAMOND RESOURCES CO. 08/13/2010 08/12/2015 2Yr Weld Undeveloped 04N 62W 24 N2,SE,E2 SW ELDON K. WEISS, A MARRIED MAN DIAMOND RESOURCES CO. 08/13/2010 08/12/2015 2Yr Weld Undeveloped 04N 62W 27 E2 NE ELDON K. WEISS, A MARRIED MAN DIAMOND RESOURCES CO. 08/13/2010 08/12/2015 2Yr Weld Undeveloped 04N 62W 22 W2 SE ELDON K. WEISS, A MARRIED MAN DIAMOND RESOURCES CO. 08/13/2010 08/12/2015 2Yr Weld Undeveloped 04N 62W 27 W2 NE Page 8 of 59 Lessor Lessee Effective Date Expiration Date Option Term Royalty County Book/Page /Desc Company Net Lease Status TWN RNG SEC Description CHERYL LYNN FIELDS, FKA CHERYL LYNN HOFFERBER DIAMOND RESOURCES CO. 07/27/2010 07/26/2015 N/A Weld Undeveloped 02N 63W 26 SW/4 LESS 4 ACRES IN NE CORNER, CHERYL LYNN FIELDS, FKA CHERYL LYNN HOFFERBER DIAMOND RESOURCES CO. 07/27/2010 07/26/2015 N/A Weld Undeveloped 02N 63W 27 W2 SE ALVIN W. WEISS, A MARRIED MAN DIAMOND RESOURCES CO. 07/30/2010 07/29/2015 2Yr Weld Undeveloped 04N 62W 22 SE SE ALVIN W. WEISS, A MARRIED MAN DIAMOND RESOURCES CO. 07/30/2010 07/29/2015 2Yr Weld Undeveloped 04N 62W 23 S2 NE,SE NW,E2 SW,SW SW ALVIN W. WEISS, A MARRIED MAN DIAMOND RESOURCES CO. 07/30/2010 07/29/2015 2Yr Weld Undeveloped 04N 62W 24 N2,SE,E2 SW ALVIN W. WEISS, A MARRIED MAN DIAMOND RESOURCES CO. 07/30/2010 07/29/2015 2Yr Weld Undeveloped 04N 62W 27 E2 NE ALVIN W. WEISS, A MARRIED MAN DIAMOND RESOURCES CO. 07/30/2010 07/29/2015 2Yr Weld Undeveloped 04N 62W 22 W2 SE ALVIN W. WEISS, A MARRIED MAN DIAMOND RESOURCES CO. 07/30/2010 07/29/2015 2Yr Weld Undeveloped 04N 62W 27 W2 NE BARRY CLAY BEDINGER, A MARRIED MAN DIAMOND RESOURCES CO. 07/16/2010 07/15/2015 3Yr Weld Undeveloped 04N 62W 22 ALL DONNA ROSE BEYER, A MARRIED WOMAN DIAMOND RESOURCES CO. 07/29/2010 07/28/2015 2Yr Weld Undeveloped 04N 62W 22 SE SE DONNA ROSE BEYER, A MARRIED WOMAN DIAMOND RESOURCES CO. 07/29/2010 07/28/2015 2Yr Weld Undeveloped 04N 62W 23 S2 NE,SE NW,E2 SW,SW SW DONNA ROSE BEYER, A MARRIED WOMAN DIAMOND RESOURCES CO. 07/29/2010 07/28/2015 2Yr Weld Undeveloped 04N 62W 24 N2,SE,E2 SW DONNA ROSE BEYER, A MARRIED WOMAN DIAMOND RESOURCES CO. 07/29/2010 07/28/2015 2Yr Weld Undeveloped 04N 62W 27 E2 NE DONNA ROSE BEYER, A MARRIED WOMAN DIAMOND RESOURCES CO. 07/29/2010 07/28/2015 2Yr Weld Undeveloped 04N 62W 22 W2 SE DONNA ROSE BEYER, A MARRIED WOMAN DIAMOND RESOURCES CO. 07/29/2010 07/28/2015 2Yr Weld Undeveloped 04N 62W 27 W2 NE FAYE LOUISE WEISS, A SINGLE WOMAN DIAMOND RESOURCES CO. 07/29/2010 07/28/2015 2Yr Weld Undeveloped 04N 62W 22 SE SE FAYE LOUISE WEISS, A SINGLE WOMAN DIAMOND RESOURCES CO. 07/29/2010 07/28/2015 2Yr Weld Undeveloped 04N 62W 23 S2 NE,SE NW,E2 SW,SW SW FAYE LOUISE WEISS, A SINGLE WOMAN DIAMOND RESOURCES CO. 07/29/2010 07/28/2015 2Yr Weld Undeveloped 04N 62W 24 N2,SE,E2 SW FAYE LOUISE WEISS, A SINGLE WOMAN DIAMOND RESOURCES CO. 07/29/2010 07/28/2015 2Yr Weld Undeveloped 04N 62W 27 E2 NE FAYE LOUISE WEISS, A SINGLE WOMAN DIAMOND RESOURCES CO. 07/29/2010 07/28/2015 2Yr Weld Undeveloped 04N 62W 22 W2 SE, NE NE FAYE LOUISE WEISS, A SINGLE WOMAN DIAMOND RESOURCES CO. 07/29/2010 07/28/2015 2Yr Weld Undeveloped 04N 62W 27 W2 NE ROBERT LEE WEISS, A MARRIED MAN DIAMOND RESOURCES CO. 07/30/2010 07/29/2015 2Yr Weld Undeveloped 04N 62W 22 SE SE ROBERT LEE WEISS, A MARRIED MAN DIAMOND RESOURCES CO. 07/30/2010 07/29/2015 2Yr Weld Undeveloped 04N 62W 23 SE NW,E2 SW,SW SW ROBERT LEE WEISS, A MARRIED MAN DIAMOND RESOURCES CO. 07/30/2010 07/29/2015 2Yr Weld Undeveloped 04N 62W 24 E2,NW,E2 SW ROBERT LEE WEISS, A MARRIED MAN DIAMOND RESOURCES CO. 07/30/2010 07/29/2015 2Yr Weld Undeveloped 04N 62W 27 E2 NE ROBERT LEE WEISS, A MARRIED MAN DIAMOND RESOURCES CO. 07/30/2010 07/29/2015 2Yr Weld Undeveloped 04N 62W 22 W2 SE ROBERT LEE WEISS, A MARRIED MAN DIAMOND RESOURCES CO. 07/30/2010 07/29/2015 2Yr Weld Undeveloped 04N 62W 27 W2 NE ROBERT LEE WEISS, A MARRIED MAN DIAMOND RESOURCES CO. 07/30/2010 07/29/2015 2Yr Weld Undeveloped 04N 62W 23 S2 NE KATHLEEN ANN ZION, A MARRIED WOMAN DIAMOND RESOURCES CO. 07/19/2010 07/29/2015 2Yr Weld Undeveloped 04N 62W 22 SE SE Page 9 of 59 Lessor Lessee Effective Date Expiration Date Option Term Royalty County Book/Page /Desc Company Net Lease Status TWN RNG SEC Description KATHLEEN ANN ZION, A MARRIED WOMAN DIAMOND RESOURCES CO. 07/19/2010 07/18/2015 2Yr Weld Undeveloped 04N 62W 23 S2 NE,SE NW,E2 SW,SW SW KATHLEEN ANN ZION, A MARRIED WOMAN DIAMOND RESOURCES CO. 07/19/2010 07/18/2015 2Yr Weld Undeveloped 04N 62W 24 N2,SE,E2 SW KATHLEEN ANN ZION, A MARRIED WOMAN DIAMOND RESOURCES CO. 07/19/2010 07/18/2015 2Yr Weld Undeveloped 04N 62W 27 E2 NE KATHLEEN ANN ZION, A MARRIED WOMAN DIAMOND RESOURCES CO. 07/19/2010 07/18/2015 2Yr Weld Undeveloped 04N 62W 22 W2 SE, NE NE KATHLEEN ANN ZION, A MARRIED WOMAN DIAMOND RESOURCES CO. 07/19/2010 07/18/2015 2Yr Weld Undeveloped 04N 62W 27 W2 NE LYNNE F. KELLY, A MARRIED WOMAN DIAMOND RESOURCES CO. 07/16/2010 07/15/2015 3Yr Weld Undeveloped 04N 62W 22 NE NE CAROL LEA SCHWEIGER, A MARRIED WOMAN DIAMOND RESOURCES CO. 07/29/2010 07/28/2015 2Yr Weld Undeveloped 04N 62W 22 SE SE CAROL LEA SCHWEIGER, A MARRIED WOMAN DIAMOND RESOURCES CO. 07/29/2010 07/28/2015 2Yr Weld Undeveloped 04N 62W 23 S2 NE,SE NW,E2 SW,SW SW CAROL LEA SCHWEIGER, A MARRIED WOMAN DIAMOND RESOURCES CO. 07/29/2010 07/28/2015 2Yr Weld Undeveloped 04N 62W 24 N2,SE,E2 SW CAROL LEA SCHWEIGER, A MARRIED WOMAN DIAMOND RESOURCES CO. 07/29/2010 07/28/2015 2Yr Weld Undeveloped 04N 62W 27 E2 NE CAROL LEA SCHWEIGER, A MARRIED WOMAN DIAMOND RESOURCES CO. 07/29/2010 07/28/2015 2Yr Weld Undeveloped 04N 62W 22 W2 SE , NE NE CAROL LEA SCHWEIGER, A MARRIED WOMAN DIAMOND RESOURCES CO. 07/29/2010 07/28/2015 2Yr Weld Undeveloped 04N 62W 27 W2 NE JOANNE ILLENE SCHWEITZER, A MARRIED WOMAN DIAMOND RESOURCES CO. 07/29/2010 07/28/2015 2Yr Weld Undeveloped 04N 62W 22 SE SE JOANNE ILLENE SCHWEITZER, A MARRIED WOMAN DIAMOND RESOURCES CO. 07/29/2010 07/28/2015 2Yr Weld Undeveloped 04N 62W 23 S2 NE,SE NW,E2 SW,SW SW JOANNE ILLENE SCHWEITZER, A MARRIED WOMAN DIAMOND RESOURCES CO. 07/29/2010 07/28/2015 2Yr Weld Undeveloped 04N 62W 24 N2,SE,E2 SW JOANNE ILLENE SCHWEITZER, A MARRIED WOMAN DIAMOND RESOURCES CO. 07/29/2010 07/28/2015 2Yr Weld Undeveloped 04N 62W 27 E2 NE JOANNE ILLENE SCHWEITZER, A MARRIED WOMAN DIAMOND RESOURCES CO. 07/29/2010 07/28/2015 2Yr Weld Undeveloped 04N 62W 22 W2 SE, NE NE JOANNE ILLENE SCHWEITZER, A MARRIED WOMAN DIAMOND RESOURCES CO. 07/29/2010 07/28/2015 2Yr Weld Undeveloped 04N 62W 27 W2 NE CRAIG BLACK, A MARRIED MAN DIAMOND RESOURCES CO. 08/06/2010 08/05/2015 N/A Weld HBP - Staudinger 1-31H 08N 61W 31 NE COLETTE KAY FRIDGEN, A MARRIED WOMAN DIAMOND RESOURCES CO. 07/29/2010 07/28/2015 N/A Weld Undeveloped 02N 63W 34 SE EDWARD L. HARRIS AND BETTY L. HARRIS, H/W DIAMOND RESOURCES CO. 07/19/2010 07/19/2015 N/A Weld Undeveloped 01N 64W 12 W2 NE STATE OF COLORADO 1308.10 DIAMOND RESOURCES CO. 11/18/2010 11/17/2015 1Yr Weld Undeveloped 09N 61W 16 N2 RODNEY L. HOFFERBER, JR., A MARRIED MAN DIAMOND RESOURCES CO. 07/27/2010 07/26/2015 N/A Weld Undeveloped 02N 63W 26 SW, LESS 4 ACRES IN NE CORNER OF SAID SW/4 RODNEY L. HOFFERBER, JR., A MARRIED MAN DIAMOND RESOURCES CO. 07/27/2010 07/26/2015 N/A Weld Undeveloped 02N 63W 27 W2 SE RODNEY L. HOFFERBER, SR. & JOAN HOFFERBER, HUSBAND AND WIFE DIAMOND RESOURCES CO. 07/27/2010 07/26/2015 N/A Weld Undeveloped 02N 63W 26 SW, SOUTH 0 DEGREES 02' WEST, 110.51 FEET; SOUTH 47 DEGREES 52' WEST, 246 FEET; SOUTH 74 DEGREES 41' WEST, 167.25 FEET; NORTH 75 DEGREES 19' WEST, 274.85 FEET; NORTH 41 DEGREES 49' WEST, 339.45 FEET; NORTH 89 DEGREES 14' WEST, 42.60 FEET; AND EAST 876.75 FEET TO BEGINNING, CONTAINING APPROXIMATELY 4 ACRES,LESS 4 ACRES IN THE NE CORNER OF SAID SW/4 RODNEY L. HOFFERBER, SR. & JOAN HOFFERBER, HUSBAND AND WIFE DIAMOND RESOURCES CO. 07/27/2010 07/26/2015 N/A Weld Undeveloped 02N 63W 27 W2 SE Page 10 of 59 Lessor Lessee Effective Date Expiration Date Option Term Royalty County Book/Page /Desc Company Net Lease Status TWN RNG SEC Description RODNEY L. HOFFERBER, SR., & JOAN HOFFERBER, CO-TRUSTEES OF THE ALBERT HOFFERBER & BERTHA HOFFERBER FAMILY IRREVOCABLE TRUST DATED JANUARY 11, 2001 DIAMOND RESOURCES CO. 07/27/2010 07/26/2015 N/A Weld Undeveloped 02N 63W 26 SW, LESS 4 ACRES IN THE NE CORNER OF SAID SW/4 RODNEY L. HOFFERBER, SR., & JOAN HOFFERBER, CO-TRUSTEES OF THE ALBERT HOFFERBER & BERTHA HOFFERBER FAMILY IRREVOCABLE TRUST DATED JANUARY 11, 2001 DIAMOND RESOURCES CO. 07/27/2010 07/26/2015 N/A Weld Undeveloped 02N 63W 27 W2 SE GERALDINE HOYER, F/K/A GERALDINE BLACK, A SINGLE WOMAN DIAMOND RESOURCES CO. 07/30/2010 07/09/2015 N/A Weld HBP - Staudinger 1-31H 08N 61W 31 NE GEORGE J. NOLAN, JR. DIAMOND RESOURCES CO. 07/21/2010 07/20/2015 N/A Weld Undeveloped 09N 61W 03 SE HEATHER ANNE HOLMES, A MARRIED WOMAN DIAMOND RESOURCES CO. 08/03/2010 08/02/2015 N/A Weld Undeveloped 10N 61W 34 N2 PATRICK DALE LEATHER, A SINGLE MAN DIAMOND RESOURCES CO. 08/03/2010 08/02/2015 N/A Weld Undeveloped 10N 61W 34 N2 HARRY H. EWING II & JUDY ANN EWING, H/W DIAMOND RESOURCES CO. 07/16/2010 07/15/2015 N/A Weld Undeveloped 01N 64W 12 E2 NE MARGERY L. BEYDLER, A WIDOW DIAMOND RESOURCES CO. 08/03/2010 08/02/2015 N/A Weld Undeveloped 04N 61W 28 SE THOMAS W. CORDOVA & MARY L. CORDOVA, H/W DIAMOND RESOURCES CO. 07/19/2010 07/18/2015 N/A Weld Undeveloped 01N 64W 12 W2 NE LISKEN LYN KENNEDY, F/K/A LISKEN LYN HOFFERBER, A MARRIED WOMAN DIAMOND RESOURCES CO. 07/27/2010 07/26/2015 N/A Weld Undeveloped 02N 63W 26 SW, LESS 4.00 ACRES IN NE CORNER OF SW/4 LISKEN LYN KENNEDY, F/K/A LISKEN LYN HOFFERBER, A MARRIED WOMAN DIAMOND RESOURCES CO. 07/27/2010 07/26/2015 N/A Weld Undeveloped 02N 63W 27 W2 SE DOUGLAS D. VARVEL DIAMOND RESOURCES CO. 07/30/2010 07/30/2015 N/A Weld HBP - Staudinger 1-31H 08N 61W 31 NE CAROL ROUBIDOUX & HERMAN ROUBIDOUX, HER HUSBAND DIAMOND RESOURCES CO. 07/19/2010 07/18/2015 N/A Weld Undeveloped 01N 64W 12 N2/3SE/4, ALFRED G. WEISS, A MARRIED MAN DIAMOND RESOURCES CO. 07/30/2010 07/29/2015 2Yr Weld Undeveloped 04N 62W 22 SE SE ALFRED G. WEISS, A MARRIED MAN DIAMOND RESOURCES CO. 07/30/2010 07/29/2015 2Yr Weld Undeveloped 04N 62W 23 S2 NE,SE NW,E2 SW,SW SW ALFRED G. WEISS, A MARRIED MAN DIAMOND RESOURCES CO. 07/30/2010 07/29/2015 2Yr Weld Undeveloped 04N 62W 24 N2,SE,E2 SW ALFRED G. WEISS, A MARRIED MAN DIAMOND RESOURCES CO. 07/30/2010 07/29/2015 2Yr Weld Undeveloped 04N 62W 27 E2 NE ALFRED G. WEISS, A MARRIED MAN DIAMOND RESOURCES CO. 07/30/2010 07/29/2015 2Yr Weld Undeveloped 04N 62W 22 W2 SE ALFRED G. WEISS, A MARRIED MAN DIAMOND RESOURCES CO. 07/30/2010 07/29/2015 2Yr Weld Undeveloped 04N 62W 27 W2 NE BARBARA L. NITSCHKE, A WIDOW DIAMOND RESOURCES CO. 08/31/2010 08/30/2015 N/A Weld HBP - Staudinger 1-31H 07N 61W 06 E2 SW,SE, LOT6, LOT7 SYDNEY CAROL OGLE, F/K/A SYDNEY CAROL BAILEY, A/K/A SYDNEY CAROL HENDERSON, A MARRIED WOMAN DIAMOND RESOURCES CO. 08/17/2010 08/16/2015 N/A Weld Undeveloped 08N 62W 20 W2 Page 11 of 59 Lessor Lessee Effective Date Expiration Date Option Term Royalty County Book/Page /Desc Company Net Lease Status TWN RNG SEC Description SYDNEY CAROL OGLE, F/K/ASYDNEY CAROL BAILEY, A/K/A SYDNEY CAROL HENDERSON, A MARRIED WOMAN DIAMOND RESOURCES CO. 08/17/2010 08/16/2015 N/A Weld Undeveloped 08N 62W 29 NW,W2 NE,NE NE NANCY ORTH, A MARRIED WOMAN DIAMOND RESOURCES CO. 08/05/2010 08/04/2015 N/A Weld HBP - Staudinger 1-31H 08N 61W 31 NE JAMES WERDEL, A SINEL MAN DIAMOND RESOURCES CO. 08/05/2010 08/04/2015 N/A Weld HBP - Staudinger 1-31H 08N 61W 31 NE DONNA L. KING, A/K/A DONNA LEE KING, A MARRIED WOMAN DIAMOND RESOURCES CO. 08/20/2010 08/19/2015 N/A Weld Undeveloped 09N 61W 05 SE MICHAEL BEUTZ, TRUSTEE OF THE ANITA M. WAGNER LIVING TRUST DIAMOND RESOURCES CO. 09/01/2010 08/31/2014 N/A Weld Undeveloped 09N 61W 10 NE LARRY BAUER DIAMOND RESOURCES CO. 08/19/2010 08/18/2015 N/A Weld Undeveloped 02N 63W 34 SE FRANCES WERDEL, A SINGLE WOMAN DIAMOND RESOURCES CO. 08/05/2010 08/04/2015 N/A Weld HBP - Staudinger 1-31H 08N 61W 31 NE AVIS WERDEL, A WIDOW DIAMOND RESOURCES CO. 08/05/2010 08/04/2015 N/A Weld HBP - Staudinger 1-31H 08N 61W 31 NE DANIEL D. WAGNER & MARGARET WAGNER, HUSBAND & WIFE DIAMOND RESOURCES CO. 09/07/2010 09/06/2015 Opt. Exr 2Yr. Weld Undeveloped 02N 63W 27 NW BARBARA J. BOHAC, F/K/A BARBARA J. CAMPBELL, A WIDOW DIAMOND RESOURCES CO. 08/18/2010 08/17/2015 N/A Weld Undeveloped 09N 61W 05 SW BARBARA J. BOHAC, F/K/A BARBARA J. CAMPBELL, A WIDOW DIAMOND RESOURCES CO. 08/18/2010 08/17/2015 N/A Weld Undeveloped 09N 61W 08 W2 WILLIAM CLYDE BASHOR, A SINGLE MAN DIAMOND RESOURCES CO. 09/01/2010 08/31/2015 N/A Weld Undeveloped 09N 61W 10 SE KIVI BAUER, A SINGLE WOMAN DIAMOND RESOURCES CO. 08/19/2010 08/18/2015 N/A Weld Undeveloped 02N 63W 34 SE PAUL LEON COLE, A MARRIED MAN DIAMOND RESOURCES CO. 08/20/2010 08/19/2015 N/A Weld Undeveloped 09N 61W 05 SE JANE MANLY, A SINGLE WOMAN DIAMOND RESOURCES CO. 08/23/2010 08/22/2015 N/A Weld Undeveloped 09N 61W 05 SE MICHAEL BEUTZ, TRUSTEE OF THE ANITA M. WAGNER LIVING TRUST DIAMOND RESOURCES CO. 08/27/2010 08/26/2014 N/A Weld Undeveloped 09N 61W 04 S2 NE, LOT1, LOT2 B & W FARMS, A PARTNERSHIP DIAMOND RESOURCES CO. 10/08/2010 10/07/2015 Opt. Exr 2Yr. Weld Undeveloped 02N 63W 34 LOTS A & B OF RECORDED EXEMPTION 1303-34-1-RE 2, BEING PART OF THE E2 NW AND PART OF THE NE OF SECTION 34, AND SUBDIVISION EXEMPTION , BEING PART OF THE W2 NE, E2 NE EXCEPT A PARCEL OF LAND MFD IN DEED IN BOOK 1148-408; ALSO EXCEPT A PARCEL OF LAND MFD IN WD IN RECEPTION 3643481, LOT B OF RECORDED EXEMPTION NO. 1303-34-2 RE 2 DOROTHY W. CORDWELL, TRUSTEE OF THE CORDWELL FAMILY TRUST, DATED JULY 16, 1985 JACKFORK LAND, INC. 06/08/2010 06/07/2015 Opt Exr 2Yr Weld Undeveloped 02N 63W 28 E/2 W/2; E/2 LESS AND EXCEPT ALL OF SECTION 28 LYING 50 FEET ON EACH SIDE OF THE NORTH-SOUTH CENTER LINE OF SAID SECTION 28, AND LESS & EXCEPT A TRACT OF LAND IN THE SE/4, MORE PARTICULARLY DESCRIBED AS FOLLOWS; BEGINNING AT A POINT ON THE SOUTH LINE OF SAID SECTION 28, 50 FEET EAST OF THE SOUTH QUARTER CORNER OF SECTION 28, AND RUNNING THENCE NORTH, PARALLEL WITH THE NORTH & SOUTH CENTERLINE OF SAID SECTION 28, ; THENCE EAST 217.8 FEET TO A POINT; THENCE SOUTH 630 FEET & MPD IN OGL BARBARA JEAN MCKEOUGH DIAMOND RESOURCES CO. 09/09/2010 09/08/2015 N/A Weld Undeveloped 06N 61W 26 NW SW,SW NW KIMBERLY JO MASSEY, A MARRIED WOMAN DIAMOND RESOURCES CO. 08/19/2010 08/18/2015 N/A Weld Undeveloped 02N 63W 34 SE Page 12 of 59 Lessor Lessee Effective Date Expiration Date Option Term Royalty County Book/Page /Desc Company Net Lease Status TWN RNG SEC Description JULIUS A. PLUSS, A MARRIED MAN DIAMOND RESOURCES CO. 09/13/2010 09/12/2013 Opt. Exr Weld Undeveloped 02N 63W 34 SW BILLIE LOU GAISER, A MARRIED WOMAN DIAMOND RESOURCES CO. 10/21/2010 10/20/2015 Opt. Exr 2Yr. Weld Undeveloped 04N 61W 26 NW REBECCA S. SPENCER, F/K/A REBECCA S. WILDER, A/K/A REBECCA WILDER, A MARRIED WOMAN DIAMOND RESOURCES CO. 12/10/2010 12/09/2014 1 Yr Weld Undeveloped 07N 61W 21 E2 SARAH J. SPENCER DIAMOND RESOURCES CO. 12/08/2010 12/07/2014 1 Yr Weld Undeveloped 07N 61W 21 E2 WILLIAM G. SPENCER DIAMOND RESOURCES CO. 12/08/2010 12/07/2014 1 Yr Weld Undeveloped 07N 61W 21 E2 SETH T. SPENCER DIAMOND RESOURCES CO. 12/08/2010 12/07/2014 1 Yr Weld Undeveloped 07N 61W 21 E2 DAVID SPENCER DIAMOND RESOURCES CO. 12/08/2010 12/07/2014 1 Yr Weld Undeveloped 07N 61W 21 E2 HAROLD H. BENDER, A WIDOWER DIAMOND RESOURCES CO. 09/23/2010 09/22/2015 N/A Weld Undeveloped 08N 61W 33 SE HAROLD H. BENDER, A WIDOWER DIAMOND RESOURCES CO. 09/23/2010 09/22/2015 N/A Weld Undeveloped 08N 61W 34 SW DAVID LESLIE BASHOR & ELIZABETH M. BASHOR, HUSBAND & WIFE DIAMOND RESOURCES CO. 09/22/2010 09/21/2014 N/A Weld Undeveloped 10N 61W 29 NW CLINTON NEIL BASHOR, A MARRIED MAN DEALING IN HIS SOLE & SEPARATE PROPERTY DIAMOND RESOURCES CO. 09/22/2010 09/21/2014 N/A Weld Undeveloped 10N 61W 29 NW CHERYL RAE CARPINELLO, A/K/A CHERYL R. CARPINELLO, A MARRIED WOMAN DIAMOND RESOURCES CO. 09/21/2010 09/25/2015 N/A Weld Undeveloped 07N 61W 20 N2 NE CHERYL RAE CARPINELLO, A/K/A CHERYL R. CARPINELLO, A MARRIED WOMAN DIAMOND RESOURCES CO. 09/25/2010 09/24/2015 N/A Weld Undeveloped 07N 61W 21 NW NW MIKE DAVIS, A MARRIED MAN DIAMOND RESOURCES CO. 09/13/2010 09/12/2015 3Yr Weld Undeveloped 06N 61W 26 NW SW,SW NW JAMES L. SPENCER DIAMOND RESOURCES CO. 12/08/2010 12/07/2014 1 Yr Weld Undeveloped 07N 61W 21 E2 WILLIAM W. LINDBLOOM, A MARRIED MAN DIAMOND RESOURCES CO. 10/12/2010 12/11/2015 N/A Weld Undeveloped 05N 61W 25 E2 NW,W2 NW RAYMOND JOHN PETERSON DIAMOND RESOURCES CO. 10/21/2010 10/20/2015 Opt. Exr 2 Yr Weld Undeveloped 04N 61W 26 NW LINDA LEA WOLFE, A MARRIED WOMAN DIAMOND RESOURCES CO. 09/15/2010 09/14/2015 N/A Weld Undeveloped 08N 61W 03 SE CLINTON NEIL BASHOR, A MARRIED MAN DEALING IN HIS SOLE & SEPARATE PROPERTY DIAMOND RESOURCES CO. 09/23/2010 09/22/2014 N/A Weld Undeveloped 10N 61W 22 NW/4 NE/4 LYING SOUTH AND WEST OF RR DAVID LESLIE BASHOR & ELIZABETH BASHOR, HUSBAND & WIFE DIAMOND RESOURCES CO. 09/23/2010 09/22/2014 N/A Weld Undeveloped 10N 61W 22 NW/4 NE/4 LYING SOUTH AND WEST OF RR DENNIS M. BUCHHOLZ, A SINGLE MAN DIAMOND RESOURCES CO. 09/16/2010 09/15/2015 Opt. Exr 2Yr. Weld Undeveloped 01N 64W 12 THE SOUTH 53-1/3 ACRES OF THE SE/4 RODNEY S. BECKER & GAYLE R. BECKER, HUSBAND & WIFE DIAMOND RESOURCES CO. 09/07/2010 09/06/2015 N/A Weld Undeveloped 01N 64W 12 S2 NW TIMOTHY L. WOODWARD, A MARRIED MAN DIAMOND RESOURCES CO. 09/21/2010 09/20/2015 N/A Weld Undeveloped 07N 61W 20 N2 NE TIMOTHY L. WOODWARD, A MARRIED MAN DIAMOND RESOURCES CO. 09/21/2010 09/20/2015 N/A Weld Undeveloped 07N 61W 21 NW NW BILLY L. BURKE, A/K/A BILLY LEE BURKE DIAMOND RESOURCES CO. 10/06/2010 10/05/2015 N/A Weld Undeveloped 05N 61W 35 NW JOHN HENRY WEISS, A MARRIED MAN DIAMOND RESOURCES CO. 09/30/2010 09/29/2015 Opt. Exr 2Yr. Weld Undeveloped 04N 62W 22 SE SE JOHN HENRY WEISS, A MARRIED MAN DIAMOND RESOURCES CO. 09/30/2010 09/29/2015 Opt. Exr 2Yr. Weld Undeveloped 04N 62W 23 S2 NE,SE NW,E2 SW,SW SW JOHN HENRY WEISS, A MARRIED MAN DIAMOND RESOURCES CO. 09/30/2010 09/29/2015 Opt. Exr 2Yr. Weld Undeveloped 04N 62W 24 N2,SE,E2 SW Page 13 of 59 Lessor Lessee Effective Date Expiration Date Option Term Royalty County Book/Page /Desc Company Net Lease Status TWN RNG SEC Description JOHN HENRY WEISS, A MARRIED MAN DIAMOND RESOURCES CO. 09/30/2010 09/29/2015 Opt. Exr 2Yr. Weld Undeveloped 04N 62W 27 W2 NE JOHN HENRY WEISS, A MARRIED MAN DIAMOND RESOURCES CO. 09/30/2010 09/29/2015 Opt. Exr 2Yr. Weld Undeveloped 04N 62W 22 W2 SE JOHN HENRY WEISS, A MARRIED MAN DIAMOND RESOURCES CO. 09/30/2010 09/29/2015 Opt. Exr 2Yr. Weld Undeveloped 04N 62W 27 E2 NE DOLPH HENRY GROVES DIAMOND RESOURCES CO. 10/11/2010 10/10/2015 N/A Weld Undeveloped 04N 61W 26 N2 SE, SW/4 LESS 10 ACRES FOR RESERVOIR SW/4SE4, LESS 10 ACRES FOR RESERVOIR, STEVEN D. KITZMAN & KRISTINA L. KITZMAN, HUSBAND & WIFE DIAMOND RESOURCES CO. 09/13/2010 09/12/2015 Opt. Exr 2Yr. Weld Undeveloped 02N 63W 34 A TRACT COMMENCING AT THE SW CORNER OF THE W/2 NW/4; THENCE NORTH 00 DEGREES 30'46" WEST A DISTNACE OF 250'; THENCE NORTH 89 DEGREES 19' 55" EAST A DISTANCE OF 553'; THENCE SOUTH 00 DEGREES 30'46" EAST A DISTANCE OF 250'; THENCE SOUTH 89 DEGREES 19'55" WEST A DISTANCE OF 553' TO POINT OF BEGINNING, SHIRLEY A. HENDERSON DIAMOND RESOURCES CO. 10/12/2010 12/11/2015 N/A Weld Undeveloped 05N 61W 25 E2 NW,W2 NW DANIEL L. PETERSON & MARILU PETERSON DIAMOND RESOURCES CO. 10/12/2010 12/11/2013 N/A Weld HBP - Gravel Draw 9-9H 08N 61W 09 E2 DENNIS D. KITZMAN & SUSAN K. KITZMAN, HUSBAND & WIFE DIAMOND RESOURCES CO. 09/07/2010 09/06/2015 Opt. Exr 2Yr. Weld Undeveloped 02N 63W 34 W/2 NW/4 LESS AND EXCEPT A TRACT DESCRIBED AS: A TRACT COMMENCING AT THE SW CORNER OF THE W/2 NW/4; THENCE N 00 DEGREES 30' 46"W A DISTANCE OF 250'; THENCE N89 DEGREES 19' 55" E A DISTANCE OF 553'; THENCE S 00 DEGREES 30' 46" E A DISTANCE OF 250'; THENCE S 89 DEGREES 19' 55" W A DISTANCE OF 553' TO POB, JACALYN M. DIXON, A MARRIED WOMAN DIAMOND RESOURCES CO. 10/07/2010 10/06/2015 N/A Weld Undeveloped 08N 61W 02 S2 NE,SE, LOT1, LOT2 JACALYN M. DIXON, A MARRIED WOMAN DIAMOND RESOURCES CO. 10/07/2010 10/06/2015 N/A Weld Undeveloped 09N 61W 35 S2 SE,SE SW KENT K. MILLER, A MARRIED MAN DIAMOND RESOURCES CO. 10/21/2010 10/20/2015 N/A Weld Undeveloped 08N 62W 29 ALL COLLEEN J. KOBER, A MARRIED WOMAN DIAMOND RESOURCES CO. 10/07/2010 10/06/2015 N/A Weld Undeveloped 08N 61W 02 S2 NE,SE, LOT1, LOT2 COLLEEN J. KOBER, A MARRIED WOMAN DIAMOND RESOURCES CO. 10/07/2010 10/06/2015 N/A Weld Undeveloped 09N 61W 35 S2 SE,SE SW JULIE M. KORT, A SINGLE WOMAN DIAMOND RESOURCES CO. 10/07/2010 10/06/2015 N/A Weld Undeveloped 08N 61W 02 S2 NE,SE, LOT1, LOT2 JULIE M. KORT, A SINGLE WOMAN DIAMOND RESOURCES CO. 10/07/2010 10/06/2015 N/A Weld Undeveloped 09N 61W 35 S2 SE,SE SW KAREN J. KOCH, A MARRIED WOMAN DIAMOND RESOURCES CO. 10/07/2010 10/06/2015 N/A Weld Undeveloped 08N 61W 02 S2 NE,SE, LOT1, LOT2 KAREN J. KOCH, A MARRIED WOMAN DIAMOND RESOURCES CO. 10/07/2010 10/06/2015 N/A Weld Undeveloped 09N 61W 35 S2 SE,SE SW FLYNN OF ORMAND BEACH, LP AND BARBARA SILWAY FLYNN, GENERAL MANAGER, C/O THE TRUST COMPANY OF OKLAHOMA DIAMOND RESOURCES CO. 01/06/2011 01/05/2016 Opt. Exr 2Yr. Weld Undeveloped 05N 61W 25 E2 DAVID O. BONE & PATRICIA A. BONE, HUSBAND & WIFE DIAMOND RESOURCES CO. 10/13/2010 10/12/2015 Opt. Exr 2Yr. Weld Undeveloped 02N 63W 27 E2 SW WILLIAM CLYDE BASHOR. A SINGLE MAN DIAMOND RESOURCES CO. 09/22/2010 09/21/2014 N/A Weld Undeveloped 10N 61W 29 NW ADA E. JOHNSTON, A WIDOW DIAMOND RESOURCES CO. 10/22/2010 10/12/2015 N/A Weld Undeveloped 09N 62W 12 NE,E/2 SE/4, LESS THAT PART OF THE E/2 SE/4; BEGINNING AT A POINT , OF THE E/2 SE/4 OF SECTION 12, EAST , 30 MINUTES, WEST 382 FEET, WEST 280 FFET, SOUTH , IN SECTION 12, 9N-62W, WELD COUNTY (CONTAINING 2.5 ACRES MORE OR LESS) AND LESS THAT PART OF THE E/2 SE/4, OF SECTION 12, 9N-62W, BEGINNING AT THE SOUTHEAST CORNER, WEST 590 FEET, THENCE NORTH 1,620 FEET, THENCE EAST 590 FEET, THENCE SOUTH 1, (CONTAINING 20 ACRES MORE OR LESS), Page 14 of 59 Lessor Lessee Effective Date Expiration Date Option Term Royalty County Book/Page /Desc Company Net Lease Status TWN RNG SEC Description WILLIAM CLYDE BASHOR, A SINGLE MAN DIAMOND RESOURCES CO. 09/23/2010 09/22/2014 N/A Weld Undeveloped 10N 61W 22 NW/4 NE/4 LYING SOUTH AND WEST OF RAILROAD RIGHT OF WAY JUDITH R. CLINCH, A MARRIED WOMAN DIAMOND RESOURCES CO. 10/07/2010 10/06/2015 N/A Weld Undeveloped 08N 61W 02 S2 NE,SE, LOT1, LOT2 JUDITH R. CLINCH, A MARRIED WOMAN DIAMOND RESOURCES CO. 10/07/2010 10/06/2015 N/A Weld Undeveloped 09N 61W 35 S2 SE,SE SW WEICKUM FARMS, LLC DIAMOND RESOURCES CO. 09/08/2010 09/07/2015 Opt. Exr 2Yr Weld Undeveloped 02N 63W 27 NE JANE GILMAN TRACY, A WIDOW DIAMOND RESOURCES CO. 09/13/2010 09/12/2014 N/A Weld Undeveloped 09N 61W 03 SW JANE GILMAN TRACY, A WIDOW DIAMOND RESOURCES CO. 09/13/2010 09/12/2014 N/A Weld Undeveloped 09N 61W 10 NE,NW JANE GILMAN TRACY, A WIDOW DIAMOND RESOURCES CO. 09/13/2010 09/12/2014 N/A Weld Undeveloped 09N 61W 09 E2 NE,SW NE, NW NE, LESS THE "J" SAND FORMATION DON SLOAN, A WIDOWER DIAMOND RESOURCES CO. 09/15/2010 09/14/2015 N/A Weld Undeveloped 02N 64W 26 E/2 SE/4 LESS .30 ACRE TRACT, DAVID LESLIE BASHOR, A MARRIED MAN DIAMOND RESOURCES CO. 09/13/2010 09/12/2015 N/A Weld Undeveloped 10N 61W 08 E2 E2 JANE MANLY, A SINGLE WOMAN DIAMOND RESOURCES CO. 09/22/2010 09/12/2015 N/A Weld Undeveloped 09N 61W 10 NW CAROL BATT, A SINGLE WOMAN DIAMOND RESOURCES CO. 10/21/2010 10/12/2015 N/A Weld Undeveloped 04N 61W 26 N2 SE,SW/4 LESS 10 ACRES FOR RESERVOIR (150.00) SW/4 SE/4 LESS 10 ACRES FOR RESERVOIR (30.00), FRANCES DUBS, A SINGLE WOMAN DIAMOND RESOURCES CO. 10/21/2010 10/12/2015 N/A Weld Undeveloped 04N 61W 26 N2 SE,SW/4 LESS 10 ACRES FOR RESERVOIR (150.00) SW/4 SE/4 LESS 10 ACRES FOR RSERVOIR (30.00), WILBUR GOLBA GROVES, A WIDOWER DIAMOND RESOURCES CO. 10/19/2010 10/18/2015 N/A Weld Undeveloped 04N 61W 26 N2 SE,SW/4 LESS 10 ACRES FOR RESERVOIR (150.00) SW/4 SE/4 LESS 10 ACRES FOR RESERVOIR (30.00), JAMES L. GROVES, A MARRIED MAN DIAMOND RESOURCES CO. 09/22/2010 09/12/2015 N/A Weld Undeveloped 04N 61W 26 N2 SE,SW/4 LESS 10 ACRES FOR RESERVOIR (150.00) SW/4 SE/4 LESS 10 ACRES FOR RESERVOIR (30.00), BERNETHA J. GROVES, A SINGLE WOMAN DIAMOND RESOURCES CO. 10/13/2010 10/12/2015 N/A Weld Undeveloped 04N 61W 26 N2 SE,SW/4 LESS 10 ACRES (150.00) SW/4 SE/4 LESS 10 ACRES (30.00), RAMON G. MIRANDA, A/K/A ROMAN G. MIRANDA, JR. & LUCIA R. MIRANDA, HUSBAND & WIFE DIAMOND RESOURCES CO. 09/30/2010 09/29/2015 N/A Weld Undeveloped 01N 64W 12 COMMENCING AT THE NW CORNER OF THE SW/4 OF SAID SECTION 12; THENCE ALONG THE WEST LING OF THE SW/4 OF SAID SECTION 12 SOUTH 00 DEGREES 00' 00" EAST, A DISTANCE OF 97.05' TO THE TRUE POINT OF BEGINNING; THENCE SOUTH 58 DEGREES 48' 28" EAST A DISTANCE 53.22'; THENCE SOUTH 34 DEGREES 32' 23" EAST, A DISTANCE OF 96.18'; THENCE SOUTH 40 DEGREES 02'57" EAST A DISTANCE OF 645.68' TO THE BEGINNING OF THE TANGENT CURVE TO THE LEFT; THENCE ALONG SAID CURVE 63.99'.,HAVING A CHORD LENGTH OF 61.38' HAVING A CHORD BEARING OF SOUTH 68 DEGREES 34'50" EAST, A RADIUS OF 64.25' AND A DELTA ANGLE OF 57 DEGREES 03'46", THENCE NORTH 82 DEGREES 53'17" EAST A DISTANCE OF 331.71'; THENCE NORTH 79 DEGREES 43'22" EAST, A DISTANCE OF 716.55' TO THE BEGINNING OF A TANGENT CURVE TO THE RIGHT; THENCE ALONG SAID CURVE 245.58' HAVING A CHORD LENGTH OF 244.81', A CHORD BEARING OF NORTH 87 DEGREES 36' 53" EAST, A RADIUS OF 891.45', AND A DELTA ANGLE OF 15 DEGREES 47'03"; TO THE BEGINNING OF A TANGENT CURVE TO THE LEFT; THENCE ALONG SAID CURVE 116' HAVING A CHORD LENGTH OF 113.29', A CHORD BEARING OF NORTH 73 DEGREES 57' 44" EAST, A RADIUS OF 154.25', AND A DELTA ANGLE OF 43 DEGREES 05'21", THENCE NORTH 52 DEGREES 25'03" EAST, A DISTNACE OF 101.29' TO THE BEGINNING OF A TANGENT CURVE TO THE RIGHT., DONALD LUTHER GROVES DIAMOND RESOURCES CO. 10/11/2010 10/10/2015 N/A Weld Undeveloped 04N 61W 26 N2 SE,SW/4, LESS 10 ACRES FOR RESERVOIR (150.00) SW/4 SE/4, LESS 10 ACRES FOR RESERVOIR (30.00) , ROBERT TOMLINSON MCINTYRE DIAMOND RESOURCES CO. 11/22/2010 11/21/2015 N/A Weld Undeveloped 06N 61W 34 NE NW,NW NE ROBERT TOMLINSON MCINTYRE DIAMOND RESOURCES CO. 11/22/2010 11/21/2015 N/A Weld Undeveloped 06N 61W 34 NW NW ERNEST L. GROVES DIAMOND RESOURCES CO. 10/21/2010 10/20/2015 N/A Weld Undeveloped 04N 61W 26 N2 SE,SW/4 LESS 10 ACRES FOR RESERVOIR (150.00) SW/4 SE/4 LESS 10 ACRES FOR RESERVOIR, DARLENE JOY WILSON VERMEULEN, A MARRIED WOMAN DIAMOND RESOURCES CO. 11/22/2010 11/21/2015 N/A Weld Undeveloped 06N 61W 34 NW NW,NE NW,NW NE Page 15 of 59 Lessor Lessee Effective Date Expiration Date Option Term Royalty County Book/Page /Desc Company Net Lease Status TWN RNG SEC Description JOSE A. BACA, A/K/A JOSE A. BACA IV, A MARRIED MAN DIAMOND RESOURCES CO. 09/15/2010 09/14/2015 N/A Weld Undeveloped 10N 61W 08 W2 E2 ALLENE GRAGG, A MARRIED WOMAN DIAMOND RESOURCES CO. 12/14/2010 12/13/2015 N/A Weld Undeveloped 02N 63W 26 SW/4 EXCEPTING AND RESERVING A TRACT OF LAND IN THE NE/4 SW/4 DESCRIBED AS FOLLOWS: BEGINNING AT THE NORTHEAST CORNER OF THE SW/4, THENCE SOUTH 0 DEGREES 20' WEST, 110.51 FEET; THENCE SOUTH 47 DEGREES 41' WEST 167.25 FEET; THENCE NORTH 75 DEGREES 19' WEST 274.85 FEET; THENCE NORTH 41 DEGREES 49' WEST 339.25 FEET; THENCE NORTH 89 DEGREES 14' WEST 42.60 FEET; THENCE EAST 876.75 FEET TO THE PLACE OF BEGINNING., DONNA EVERSON, A WIDOW DIAMOND RESOURCES CO. 12/14/2010 12/13/2015 N/A Weld Undeveloped 02N 63W 26 SW/4 EXCEPTING AND RESERVING A TRACT OF LAND IN THE NE/4 SW/4 DESCRIBED AS FOLLOWS: BEGINNING AT THE NORTHEAST CORNER OF THE SW/4, THENCE SOUTH 0 DEGREES 20' WEST, 110.51 FEET; THENCE SOUTH 47 DEGREES 41' WEST 167.25 FEET; THENCE NORTH 75 DEGREES 19' WEST 274.85 FEET; THENCE NORTH 41 DEGREES 49' WEST 339.25 FEET; THENCE NORTH 89 DEGREES 14' WEST 42.60 FEET; THENCE EAST 876.75 FEET TO THE PLACE OF BEGINNING., HAROLD FRANCIS GROVES & BEVERLY RUTH GROVES, HUSBAND & WIFE DIAMOND RESOURCES CO. 11/08/2010 11/07/2015 N/A Weld Undeveloped 04N 61W 26 N2 SE,SW/4 LESS 10 ACRES FOR RESERVOIR (150.00) SW/4 SE/4 LESS 10 ACRES FOR RESERVOIR (30.00), DIANE CASELMAN, A SINGLE WOMAN DIAMOND RESOURCES CO. 11/09/2010 11/08/2015 N/A Weld Undeveloped 04N 61W 26 N2 SE,SW/4, LESS 10 ACRES FOR RESERVOIR (150.00) SW/4 SE/4, LESS 10 ACRES FOR RESERVOIR (30.00), CENTRAL WYOMING COUNCIL, INC., BOY SCOUTS OF AMERICA DIAMOND RESOURCES CO. 12/03/2010 12/03/2015 Opt. Exr 2Yr Weld Undeveloped 05N 61W 24 SE CENTRAL WYOMING COUNCIL, INC., BOY SCOUTS OF AMERICA DIAMOND RESOURCES CO. 12/03/2010 12/03/2015 Opt. Exr Weld Undeveloped 05N 61W 35 NW RODNEY W. BAUMGARTNER & LINDA R. BAUMGARTNER, HUBAND & WIFE DIAMOND RESOURCES CO. 11/16/2010 11/15/2015 Opt. Exr 2Yr Weld Undeveloped 02N 63W 27 E/2 SE/4 LESS LOT A RECORDED EXEMPTION, MORE FULLY DESCRIBED AS E/2 SE/4 SE/4 SE/4, JEFFERY JOHNSON, A MARRIED MAN DIAMOND RESOURCES CO. 11/09/2010 11/08/2015 N/A Weld Undeveloped 04N 61W 26 N2 SE,SW/4, LESS 10 ACRES FOR RESERVOIR (150.00) SW/4 SE/4, LESS 10 ACRES FOR RESERVOIR (30.00), DIANNE STICKNEY DAVIES, A MARRIED WOMAN DIAMOND RESOURCES CO. 11/22/2010 11/21/2015 N/A Weld Undeveloped 06N 61W 34 NE NW,NW NE DIANNE STICKNEY DAVIES, A MARRIED WOMAN DIAMOND RESOURCES CO. 11/22/2010 11/21/2015 N/A Weld Undeveloped 06N 61W 34 NW NW LOIS JEAN GRAFF, ATTORNEY IN FACT FOR VIVIAN M. CHRISTENSEN DIAMOND RESOURCES CO. 11/18/2010 11/17/2015 N/A Weld Undeveloped 04N 61W 26 N2 SE,SW/4 LESS 10 ACRES FOR RESERVOIR (150.00) SW/4 SE/4 LESS 10 ACRES FOR RESERVOIR (30.00), BILL L. FINDLEY & SHIRLEY FINDLEY, HUSBAND & WIFE DIAMOND RESOURCES CO. 11/18/2010 11/17/2015 N/A Weld Undeveloped 01N 64W 12 N2/3 SE/4, ALSO DESCRIBED AS LOT A & LOT B, RECORDED EXEMPTION NO. 1475-12-4-RE3205, BEING A PORTION OF THE SE/4 OF SECTION 12, TOWNSHIP 1 NORTH, RANGE 64 WEST OF THE 6TH P.M., RECORDED JUNE 24, 2, EDWARD L. FETTERS, A SINGLE MAN DIAMOND RESOURCES CO. 11/18/2010 11/18/2015 N/A Morgan Undeveloped 03N 60W 30 E2 SW, LOT3, LOT4 EDWARD L. FETTERS, A SINGLE MAN DIAMOND RESOURCES CO. 11/18/2010 11/18/2015 N/A Morgan Undeveloped 03N 60W 31 E2 NW, LOT1, LOT2 ROSEMARY LUCILLE BOND, A MARRIED WOMAN DIAMOND RESOURCES CO. 11/19/2010 11/18/2015 N/A Weld Undeveloped 02N 63W 23 SW DON NORRISH, A WIDOWER DIAMOND RESOURCES CO. 11/19/2010 11/18/2015 N/A Weld Undeveloped 01N 64W 19 PART OF THE SE/4 SW/4 AND PART OF THE SE/4 MORE FULLY DESCRIBED IN DOCUMENT #2792489, JAMES D. ZIMBELMAN DIAMOND RESOURCES CO. 11/23/2010 11/22/2015 Opt. Exr 2Yr Weld Undeveloped 02N 63W 23 SW ROBERT G. ZIMBELMAN DIAMOND RESOURCES CO. 11/23/2010 11/22/2015 Opt. Exr 2Yr Weld Undeveloped 02N 63W 23 SW JOHN P. LAFARGE, A SINGLE MAN DIAMOND RESOURCES CO. 09/21/2010 09/20/2015 N/A Weld Undeveloped 10N 61W 08 W2 E2 Page 16 of 59 Lessor Lessee Effective Date Expiration Date Option Term Royalty County Book/Page /Desc Company Net Lease Status TWN RNG SEC Description PEGGY ALEXANDER, A SINGLE WOMAN DIAMOND RESOURCES CO. 11/22/2010 11/21/2015 N/A Weld Undeveloped 01N 64W 12 N/2 SE/4, ALSO DESCRIBED AS LOT 1 & LOT B, RECORDED EXEMPTION NO. 1475-12-4 RE3205, BEING A PORTION OF THE SE OF SECTION 12, TOWNSHIP 1 NORTH, RANGE 64 WEST OF THE 6TH PM., RECORDED JUNE 24, 2, JACKIE F. SCHREINER, TRUSTEE OF THE SHIRLEY J. SCHREINER FAMILY TRUST DIAMOND RESOURCES CO. 12/02/2010 12/01/2015 Opt. Exr 2Yr Weld Undeveloped 02N 63W 23 SW ALAN DEAN TYREE, A MARRIED MAN DIAMOND RESOURCES CO. 12/01/2010 11/30/2015 N/A Weld Undeveloped 06N 61W 34 NW NW,NE NW,NW NE DARELL D. ZIMBELMAN, A MARRIED MAN DIAMOND RESOURCES CO. 11/22/2010 11/21/2015 Opt. Exr 2Yr Weld Undeveloped 02N 63W 23 SW CHARLES HENRY DUBS, A SINGLE MAN DIAMOND RESOURCES CO. 11/10/2010 11/09/2015 N/A Weld Undeveloped 04N 61W 26 N2 SE,SW/4 LESS 10 ACRES FOR RESERVOIR (150.00) SW/4 SE/4 LESS 10 ACRES FOR RESERVOIR (30.00), WADE CULPEPPER, A/K/A RUSSELL W. CULPEPPER, A SINGLE MAN DIAMOND RESOURCES CO. 11/16/2010 11/15/2015 Opt. Exr 2Yr Weld Undeveloped 04N 61W 02 SE NW,S2 NE,N2 S2,SW SW, LOT3 JAMES JOSEPH DAVIS, A MARRIED MAN DIAMOND RESOURCES CO. 11/18/2010 11/17/2015 N/A Weld Undeveloped 02N 63W 32 NE NW MICHAEL EDWARD DUBS, A SINGLE MAN DIAMOND RESOURCES CO. 11/10/2010 11/09/2015 N/A Weld Undeveloped 04N 61W 26 N2 SE,SW/4, LESS 10 ACRES FOR RESERVOIR (150.00) SW/4 SE/4, LESS 10 ACRES FOR RESERVOIR (30.00), DONNA PINTO, A MARRIED WOMAN DIAMOND RESOURCES CO. 11/09/2010 11/08/2015 N/A Weld Undeveloped 04N 61W 26 N2 SE,SW/4 LESS 10 ACRES FOR RESERVOIR (150.00) SW/4 SE/4, LESS 10 ACRES FOR RESERVOIR (30.00), LARRY CULPEPPER, A MARRIED MAN DIAMOND RESOURCES CO. 11/16/2010 11/15/2015 Opt. Exr 2Yr Weld Undeveloped 04N 61W 02 SE NW,S2 NE,N2 S2,SW SW, LOT3 PAMELA PEARSON, F/K/A PAMELA CULPEPPER GRAVES, A MARRIED WOMAN DIAMOND RESOURCES CO. 11/16/2010 11/15/2015 Opt. Exr 2Yr Weld Undeveloped 04N 61W 02 SE NW,S2 NE,N2 S2,SW SW, LOT3 ALAN DUBS, A/K/A ALAN JEFFREY DUBS, A SINGLE MAN DIAMOND RESOURCES CO. 11/10/2010 11/09/2015 N/A Weld Undeveloped 04N 61W 26 N2 SE,SW/4 LESS 10 ACRES FOR RESERVOIR (150.00) SW/4 SE/4 LESS 10 ACRES FOR RESERVOIR (30.00), KERRLYN SUE CARVELL DIAMOND RESOURCES CO. 11/11/2010 11/10/2015 N/A Weld Undeveloped 04N 61W 26 N2 SE,SW/4 LESS 10 ACRES FOR RESERVOIR (150.00) SW/4 SE/4 LESS 10 ACRES FOR RESERVOIR (30.00), RONALD WAYNE TYREE DIAMOND RESOURCES CO. 11/22/2010 11/21/2015 N/A Weld Undeveloped 06N 61W 34 NW NW,NE NW,NW NE ALICE J. JOHNSTON, A/K/A JOAN JOHNSTON, A WIDOW DIAMOND RESOURCES CO. 11/19/2010 11/08/2015 N/A Weld Undeveloped 01N 64W 19 PART OF THE SE/4 SW/4 AND PART OF THE SE/4, MORE FULLY DESCRIBED IN DOCUMENT #2792489, JAMEY LEE DUBS DIAMOND RESOURCES CO. 11/11/2010 11/10/2015 N/A Weld Undeveloped 04N 61W 26 N2 SE,SW/4 LESS 10 ACRES FOR RESERVOIR (150.00) SW/4 SE/4, LESS 10 ACRES FOR RESERVOIR (30.00), RICHARD H. STEWART & SHARON L. STEWART, HUSBAND & WIFE DIAMOND RESOURCES CO. 12/07/2010 12/06/2015 N/A Weld Undeveloped 02N 64W 26 THAT PART OF THE W/2 SW/4 LYING SOUTH OF THE CENTERLINE OF THAT RIGHT OF WAY OF THE C.B. & Q RAILROAD EXCEPT THAT PART THEREOF PLATTED TO THE TOWN OF KEENESBURG, WHICH LAND IS DESCRIBED IN WARRANTY DEED RECORDED 3/31/1, RECEPTION NO. 02327079, JUDITH V.J. KENNEDY, F/K/A JUDITH JOHNSON, A WIDOW DIAMOND RESOURCES CO. 11/19/2010 11/19/2015 N/A Morgan Undeveloped 03N 60W 30 E2 SW, LOT3, LOT4 JUDITH V.J. KENNEDY, F/K/A JUDITH JOHNSON, A WIDOW DIAMOND RESOURCES CO. 11/19/2010 11/19/2015 N/A Morgan Undeveloped 03N 60W 31 E2 NW, LOT1, LOT2 BERNARD WATSON & BEVERLY WATSON, HUSBAND & WIFE DIAMOND RESOURCES CO. 12/14/2010 12/14/2015 Opt. Exr Morgan Undeveloped 03N 60W 28 E2 E2 KIMBERLY MEEK, A MARRIED WOMAN DIAMOND RESOURCES CO. 09/17/2010 09/16/2015 3Yr Weld Undeveloped 06N 61W 26 NW SW,SW NW ANN EMRICH, A/K/A ANN FREEMAN EMRICH, A WIDOW DIAMOND RESOURCES CO. 02/03/2011 02/02/2016 N/A Weld Undeveloped 09N 61W 10 NE JOHN R. STEVENS, A MARRIED MAN DIAMOND RESOURCES CO. 11/19/2010 11/18/2015 N/A Weld Undeveloped 01N 64W 19 PART OF THE SE/4 SW/4 AND PART OF THE SE/4, MORE FULLY DESCRIBED IN DOCUMENT # 2792489, Page 17 of 59 Lessor Lessee Effective Date Expiration Date Option Term Royalty County Book/Page /Desc Company Net Lease Status TWN RNG SEC Description DEBORAH JOHNSON, A SINGLE WOMAN DIAMOND RESOURCES CO. 11/09/2010 11/08/2015 N/A Weld Undeveloped 04N 61W 26 N2 SE,SW/4 LESS 10 ACRES FOR RESERVOIR (150.00) SW/4 SE/4 LESS 10 ACRES FOR RESERVOIR (30.00), GEORGIENE RUTH D'ANGELO DEVLIN, F/K/A GEOGIENE RUTH D'ANGELO, A WIDOW DIAMOND RESOURCES CO. 12/13/2010 12/12/2015 N/A Weld Undeveloped 02N 63W 20 NW LORITA LONGNECKER, F/K/A LORETTA GROSS, ATTORNEY IN FACT FOR MARJORIE GROSS, A WIDOW DIAMOND RESOURCES CO. 12/10/2010 12/09/2015 N/A Weld Undeveloped 06N 61W 34 NE NW,NW NE WILLARD GROVES DIAMOND RESOURCES CO. 11/17/2010 11/16/2015 N/A Weld Undeveloped 04N 61W 26 N2 SE,SW/4 LESS 10 ACRES FOR RESERVOIR (150.00) SW/4 SE/4, LESS 10 ACRES FOR RESERVOIR (30.00) LEONA M. HAVILAND, A WIDOW DIAMOND RESOURCES CO. 11/18/2010 11/17/2015 N/A Weld Undeveloped 08N 61W 33 SE LEONA M. HAVILAND, A WIDOW DIAMOND RESOURCES CO. 11/18/2010 11/17/2015 N/A Weld Undeveloped 08N 61W 34 SW ROSA JORDAN, A WIDOW DIAMOND RESOURCES CO. 11/18/2010 11/17/2015 N/A Weld Undeveloped 08N 61W 33 SE ROSA JORDAN, A WIDOW DIAMOND RESOURCES CO. 11/18/2010 11/17/2015 N/A Weld Undeveloped 08N 61W 34 SW CHARLES GERALD HERD, ATTORNEY IN FACT FOR BRELERE HERD DIAMOND RESOURCES CO. 11/08/2010 11/08/2013 N/A Weld HBP - Slick Rock 2-17-11-7-60 07N 60W 17 E2 CHARLES GERALD HERD DIAMOND RESOURCES CO. 11/02/2010 11/02/2013 N/A Weld HBP - Slick Rock 2-17-11-7-60 07N 60W 17 E2 LOUIS BOURGEOIS, III, A MARRIED MAN DIAMOND RESOURCES CO. 02/10/2011 02/09/2016 N/A Weld Undeveloped 07N 61W 29 W2 LOUIS BOURGEOIS, III, A MARRIED MAN DIAMOND RESOURCES CO. 02/10/2011 02/09/2016 N/A Weld Undeveloped 07N 61W 30 COMMENCING AT THE SE/4 CORNER OF SECTION 30, THENCE WEST ALONG THE SOUTH LINE OF SAID SETION 6 RODS; THENCE NORTH PARALLEL WITH THE EAST LINE OF SAID SECTION 26-1/3 RODS; THENCE EAST PARALLEL WITH THE SOUTH LINE OF SAID SECTION 6 RODS TO THE EAST LINE THEREOF; THENCE SOUTH ALONG THE EAST LINE 26-1/3 RODS TO THE POINT OF BEGINNING., CLAUDIAJEANETTE MCINTYRE WISMA DIAMOND RESOURCES CO. 12/03/2010 12/02/2015 N/A Weld Undeveloped 06N 61W 34 NW NW,NE NW,NW NE JUDY SCHAEFER, A SINGLE WOMAN DIAMOND RESOURCES CO. 12/07/2010 12/07/2015 N/A Morgan Undeveloped 03N 60W 30 E2 SW, LOT3, LOT4 JUDY SCHAEFER, A SINGLE WOMAN DIAMOND RESOURCES CO. 12/07/2010 12/07/2015 N/A Morgan Undeveloped 03N 60W 31 E2 NW, LOT1, LOT2 JAY SCHAEFER, A/K/A JOHN F. SCHAEFER, JR., A MARRIED MAN DIAMOND RESOURCES CO. 12/07/2010 12/07/2015 N/A Morgan Undeveloped 03N 60W 30 E2 SW, LOT3, LOT4 JAY SCHAEFER, A/K/A JOHN F. SCHAEFER, JR., A MARRIED MAN DIAMOND RESOURCES CO. 12/07/2010 12/07/2015 N/A Morgan Undeveloped 03N 60W 31 E2 NW, LOT1, LOT2 ERIKA LOEW, A SINGLE WOMAN DIAMOND RESOURCES CO. 02/02/2011 02/01/2014 2 Yr Weld Undeveloped 07N 61W 13 NW PRISCILLA LOEW, A SINGLE WOMAN DIAMOND RESOURCES CO. 02/02/2011 02/01/2014 2 Yr Weld Undeveloped 07N 61W 13 NW ANNE LAURIE CUYKENDALL CHARLTON, TRUSTEE OF THE PAUL R. CUYKENDALL FAMILY TRUST B DIAMOND RESOURCES CO. 12/09/2010 12/08/2015 N/A Weld Undeveloped 02N 63W 23 E2 SE ROBERT T. WATKINS, A SINGLE MAN DIAMOND RESOURCES CO. 12/17/2010 12/16/2015 N/A Weld Undeveloped 09N 60W 21 NE SE ARLENE BOWEN, A/K/A L. ARLENE BOWEN DIAMOND RESOURCES CO. 10/18/2010 10/17/2015 N/A Weld Undeveloped 07N 61W 20 N2 NE ARLENE BOWEN, A/K/A L. ARLENE BOWEN DIAMOND RESOURCES CO. 10/18/2010 10/17/2015 N/A Weld Undeveloped 07N 61W 21 NW NW ROD LESTER, A MARRIED MAN DIAMOND RESOURCES CO. 02/04/2011 02/03/2016 N/A Weld Undeveloped 07N 61W 01 S2 NE,SE, LOT1, LOT2 SHEILA KAY HERMANN, F/K/A SHEILAKAY WOODWARD, A MARRIED WOMAN DIAMOND RESOURCES CO. 09/21/2010 09/20/2015 N/A Weld Undeveloped 07N 61W 20 N2 NE Page 18 of 59 Lessor Lessee Effective Date Expiration Date Option Term Royalty County Book/Page /Desc Company Net Lease Status TWN RNG SEC Description SHEILA KAY HERMANN, F/K/A SHEILAKAY WOODWARD, A MARRIED WOMAN DIAMOND RESOURCES CO. 09/21/2010 09/20/2015 N/A Weld Undeveloped 07N 61W 21 NW NW DOUG LESTER, A MARRIED MAN DIAMOND RESOURCES CO. 02/04/2011 02/03/2016 N/A Weld Undeveloped 07N 61W 01 S2 NE,SE, LOT1, LOT2 GEORGEAN H. CALLISON DIAMOND RESOURCES CO. 10/18/2010 10/17/2015 N/A Weld Undeveloped 07N 61W 29 W2 GEORGEAN H. CALLISON DIAMOND RESOURCES CO. 10/18/2010 10/17/2015 N/A Weld Undeveloped 07N 61W 30 COMMENCING AT THE SE/4 CORNER OF SECTION 30, THENCE WEST ALONG THE SOUTH LINE OF SAID SETION 6 RODS; THENCE NORTH PARALLEL WITH THE EAST LINE OF SAID SECTION 26-1/3 RODS; THENCE EAST PARALLEL WITH THE SOUTH LINE OF SAID SECTION 6 RODS TO THE EAST LINE THEREOF; THENCE SOUTH ALONG THE EAST LINE 26-1/3 RODS TO THE POINT OF BEGINNING., RUTH M. O'DONNELL, A MARRIED WOMAN DIAMOND RESOURCES CO. 12/06/2010 12/05/2015 N/A Weld Undeveloped 04N 61W 26 N2 SE,SW/4 LESS 10 ACRES FOR RESERVOIR (150.00) SW/4 SE/4 LESS 10 ACRES FOR RESERVOIR (30.00), DOLORES ALEXANDER, A WIDOW DIAMOND RESOURCES CO. 12/16/2010 12/15/2015 3Yr Weld Undeveloped 04N 61W 23 NW DOLORES ALEXANDER, A WIDOW DIAMOND RESOURCES CO. 12/16/2010 12/15/2015 3Yr Weld Undeveloped 04N 61W 32 SW KEVIN HOFFMAN CHARLTON, TRUSTEE OF THE ANNE LAURIE CUYKENDALL CHARLTON TRUST DIAMOND RESOURCES CO. 12/09/2010 12/08/2015 N/A Weld Undeveloped 02N 63W 23 E2 SE ANNE LAURIE CUYKENDALL CHARLTON, TRUSTEE OF THE KEVIN HOFFMAN CHARLTON TRUST DIAMOND RESOURCES CO. 12/09/2010 12/08/2015 N/A Weld Undeveloped 02N 63W 23 E2 SE DOUGLAS BARNETT, A MARRIED MAN DIAMOND RESOURCES CO. 12/23/2010 12/22/2015 Opt. Exr 2Yr Weld Undeveloped 03N 61W 02 LOT3, LOT4 DOUGLAS BARNETT, A MARRIED MAN DIAMOND RESOURCES CO. 12/23/2010 12/22/2015 Opt. Exr 2Yr Weld Undeveloped 04N 61W 28 SE DOUGLAS BARNETT, A MARRIED MAN DIAMOND RESOURCES CO. 12/23/2010 12/22/2015 Opt. Exr 2Yr Weld Undeveloped 04N 61W 34 SE (NEEDS TO BE REMOVED) DOUGLAS BARNETT, A MARRIED MAN DIAMOND RESOURCES CO. 12/23/2010 12/22/2015 Opt. Exr 2Yr Weld Undeveloped 04N 61W 25 N2,NE SE DOUGLAS BARNETT, A MARRIED MAN DIAMOND RESOURCES CO. 12/23/2010 12/22/2015 Opt. Exr 2Yr Weld Undeveloped 04N 61W 27 E2 NE (NEEDS TO BE REMOVED) DOUGLAS BARNETT, A MARRIED MAN DIAMOND RESOURCES CO. 12/23/2010 12/22/2015 Opt. Exr 2Yr Weld Undeveloped 04N 61W 33 NE DOUGLAS BARNETT, A MARRIED MAN DIAMOND RESOURCES CO. 12/23/2010 12/22/2015 Opt. Exr 2Yr Weld Undeveloped 04N 61W 34 SW,NORTH 50 ACRES OF NW/4, DOUGLAS BARNETT, A MARRIED MAN DIAMOND RESOURCES CO. 12/23/2010 12/22/2015 Opt. Exr 2Yr Weld Undeveloped 04N 61W 35 SW SW DOUGLAS BARNETT, A MARRIED MAN DIAMOND RESOURCES CO. 12/23/2010 12/22/2015 Opt. Exr 2Yr Weld Undeveloped 04N 61W 25 NW SW DOUGLAS BARNETT, A MARRIED MAN DIAMOND RESOURCES CO. 12/23/2010 12/22/2015 Opt. Exr 2Yr Weld Undeveloped 04N 61W 26 N2 SE,SW/4 LESS 10.00 ACRES SW/4SE/4 LESS 10.00 ACRES, DOUGLAS BARNETT, A MARRIED MAN DIAMOND RESOURCES CO. 12/23/2010 12/22/2015 Opt. Exr 2Yr Weld Undeveloped 04N 61W 26 10.00 ACRES IN SW/4 10.00 ACRES IN SW/4SE/4, DOUGLAS BARNETT, A MARRIED MAN DIAMOND RESOURCES CO. 12/23/2010 12/22/2015 Opt. Exr 2Yr Weld Undeveloped 04N 61W 27 W/2NE/4 EAST OF DITCH (VERIFY AGAINST LEASE) DOROTHY D. SANDUSKY, F/K/A DOROTHY DEER, A MARRIED WOMAN DEALING IN HER SOLE & SEPARATE PROPERTY DIAMOND RESOURCES CO. 11/18/2010 11/18/2013 2 Yr Weld HBP - Pergamos 3-11-7-60 07N 60W 03 SW JAMES PAUL MCINTYRE, JR. DIAMOND RESOURCES CO. 11/22/2010 11/22/2015 N/A Weld Undeveloped 06N 61W 34 NW NW JAMES PAUL MCINTYRE, JR. DIAMOND RESOURCES CO. 11/22/2010 11/22/2015 N/A Weld Undeveloped 06N 61W 34 NE NW,NW NE MARILYN J. KINDSFATER, A MARRIED WOMAN DEALING IN HER SOLE & SEPARATE PROPERTY DIAMOND RESOURCES CO. 11/18/2010 11/18/2013 2 Yr Weld HBP - Pergamos 3-11-7-60 07N 60W 03 SW Page 19 of 59 Lessor Lessee Effective Date Expiration Date Option Term Royalty County Book/Page /Desc Company Net Lease Status TWN RNG SEC Description SHARON MILLER & CHARLES MILLER, HER HUSBAND DIAMOND RESOURCES CO. 01/03/2011 01/02/2016 N/A Weld Undeveloped 07N 62W 05 SE NE, LOT1 RAY GROSS, JR., A WIDOWER DIAMOND RESOURCES CO. 01/05/2011 01/04/2016 N/A Weld Undeveloped 06N 61W 34 NE NW,NW NE ROBERT L. CONNELL, JR., A SINGLE MAN DIAMOND RESOURCES CO. 12/29/2010 12/28/2015 N/A Weld Undeveloped 05N 61W 11 NE ROBERT L. CONNELL, JR., A SINGLE MAN DIAMOND RESOURCES CO. 12/29/2010 12/28/2015 N/A Weld Undeveloped 05N 61W 11 NW BETH COLE, F/K/A BETH WRIGHT, A SINGLE WOMAN DIAMOND RESOURCES CO. 12/03/2010 12/02/2015 N/A Weld Undeveloped 02N 63W 20 NW SUSAN W. SKAGGS-VIEREGGER, TRUSTEE OF THE SUSAN W. SKAGGS-VIEREGGER TRUST DIAMOND RESOURCES CO. 11/23/2010 11/22/2015 N/A Weld Undeveloped 06N 61W 34 NE NW,NW NE BLAINE WRIGHT, A SINGLE MAN DIAMOND RESOURCES CO. 12/06/2010 12/02/2015 N/A Weld Undeveloped 02N 63W 20 NW JEFFREY N. BARNUM & TONI J. BARNUM, HUSBAND & WIFE DIAMOND RESOURCES CO. 12/28/2010 12/27/2015 N/A Weld Undeveloped 04N 62W 22 W2 SE JEFFREY N. BARNUM & TONI J. BARNUM, HUSBAND & WIFE DIAMOND RESOURCES CO. 12/28/2010 12/27/2015 N/A Weld Undeveloped 04N 62W 27 W2 NE KAREN L. BELL, A SINGLE WOMAN DIAMOND RESOURCES CO. 12/29/2010 12/28/2015 N/A Weld Undeveloped 05N 61W 11 NE KAREN L. BELL, A SINGLE WOMAN DIAMOND RESOURCES CO. 12/29/2010 12/28/2015 N/A Weld Undeveloped 05N 61W 11 NW JOHN FREDERICK WILSON, A/K/A JOHN FRED WILSON, A MARRIED MAN DIAMOND RESOURCES CO. 01/13/2011 01/12/2016 Opt. Exr 2Yr Weld Undeveloped 04N 61W 01 S2 NE, LOT1, LOT2 ANITA KAY WATKINS, A SINGLE WOMAN DIAMOND RESOURCES CO. 01/11/2011 01/10/2016 Opt. Exr 2Yr Weld Undeveloped 09N 60W 21 NE SE WILLIAM CLYDE BASHOR, A SINGLE MAN DIAMOND RESOURCES CO. 01/19/2011 01/18/2016 3Yr Weld Undeveloped 09N 61W 22 NE FRANCES N. CLEMONS DIAMOND RESOURCES CO. 01/13/2011 01/12/2016 Opt. Exr 2Yr Weld Undeveloped 05N 61W 25 E2 NW,W2 NW MORI BROTHERS, INC. DIAMOND RESOURCES CO. 01/12/2011 01/11/2016 N/A Weld Undeveloped 04N 61W 28 W2 KRISTEN L. JOHNSON, A MARRIED WOMAN DIAMOND RESOURCES CO. 01/18/2011 01/17/2016 N/A Weld Undeveloped 07N 62W 02 S2 NE, LOT1, LOT2 (Sec:22 ALL. Sec 02: S2 NE MARGIE A. TANGYE, A WIDOW DIAMOND RESOURCES CO. 01/19/2011 01/18/2016 N/A Weld Undeveloped 07N 61W 20 N2 NE MARGIE A. TANGYE, A WIDOW DIAMOND RESOURCES CO. 01/19/2011 01/18/2019 N/A Weld Undeveloped 07N 61W 21 NW NW LEROY D. PETERSON, A MARRIED MAN DIAMOND RESOURCES CO. 01/20/2011 01/19/2016 Opt. Exr 2Yr Weld Undeveloped 04N 61W 26 NW LADONNA J. DIXON, A MARRIED WOMAN DIAMOND RESOURCES CO. 01/03/2011 01/02/2016 N/A Weld Undeveloped 04N 61W 27 SE HERSCHEL A. POTTS, A MARRIED MAN DIAMOND RESOURCES CO. 01/03/2011 01/02/2016 N/A Weld Undeveloped 04N 61W 27 SE DAVID E. POTTS, A SINGLE MAN DIAMOND RESOURCES CO. 01/03/2011 01/02/2016 N/A Weld Undeveloped 04N 61W 27 SE JEFFREY QUINSLER, A SINGLE MAN DIAMOND RESOURCES CO. 01/10/2011 01/09/2016 N/A Weld Undeveloped 10N 60W 05 S2 NW, LOT3, LOT4 WILLIAM THOMSON QUINSLER, TRUSTEE OF THE WILLIAM THOMAS QUINSLER & BARBARA FAUST QUINSLER REVOCABLE TRUST, DATED DECEMBER 5, 1997 DIAMOND RESOURCES CO. 01/10/2011 01/09/2016 N/A Weld Undeveloped 10N 60W 05 S2 NW, LOT3, LOT4 DAVID VEACH, A SINGLE MAN DIAMOND RESOURCES CO. 12/29/2010 12/28/2015 N/A Weld Undeveloped 04N 61W 33 W2,SE SUSAN M. WILSON, A MARRIED WOMAN DIAMOND RESOURCES CO. 01/26/2011 01/25/2016 Opt. Exr 2Yr Weld Undeveloped 05N 61W 25 E2 NW,W2 NW RICHARD NOFFSINGER DIAMOND RESOURCES CO. 10/14/2010 10/13/2015 N/A Weld Undeveloped 07N 62W 18 LOT3 RICHARD NOFFSINGER DIAMOND RESOURCES CO. 10/14/2010 10/13/2015 N/A Weld Undeveloped 07N 62W 18 LOT A OF THE S/2 S/2 MFD IN DOCUMENT #2881303 LOT,B OF THE S/2 S/2 MFD IN DOCUMENT #2881303, RICHARD NOFFSINGER DIAMOND RESOURCES CO. 10/14/2010 10/13/2015 N/A Weld Undeveloped 07N 62W 18 NW NE,NW SE,SW NE Page 20 of 59 Lessor Lessee Effective Date Expiration Date Option Term Royalty County Book/Page /Desc Company Net Lease Status TWN RNG SEC Description TADD O. THOMAS & NANETTE L. THOMAS, HUSBAND & WIFE DIAMOND RESOURCES CO. 12/14/2010 12/14/2015 N/A Morgan Undeveloped 03N 60W 32 NE SE ANN SQUIRE, A MARRIED WOMAN DIAMOND RESOURCES CO. 01/10/2011 01/09/2016 N/A Weld Undeveloped 10N 60W 05 S2 NW, LOT3, LOT4 DOUG C. FROEHLICH, A/K/A DOUG C. FROELICH, A SINGLE MAN DIAMOND RESOURCES CO. 12/20/2010 12/19/2015 N/A Weld Undeveloped 08N 61W 25 NE RONALD B. FROEHLICH, A/K/A RONALD B. FROELICH, A SINGLE MAN DIAMOND RESOURCES CO. 12/20/2010 12/19/2015 N/A Weld Undeveloped 08N 61W 25 NE JOSEPH E. DREXLER & HELEN W. DREXLER, HUSBAND & WIFE DIAMOND RESOURCES CO. 01/05/2011 01/04/2016 N/A Weld Undeveloped 06N 62W 01 LOT B OF RECORDED EXEMPTION NO. 0797-01-2-RE-3451, RECORDED 12/10/02 AT RECEPTION NO. 3013246, LOCATED IN THE E2NW NICOLA DI FRANCO, A MARRIED MAN DIAMOND RESOURCES CO. 12/15/2010 12/14/2015 N/A Weld Undeveloped 01N 64W 12 LOT B (35.928) IN N/2 E/2 NW/4 MFD IN DOCUMENT #3348970, ROSE MARIE CHADWICK DIAMOND RESOURCES CO. 12/30/2010 12/29/2015 N/A Weld Undeveloped 04N 61W 32 SW BARBARA M. BANKS DIAMOND RESOURCES CO. 01/17/2011 01/16/2016 Opt. Exr 2Yr Weld Undeveloped 04N 61W 32 SW JENNIFER MARLIN, A SINGLE WOMAN DIAMOND RESOURCES CO. 02/02/2011 02/01/2014 2 Yr Weld Undeveloped 07N 61W 13 NW MARK B. RUMSEY, SUCCESSOR TRUSTEE OF THE JOSEPH F. RUMSEY JR. REVOCABLE TRUST DATED MARCH 29, 1991 DIAMOND RESOURCES CO. 01/13/2011 01/12/2016 Opt. Exr 2Yr Weld Undeveloped 04N 61W 28 SE DAVID MARLIN, A SINGLE MAN DIAMOND RESOURCES CO. 02/02/2011 02/01/2014 2 Yr Weld Undeveloped 07N 61W 13 NW MARTHA JEAN HARDING DIAMOND RESOURCES CO. 10/18/2010 10/17/2015 N/A Weld Undeveloped 07N 61W 29 NW, E2 SW, W2 SW MARTHA JEAN HARDING DIAMOND RESOURCES CO. 10/18/2010 10/17/2015 N/A Weld Undeveloped 07N 61W 30 PART OF THE SE1/4SE1/4SE1/4 COMMENCING AT THE SE1/4 CORNER, THENCE WEST ALONG THE SOUTH LINE OF SAID SECTION 6 RODS; THENCE NORTH PARALLEL WITH THE EAST LINE OF SAID SECTION 26-1/3 RODS; THENCE EAST PARALLEL WITH THE SOUTH LINE OF SAID SECTION 6 RODS TO THE EAST LINE THEREOF; THENCE SOUTH ALONG THE EAST LINE 26-1/3 RODS TO THE POINT OF BEGINNING., KATHLEEN K. DICKEY, F/K/A KATHLEEN K. DORCAS, A MARRIED WOMAN DIAMOND RESOURCES CO. 01/26/2011 01/25/2016 N/A Weld Undeveloped 07N 61W 20 N2 NE KATHLEEN K. DICKEY, F/K/A KATHLEEN K. DORCAS, A MARRIED WOMAN DIAMOND RESOURCES CO. 01/26/2011 01/25/2016 N/A Weld Undeveloped 07N 61W 21 NW NW ROBERT C. TANGYE, A SINGLE MAN DIAMOND RESOURCES CO. 01/26/2011 01/25/2016 N/A Weld Undeveloped 07N 61W 20 N2 NE ROBERT C. TANGYE, A SINGLE MAN DIAMOND RESOURCES CO. 01/26/2011 01/25/2016 N/A Weld Undeveloped 07N 61W 21 NW NW JOYCE A. SMITH, A MARRIED WOMAN DIAMOND RESOURCES CO. 02/02/2011 02/01/2014 2 Yr Weld Undeveloped 04N 61W 10 S2 NE,S2 JOYCE A. SMITH, A MARRIED WOMAN DIAMOND RESOURCES CO. 02/02/2011 02/01/2014 2 Yr Weld Undeveloped 05N 61W 11 S2 DONALD J. AMMAN, A MARRIED MAN DIAMOND RESOURCES CO. 02/02/2011 02/01/2014 2 Yr Weld Undeveloped 04N 61W 10 S2 NE,S2 DONALD J. AMMAN, A MARRIED MAN DIAMOND RESOURCES CO. 02/02/2011 02/01/2014 2 Yr Weld Undeveloped 05N 61W 11 S2 CHARLOTTE J. GAUT, A MARRIED WOMAN DIAMOND RESOURCES CO. 01/31/2011 01/30/2016 N/A Weld Undeveloped 06N 61W 26 SW NW,NW SW NIKKI L. RALSTON, F/K/A NIKKI L. GROVES DIAMOND RESOURCES CO. 01/31/2011 01/30/2016 N/A Weld Undeveloped 04N 61W 33 W2,SE ADENE T. STEELE, A WIDOW DIAMOND RESOURCES CO. 01/27/2011 01/26/2016 N/A Weld Undeveloped 09N 60W 30 SE DONALD W. TIBBETTS, A MARRIED MAN DIAMOND RESOURCES CO. 01/31/2011 01/30/2016 N/A Weld Undeveloped 06N 61W 26 SW NW,NW SW DAVID R. STEELE, A MARRIED MAN DIAMOND RESOURCES CO. 01/27/2011 01/26/2016 N/A Weld Undeveloped 09N 60W 30 SE GARY L. STEELE DIAMOND RESOURCES CO. 01/28/2011 01/27/2016 N/A Weld Undeveloped 09N 60W 30 SE Page 21 of 59 Lessor Lessee Effective Date Expiration Date Option Term Royalty County Book/Page /Desc Company Net Lease Status TWN RNG SEC Description DANIELLE R. ULLMANN, A SINGLE WOMAN DIAMOND RESOURCES CO. 01/18/2011 01/17/2016 N/A Weld Undeveloped 07N 62W 02 S2 NE, LOT1, LOT2 TODD R. ULLMANN, A SINGLE MAN DIAMOND RESOURCES CO. 01/18/2011 01/17/2016 N/A Weld Undeveloped 07N 62W 02 S2 NE, LOT1, LOT2 JANICE GODDARD, A WIDOW DIAMOND RESOURCES CO. 12/16/2010 12/16/2015 N/A Morgan Undeveloped 03N 60W 32 W2 NE CHAD T. HALE, A SINGLE MAN DIAMOND RESOURCES CO. 01/19/2011 01/19/2016 Opt. Exr 2Y Weld HBP - Dutch Lake 12-14H 06N 62W 14 W2 SE MARTHA A. STETZEL, A MARRIED WOMAN DIAMOND RESOURCES CO. 01/26/2011 01/25/2016 Opt. Exr 2Y Weld Undeveloped 05N 61W 25 E2 NW,W2 NW DAVID M. MILLER, A/K/A DAVID MICHAEL MILLER, TRUSTEE OF THE CHRISTINA ELLIOTT MILLER TRUST DIAMOND RESOURCES CO. 02/08/2011 02/07/2016 Opt. Exr 2Y Weld Undeveloped 07N 61W 01 S2 NE,SE, LOT1, LOT2 DAVID M. MILLER, A/K/A DAVID MICHAEL MILLER, TRUSTEE OF THE CHRISTINA ELLIOTT MILLER TRUST DIAMOND RESOURCES CO. 02/08/2011 02/07/2016 Opt. Exr 2Y Weld Undeveloped 07N 61W 23 W2 DAVID M. MILLER, A/K/A DAVID MICHAEL MILLER, TRUSTEE OF THE CHRISTINA ELLIOTT MILLER TRUST DIAMOND RESOURCES CO. 02/08/2011 02/07/2016 Opt. Exr 2Y Weld Undeveloped 07N 61W 10 S2 DAVID M. MILLER, A/K/A DAVID MICHAEL MILLER, TRUSTEE OF THE CHRISTINA ELLIOTT MILLER TRUST DIAMOND RESOURCES CO. 02/08/2011 02/07/2016 Opt. Exr 2Y Weld Undeveloped 07N 61W 13 NW,SW DAVID M. MILLER, A/K/A DAVID MICHAEL MILLER, TRUSTEE OF THE CHRISTINA ELLIOTT MILLER TRUST DIAMOND RESOURCES CO. 02/08/2011 02/07/2016 Opt. Exr 2Y Weld Undeveloped 07N 61W 23 NE DAVID M. MILLER, A/K/A DAVID MICHAEL MILLER, TRUSTEE OF THE CHRISTINA ELLIOTT MILLER TRUST DIAMOND RESOURCES CO. 02/08/2011 02/07/2016 Opt. Exr 2Y Weld Undeveloped 07N 61W 24 NW DAVID M. MILLER, A/K/A DAVID MICHAEL MILLER, TRUSTEE OF THE CHRISTINA ELLIOTT MILLER TRUST DIAMOND RESOURCES CO. 02/08/2011 02/07/2016 Opt. Exr 2Y Weld Undeveloped 07N 61W 14 SE DAVID M. MILLER, A/K/A DAVID MICHAEL MILLER, TRUSTEE OF THE CHRISTINA ELLIOTT MILLER TRUST DIAMOND RESOURCES CO. 02/08/2011 02/07/2016 Opt. Exr 2Y Weld Undeveloped 07N 61W 24 NE CAROL ANN KATES, A MARRIED WOMAN DIAMOND RESOURCES CO. 01/27/2011 01/26/2016 N/A Weld Undeveloped 09N 60W 30 SE PATRICK J. KELLEY, A MARRIED MAN DIAMOND RESOURCES CO. 01/21/2011 01/20/2016 N/A Weld Undeveloped 04N 61W 33 W2,SE RICHARD W. VOLK, TRUSTEE OF THE RUSSELL H. VOLK TRUST DIAMOND RESOURCES CO. 02/08/2011 02/07/2014 2 Yr Weld Undeveloped 06N 61W 05 S2 NW, LOT3, LOT4 RICHARD W. VOLK, TRUSTEE OF THE RUSSELL H. VOLK TRUST DIAMOND RESOURCES CO. 02/08/2011 02/07/2014 2 Yr Weld Undeveloped 06N 61W 06 S2 NE,SE NW, LOT1, LOT2, LOT3, LOT4, LOT5 RICHARD W. VOLK, TRUSTEE OF THE RUSSELL H. VOLK TRUST DIAMOND RESOURCES CO. 02/08/2011 02/07/2014 2 Yr Weld Undeveloped 06N 62W 01 S2 NE, LOT1, LOT2 RICHARD W. VOLK, TRUSTEE OF THE RUSSELL H. VOLK TRUST DIAMOND RESOURCES CO. 02/08/2011 02/07/2014 2 Yr Weld Undeveloped 07N 61W 18 E2 NW, LOT1, LOT2 RICHARD W. VOLK, TRUSTEE OF THE RUSSELL H. VOLK TRUST DIAMOND RESOURCES CO. 02/08/2011 02/07/2014 2 Yr Weld Undeveloped 07N 62W 13 NE RICHARD W. VOLK, TRUSTEE OF THE RUSSELL H. VOLK TRUST DIAMOND RESOURCES CO. 02/08/2011 02/07/2014 2 Yr Weld Undeveloped 07N 62W 14 SW RICHARD W. VOLK, TRUSTEE OF THE RUSSELL H. VOLK TRUST DIAMOND RESOURCES CO. 02/08/2011 02/07/2014 2 Yr Weld Undeveloped 07N 62W 23 NW Page 22 of 59 Lessor Lessee Effective Date Expiration Date Option Term Royalty County Book/Page /Desc Company Net Lease Status TWN RNG SEC Description RICHARD W. VOLK, TRUSTEE OF THE RUSSELL H. VOLK TRUST DIAMOND RESOURCES CO. 02/08/2011 02/07/2014 2 Yr Weld HBP - Marconi 1-1H 07N 62W 12 SE NW,SE SW RICHARD W. VOLK, TRUSTEE OF THE RUSSELL H. VOLK TRUST DIAMOND RESOURCES CO. 02/08/2011 02/07/2014 2 Yr Weld HBP - Marconi 1-1H 07N 62W 12 E2 RICHARD W. VOLK, TRUSTEE OF THE RUSSELL H. VOLK TRUST DIAMOND RESOURCES CO. 02/08/2011 02/07/2014 2 Yr Weld Undeveloped 07N 62W 11 SE NE RICHARD W. VOLK, TRUSTEE OF THE RUSSELL H. VOLK TRUST DIAMOND RESOURCES CO. 02/08/2011 02/07/2014 2 Yr Weld Undeveloped 07N 62W 13 NW RICHARD W. VOLK, TRUSTEE OF THE RUSSELL H. VOLK TRUST DIAMOND RESOURCES CO. 02/08/2011 02/07/2014 2 Yr Weld Undeveloped 07N 62W 14 SE JOHN P. WIEDORN & CHRISTIE D. WIEDORN, A/K/A CHRISTINE WIEDORN, HUSBAND & WIFE DIAMOND RESOURCES CO. 02/09/2011 02/08/2016 N/A Weld Undeveloped 09N 61W 35 S2 SE JOHN P. WIEDORN & CHRISTIE D. WIEDORN, A/K/A CHRISTINE WIEDORN, HUSBAND & WIFE DIAMOND RESOURCES CO. 02/09/2011 02/08/2016 N/A Weld Undeveloped 09N 61W 35 SE SW JOHN C. AMMAN, A MARRIED MAN DIAMOND RESOURCES CO. 02/02/2011 02/01/2014 2 Yr Weld Undeveloped 04N 61W 10 S2 NE,S2 JOHN C. AMMAN, A MARRIED MAN DIAMOND RESOURCES CO. 02/02/2011 02/01/2014 2 Yr Weld Undeveloped 05N 61W 11 S2 MARGARET K. APPENZELLER DIAMOND RESOURCES CO. 01/24/2011 01/23/2016 N/A Weld Undeveloped 04N 61W 33 W2,SE JAMES E. BURKE & MELODY R. BURKE, HUSBAND & WIFE DIAMOND RESOURCES CO. 02/07/2011 02/06/2014 2 Yr Weld Undeveloped 05N 61W 28 SW NANCY EARLS, A MARRIED WOMAN DIAMOND RESOURCES CO. 01/28/2011 01/27/2016 N/A Weld Undeveloped 09N 60W 30 SE KEVIN A. KELLEY DIAMOND RESOURCES CO. 01/24/2011 01/23/2016 N/A Weld Undeveloped 04N 61W 33 W2,SE TIMOTHY A. KELLEY, A MARRIED MAN DIAMOND RESOURCES CO. 01/21/2011 01/20/2016 N/A Weld Undeveloped 04N 61W 33 W2,SE FREDRICK RAY HOLLAND DIAMOND RESOURCES CO. 02/09/2011 02/08/2016 N/A Weld Undeveloped 06N 61W 34 NE NW,NW NE SAMANTHA GROVES DIAMOND RESOURCES CO. 02/04/2011 02/03/2016 N/A Weld Undeveloped 04N 61W 33 W2,SE BETTY JO GROSS, A WIDOW DIAMOND RESOURCES CO. 02/09/2011 02/08/2016 N/A Weld Undeveloped 06N 61W 34 NE NW,NW NE LINDA L. SANTORA, F/K/A LINDA L. ULLMANN, A SINGLE WOMAN DIAMOND RESOURCES CO. 01/18/2011 01/17/2016 N/A Weld Undeveloped 07N 62W 02 S2 NE, LOT1, LOT2 ROBERT M. STEELE, A SINGLE MAN DIAMOND RESOURCES CO. 01/27/2011 01/26/2016 N/A Weld Undeveloped 09N 60W 30 SE RICHARD E. TIBBETTS, A MARRIED MAN DIAMOND RESOURCES CO. 01/31/2011 01/30/2016 N/A Weld Undeveloped 06N 61W 26 SW NW,NW SW JERALD STEELE, A MARRIED MAN DIAMOND RESOURCES CO. 01/28/2011 01/27/2016 N/A Weld Undeveloped 09N 60W 30 SE MARION LOUCKS & JOHN GORDON LOUCKS, HER HUSBAND DIAMOND RESOURCES CO. 02/02/2011 02/01/2016 3Yr Weld Undeveloped 05N 61W 25 E2 NW,W2 NW LINDA JO HENDERSON, F/K/A LINDA JO SANDERS, A MARRIED WOMAN DIAMOND RESOURCES CO. 02/16/2011 02/15/2016 2 Yr Weld Undeveloped 10N 61W 29 NW MARTHA MAEBELLE GROSS, A WIDOW DIAMOND RESOURCES CO. 02/09/2011 02/08/2016 N/A Weld Undeveloped 06N 61W 34 NE NW,NW NE EDWARD LEON GROSS DIAMOND RESOURCES CO. 02/09/2011 02/08/2016 N/A Weld Undeveloped 06N 61W 34 NE NW,NW NE DELPHINE BERRYHILL, A MARRIED WOMAN DIAMOND RESOURCES CO. 01/17/2011 01/16/2016 Opt. Exr 2Yr Weld Undeveloped 04N 61W 32 SW KENNETH TANGYE, A MARRIED MAN DIAMOND RESOURCES CO. 01/26/2011 01/25/2016 N/A Weld Undeveloped 07N 61W 20 N2 NE KENNETH TANGYE, A MARRIED MAN DIAMOND RESOURCES CO. 01/26/2011 01/25/2016 N/A Weld Undeveloped 07N 61W 21 NW NW MARY BEATRICE TILLEY DIAMOND RESOURCES CO. 02/09/2011 02/08/2016 N/A Weld Undeveloped 06N 61W 34 NE NW,NW NE TONY L. SELK, A MARRIED MAN DIAMOND RESOURCES CO. 02/16/2011 02/15/2016 2 Yr Weld Undeveloped 10N 61W 29 NW BOYD M. SELK, A SINGLE MAN DIAMOND RESOURCES CO. 02/16/2011 02/15/2016 2 Yr Weld Undeveloped 10N 61W 29 NW KELLY R. SELK, A MARRIED MAN DIAMOND RESOURCES CO. 02/16/2011 02/15/2016 2 Yr Weld Undeveloped 10N 61W 29 NW Page 23 of 59 Lessor Lessee Effective Date Expiration Date Option Term Royalty County Book/Page /Desc Company Net Lease Status TWN RNG SEC Description ADRIAN LINDSEY LOUCKS DIAMOND RESOURCES CO. 01/21/2011 01/20/2016 3Yr Weld Undeveloped 05N 61W 25 E2 NW,W2 NW CARL DAVID SANDERS, A MARRIED MAN DIAMOND RESOURCES CO. 02/16/2011 02/15/2016 2 Yr Weld Undeveloped 10N 61W 29 NW TIMOTHY JOE SANDERS, A MARRIED MAN DIAMOND RESOURCES CO. 02/16/2011 02/15/2016 2 Yr Weld Undeveloped 10N 61W 29 NW JOANN GROSS RYAN DIAMOND RESOURCES CO. 02/04/2011 02/03/2016 N/A Weld Undeveloped 06N 61W 34 NE NW,NW NE RITA JEAN JOHNSON DIAMOND RESOURCES CO. 02/09/2011 02/08/2016 N/A Weld Undeveloped 06N 61W 34 NE NW,NW NE PAMELA M. JORDAN, A MARRIED WOMAN DIAMOND RESOURCES CO. 02/09/2011 02/08/2016 N/A Weld Undeveloped 06N 61W 26 SW NW,NW SW KYLE KELLEY, A/K/A KYLE E. KELLEY DIAMOND RESOURCES CO. 01/24/2011 01/23/2016 N/A Weld Undeveloped 04N 61W 33 W2,SE AMANDA CAROLINE FERROGGIARO, F/K/A AMANDA DAVIS FERROGGIARO, A SINGLE WOMAN DIAMOND RESOURCES CO. 02/08/2011 02/07/2016 N/A Weld Undeveloped 07N 61W 01 S2 NE,SE, LOT1, LOT2 SUSAN LORENE SANDERS LAUER, A MARRIED WOMAN DIAMOND RESOURCES CO. 02/16/2011 02/15/2016 2 Yr Weld Undeveloped 10N 61W 29 NW DOLORES NOREENE MOORE DIAMOND RESOURCES CO. 02/09/2011 02/08/2016 N/A Weld Undeveloped 06N 61W 34 NE NW,NW NE JANET ROBERTS, A MARRIED WOMAN DIAMOND RESOURCES CO. 01/28/2011 01/27/2016 N/A Weld Undeveloped 09N 60W 30 SE VERONICA DOUGLASS, A MARRIED WOMAN DIAMOND RESOURCES CO. 12/29/2010 12/28/2015 N/A Weld Undeveloped 04N 61W 33 W2,SE MARY E. BIGGS, A WIDOW DIAMOND RESOURCES CO. 02/15/2011 02/15/2016 N/A Weld HBP - Marconi 1-1H 07N 62W 12 E2 TARA NORVIEL, F/K/A TARA SELK, A MARRIED WOMAN DIAMOND RESOURCES CO. 02/16/2011 02/15/2016 2 Yr Weld Undeveloped 10N 61W 29 NW LEWIS M. NELSON, A MARRIED MAN DIAMOND RESOURCES CO. 03/18/2011 03/17/2016 N/A Weld Undeveloped 05N 61W 23 NE ANDREW GALLOWAY DAVIS, A MARRIED MAN DIAMOND RESOURCES CO. 02/08/2011 02/08/2016 N/A Weld Undeveloped 07N 61W 01 S2 NE, LOT1, LOT2 LAZELLE ATKINSON-BONTRAGER, A MARRIED WOMAN DIAMOND RESOURCES CO. 03/03/2011 03/02/2016 N/A Weld Undeveloped 07N 62W 08 NE NE NE,NE/4 LESS NE/4 NE/4 NE/4, LAZELLE ATKINSON-BONTRAGER, A MARRIED WOMAN DIAMOND RESOURCES CO. 03/03/2011 03/03/2016 N/A Weld Undeveloped 07N 62W 08 SE DENNIS M. SANDERS, A MARRIED MAN DIAMOND RESOURCES CO. 02/16/2011 02/15/2016 2 Yr Weld Undeveloped 10N 61W 29 NW BARBARA BOURGEOIS MCGEE DIAMOND RESOURCES CO. 05/05/2011 05/04/2016 N/A Weld Undeveloped 07N 61W 29 W2 PAULA BOURGEOIS DIAMOND RESOURCES CO. 05/05/2011 05/04/2016 N/A Weld Undeveloped 07N 61W 29 W2 JANET BRASHARS, FKA JANET N. TUCKER, A SINGLE WOMAN DIAMOND RESOURCES CO. 12/08/2010 12/07/2014 1 Yr Weld Undeveloped 07N 61W 21 E2 JAY W. GIBSON, A MARRIED MAN DIAMOND RESOURCES CO. 09/15/2010 09/14/2015 N/A Weld Undeveloped 08N 61W 03 SE STEPHEN J. BENSON AND JEAN M. BENSON, HUSBAND AND WIFE DIAMOND RESOURCES CO. 09/08/2010 09/07/2015 N/A Weld Undeveloped 02N 63W 27 W2 SW LOIS JEAN GRAFF, ATTORNEY IN FACT FOR VIVIAN M. CHRISTENSEN DIAMOND RESOURCES CO. 03/22/2011 03/21/2016 N/A Weld Undeveloped 04N 61W 25 NW SW GARY L. FICHTER, INDIVIDUALLY AND AS TRUSTEE OF THE GERALD FICHTER REVOCABLE TRUST AGREEMENT, DATED FEBRUARY 15, 1992 DIAMOND RESOURCES CO. 03/24/2011 03/23/2016 N/A Weld Undeveloped 09N 61W 10 NW DEBORAH KAY GRIFFIE DIAMOND RESOURCES CO. 02/09/2011 02/08/2016 N/A Weld Undeveloped 06N 61W 34 NE NW,NW NE NEIL T. GROVES DIAMOND RESOURCES CO. 03/14/2011 03/13/2016 N/A Weld Undeveloped 04N 61W 26 N2 SE,SW/4 LESS 10 ACRES SW/4 SE/4 LESS 10 ACRES, Page 24 of 59 Lessor Lessee Effective Date Expiration Date Option Term Royalty County Book/Page /Desc Company Net Lease Status TWN RNG SEC Description LORENE I. JAMES, A/K/A IONE LORENE ATKINSON JAMES, A WIDOW DIAMOND RESOURCES CO. 03/07/2011 03/06/2016 N/A Weld Undeveloped 07N 62W 08 NE LORENE I. JAMES, A/K/A IONE LORENE ATKINSON JAMES, A WIDOW DIAMOND RESOURCES CO. 03/07/2011 03/06/2016 N/A Weld Undeveloped 07N 62W 08 SE WADE A. JONES, A MARRIED MAN DIAMOND RESOURCES CO. 03/30/2011 03/29/2014 2 Yr Weld Undeveloped 04N 61W 34 SE WILLIAM W. MATTER, INDIVIDUALLY AND AS SUCCESSOR TRUSTEE OF THE MATTER FAMILY TRUST DIAMOND RESOURCES CO. 03/09/2011 03/08/2014 N/A Weld HBP - Dunn 1-13H 08N 62W 13 N2 SUZANN NOLL, F/K/A SUZANN CAMFIELD & PHILLIP L. NOLL, HER HUSBAND DIAMOND RESOURCES CO. 03/08/2011 03/07/2016 N/A Weld Undeveloped 07N 62W 08 NE NE NE,SE,NE/4 LESS NE/4 NE/4 NE/4, PAULA FAUST NEWCOMB, F/K/A PAULA J. FAUST, A MARRIED WOMAN DIAMOND RESOURCES CO. 03/16/2011 03/16/2016 N/A Weld HBP - Dunn 1-13H 08N 62W 13 N2 PAUL LEON COLE, A MARRIED MAN DIAMOND RESOURCES CO. 03/18/2011 03/17/2016 N/A Weld Undeveloped 09N 61W 10 NW ERLENE M. HOGAN, A/K/A ERLEN M. HOGAN DIAMOND RESOURCES CO. 04/01/2011 03/31/2014 2 Yr Weld Undeveloped 03N 61W 02 LOT3, LOT4 ERLENE M. HOGAN, A/K/A ERLEN M. HOGAN DIAMOND RESOURCES CO. 04/01/2011 03/31/2014 2 Yr Weld Undeveloped 04N 61W 28 SE ERLENE M. HOGAN, A/K/A ERLEN M. HOGAN DIAMOND RESOURCES CO. 04/01/2011 03/31/2014 2 Yr Weld Undeveloped 04N 61W 34 SE ERLENE M. HOGAN, A/K/A ERLEN M. HOGAN DIAMOND RESOURCES CO. 04/01/2011 03/31/2014 2 Yr Weld Undeveloped 04N 61W 25 N2,NE SE ERLENE M. HOGAN, A/K/A ERLEN M. HOGAN DIAMOND RESOURCES CO. 04/01/2011 03/31/2014 2 Yr Weld Undeveloped 04N 61W 27 E2 NE,W/2 NE/4 EAST OF DITCH, ERLENE M. HOGAN, A/K/A ERLEN M. HOGAN DIAMOND RESOURCES CO. 04/01/2011 03/31/2014 2 Yr Weld Undeveloped 04N 61W 33 NE ERLENE M. HOGAN, A/K/A ERLEN M. HOGAN DIAMOND RESOURCES CO. 04/01/2011 03/31/2014 2 Yr Weld Undeveloped 04N 61W 34 SW,NORTH 50 ACARES OF THE NW/4, ERLENE M. HOGAN, A/K/A ERLEN M. HOGAN DIAMOND RESOURCES CO. 04/01/2011 03/31/2014 2 Yr Weld Undeveloped 04N 61W 35 SW SW JANET GROVES JOHANNSEN DIAMOND RESOURCES CO. 03/14/2011 03/13/2016 N/A Weld Undeveloped 04N 61W 26 N2 SE,SW/4 LESS 10 ACRES FOR RESERVOIR SW/4 SE/4 LESS 10 ACRES FOR RESERVOIR, MARGARET H. KREI, A/K/A PEGGY H. KREI, F/K/A MARGARET RIDDELL, A MARRIED WOMAN DIAMOND RESOURCES CO. 03/18/2011 03/18/2016 N/A Weld HBP - Dunn 1-13H 08N 62W 13 N2 CHARLES RIDDELL, A MARRIED MAN DIAMOND RESOURCES CO. 03/18/2011 03/18/2016 N/A Weld HBP - Dunn 1-13H 08N 62W 13 N2 BERTA TANGYE, A SINGLE WOMAN DIAMOND RESOURCES CO. 01/26/2011 01/25/2016 N/A Weld Undeveloped 07N 61W 20 N2 NE BERTA TANGYE, A SINGLE WOMAN DIAMOND RESOURCES CO. 01/26/2011 01/25/2016 N/A Weld Undeveloped 07N 61W 21 NW NW BRIAN CHARLES GROSS DIAMOND RESOURCES CO. 02/09/2011 02/08/2016 N/A Weld Undeveloped 06N 61W 34 NE NW,NW NE JEAN W. BANGERT, A/K/A W. JEAN BANGERT, A/K/A JEAN W. BANGART DIAMOND RESOURCES CO. 04/01/2011 03/31/2014 2 Yr Weld Undeveloped 03N 61W 02 LOT3, LOT4 JEAN W. BANGERT, A/K/A W. JEAN BANGERT, A/K/A JEAN W. BANGART DIAMOND RESOURCES CO. 04/01/2011 03/31/2014 2 Yr Weld Undeveloped 04N 61W 28 SE JEAN W. BANGERT, A/K/A W. JEAN BANGERT, A/K/A JEAN W. BANGART DIAMOND RESOURCES CO. 04/01/2011 03/31/2014 2 Yr Weld Undeveloped 04N 61W 34 SE Page 25 of 59 Lessor Lessee Effective Date Expiration Date Option Term Royalty County Book/Page /Desc Company Net Lease Status TWN RNG SEC Description JEAN W. BANGERT, A/K/A W. JEAN BANGERT, A/K/A JEAN W. BANGART DIAMOND RESOURCES CO. 04/01/2011 03/31/2014 2 Yr Weld Undeveloped 04N 61W 25 N2,NE SE JEAN W. BANGERT, A/K/A W. JEAN BANGERT, A/K/A JEAN W. BANGART DIAMOND RESOURCES CO. 04/01/2011 03/31/2014 2 Yr Weld Undeveloped 04N 61W 27 E2 NE,W/2 NE/4 EAST OF DITCH, JEAN W. BANGERT, A/K/A W. JEAN BANGERT, A/K/A JEAN W. BANGART DIAMOND RESOURCES CO. 04/01/2011 03/31/2014 2 Yr Weld Undeveloped 04N 61W 33 NE JEAN W. BANGERT, A/K/A W. JEAN BANGERT, A/K/A JEAN W. BANGART DIAMOND RESOURCES CO. 04/01/2011 03/31/2014 2 Yr Weld Undeveloped 04N 61W 34 SW,NORTH 50 ACRES OF THE NW/4, JEAN W. BANGERT, A/K/A W. JEAN BANGERT, A/K/A JEAN W. BANGART DIAMOND RESOURCES CO. 04/01/2011 03/31/2014 2 Yr Weld Undeveloped 04N 61W 35 SW SW LENORE PENFOLD, A WIDOW DIAMOND RESOURCES CO. 04/01/2011 03/31/2014 2 Yr Weld Undeveloped 03N 61W 02 LOT3, LOT4 LENORE PENFOLD, A WIDOW DIAMOND RESOURCES CO. 04/01/2011 03/31/2014 2 Yr Weld Undeveloped 04N 61W 28 SE LENORE PENFOLD, A WIDOW DIAMOND RESOURCES CO. 04/01/2011 03/31/2014 2 Yr Weld Undeveloped 04N 61W 34 SE LENORE PENFOLD, A WIDOW DIAMOND RESOURCES CO. 04/01/2011 03/31/2014 2 Yr Weld Undeveloped 04N 61W 25 N2,NE SE LENORE PENFOLD, A WIDOW DIAMOND RESOURCES CO. 04/01/2011 03/31/2014 2 Yr Weld Undeveloped 04N 61W 27 E2 NE,W/2 NE/4 EAST OF DITCH, LENORE PENFOLD, A WIDOW DIAMOND RESOURCES CO. 04/01/2011 03/31/2014 2 Yr Weld Undeveloped 04N 61W 33 NE LENORE PENFOLD, A WIDOW DIAMOND RESOURCES CO. 04/01/2011 03/31/2014 2 Yr Weld Undeveloped 04N 61W 34 SW,NORTH 50 ACRES OF THE NW/4, LENORE PENFOLD, A WIDOW DIAMOND RESOURCES CO. 04/01/2011 03/31/2014 2 Yr Weld Undeveloped 04N 61W 35 SW SW MELVIN E. PENFOLD DIAMOND RESOURCES CO. 04/01/2011 03/31/2014 2 Yr Weld Undeveloped 03N 61W 02 LOT3, LOT4 MELVIN E. PENFOLD DIAMOND RESOURCES CO. 04/01/2011 03/31/2014 2 Yr Weld Undeveloped 04N 61W 28 SE MELVIN E. PENFOLD DIAMOND RESOURCES CO. 04/01/2011 03/31/2014 2 Yr Weld Undeveloped 04N 61W 34 SE MELVIN E. PENFOLD DIAMOND RESOURCES CO. 04/01/2011 03/31/2014 2 Yr Weld Undeveloped 04N 61W 25 N2,NE SE MELVIN E. PENFOLD DIAMOND RESOURCES CO. 04/01/2011 03/31/2014 2 Yr Weld Undeveloped 04N 61W 27 E2 NE,W/2 NE/4 EAST OF DITCH, MELVIN E. PENFOLD DIAMOND RESOURCES CO. 04/01/2011 03/31/2014 2 Yr Weld Undeveloped 04N 61W 33 NE MELVIN E. PENFOLD DIAMOND RESOURCES CO. 04/01/2011 03/31/2014 2 Yr Weld Undeveloped 04N 61W 34 SW,NORTH 50 ACRES OF THE NW/4, MELVIN E. PENFOLD DIAMOND RESOURCES CO. 04/01/2011 03/31/2014 2 Yr Weld Undeveloped 04N 61W 35 SW SW LARRY PENFOLD, A/K/A LARRY E. PENFOLD, A SINGLE MAN DIAMOND RESOURCES CO. 04/01/2011 03/31/2014 2 Yr Weld Undeveloped 03N 61W 02 LOT3, LOT4 LARRY PENFOLD, A/K/A LARRY E. PENFOLD, A SINGLE MAN DIAMOND RESOURCES CO. 04/01/2011 03/31/2014 2 Yr Weld Undeveloped 04N 61W 28 SE LARRY PENFOLD, A/K/A LARRY E. PENFOLD, A SINGLE MAN DIAMOND RESOURCES CO. 04/01/2011 03/31/2014 2 Yr Weld Undeveloped 04N 61W 34 SE LARRY PENFOLD, A/K/A LARRY E. PENFOLD, A SINGLE MAN DIAMOND RESOURCES CO. 04/01/2011 03/31/2014 2 Yr Weld Undeveloped 04N 61W 25 N2,NE SE LARRY PENFOLD, A/K/A LARRY E. PENFOLD, A SINGLE MAN DIAMOND RESOURCES CO. 04/01/2011 03/31/2014 2 Yr Weld Undeveloped 04N 61W 27 E2 NE,W/2 NE/4 EAST OF DITCH, LARRY PENFOLD, A/K/A LARRY E. PENFOLD, A SINGLE MAN DIAMOND RESOURCES CO. 04/01/2011 03/31/2014 2 Yr Weld Undeveloped 04N 61W 33 NE LARRY PENFOLD, A/K/A LARRY E. PENFOLD, A SINGLE MAN DIAMOND RESOURCES CO. 04/01/2011 03/31/2014 2 Yr Weld Undeveloped 04N 61W 34 SW,NORTH 50 ACRES OF THE NW/4, LARRY PENFOLD, A/K/A LARRY E. PENFOLD, A SINGLE MAN DIAMOND RESOURCES CO. 04/01/2011 03/31/2014 2 Yr Weld Undeveloped 04N 61W 35 SW SW TY PENFOLD DIAMOND RESOURCES CO. 04/01/2011 03/31/2014 2 Yr Weld Undeveloped 03N 61W 02 LOT3, LOT4 TY PENFOLD DIAMOND RESOURCES CO. 04/01/2011 03/31/2014 2 Yr Weld Undeveloped 04N 61W 28 SE TY PENFOLD DIAMOND RESOURCES CO. 04/01/2011 03/31/2014 2 Yr Weld Undeveloped 04N 61W 34 SE TY PENFOLD DIAMOND RESOURCES CO. 04/01/2011 03/31/2014 2 Yr Weld Undeveloped 04N 61W 25 N2,NE SE TY PENFOLD DIAMOND RESOURCES CO. 04/01/2011 03/31/2014 2 Yr Weld Undeveloped 04N 61W 27 E2 NE,W/2 NE/4 EAST OF DITCH, TY PENFOLD DIAMOND RESOURCES CO. 04/01/2011 03/31/2014 2 Yr Weld Undeveloped 04N 61W 33 NE TY PENFOLD DIAMOND RESOURCES CO. 04/01/2011 03/31/2014 2 Yr Weld Undeveloped 04N 61W 34 SW,NORTH 50 ACRES OF THE NW/4, TY PENFOLD DIAMOND RESOURCES CO. 04/01/2011 03/31/2014 2 Yr Weld Undeveloped 04N 61W 35 SW SW JANET E. SOLYMOSI, A/K/A JANET SOLYMOSI DIAMOND RESOURCES CO. 04/01/2011 03/31/2014 2 Yr Weld Undeveloped 03N 61W 02 LOT3, LOT4 JANET E. SOLYMOSI, A/K/A JANET SOLYMOSI DIAMOND RESOURCES CO. 04/01/2011 03/31/2014 2 Yr Weld Undeveloped 04N 61W 28 SE Page 26 of 59 Lessor Lessee Effective Date Expiration Date Option Term Royalty County Book/Page /Desc Company Net Lease Status TWN RNG SEC Description JANET E. SOLYMOSI, A/K/A JANET SOLYMOSI DIAMOND RESOURCES CO. 04/01/2011 03/31/2014 2 Yr Weld Undeveloped 04N 61W 34 SE JANET E. SOLYMOSI, A/K/A JANET SOLYMOSI DIAMOND RESOURCES CO. 04/01/2011 03/31/2014 2 Yr Weld Undeveloped 04N 61W 25 N2,NE SE JANET E. SOLYMOSI, A/K/A JANET SOLYMOSI DIAMOND RESOURCES CO. 04/01/2011 03/31/2014 2 Yr Weld Undeveloped 04N 61W 27 E2 NE,W/2 NE/4 EAST OF DITCH, JANET E. SOLYMOSI, A/K/A JANET SOLYMOSI DIAMOND RESOURCES CO. 04/01/2011 03/31/2014 2 Yr Weld Undeveloped 04N 61W 33 NE JANET E. SOLYMOSI, A/K/A JANET SOLYMOSI DIAMOND RESOURCES CO. 04/01/2011 03/31/2014 2 Yr Weld Undeveloped 04N 61W 34 SW,NORTH 50 ACRES OF THE NW/4, JANET E. SOLYMOSI, A/K/A JANET SOLYMOSI DIAMOND RESOURCES CO. 04/01/2011 03/31/2014 2 Yr Weld Undeveloped 04N 61W 35 SW SW TROY PENFOLD, A/K/A TROY A. PENFOLD DIAMOND RESOURCES CO. 04/01/2011 03/31/2014 2 Yr Weld Undeveloped 03N 61W 02 LOT3, LOT4 TROY PENFOLD, A/K/A TROY A. PENFOLD DIAMOND RESOURCES CO. 04/01/2011 03/31/2014 2 Yr Weld Undeveloped 04N 61W 28 SE TROY PENFOLD, A/K/A TROY A. PENFOLD DIAMOND RESOURCES CO. 04/01/2011 03/31/2014 2 Yr Weld Undeveloped 04N 61W 34 SE TROY PENFOLD, A/K/A TROY A. PENFOLD DIAMOND RESOURCES CO. 04/01/2011 03/31/2014 2 Yr Weld Undeveloped 04N 61W 25 N2,NE SE TROY PENFOLD, A/K/A TROY A. PENFOLD DIAMOND RESOURCES CO. 04/01/2011 03/31/2014 2 Yr Weld Undeveloped 04N 61W 27 E2 NE,W/2 NE/4 EAST OF DITCH, TROY PENFOLD, A/K/A TROY A. PENFOLD DIAMOND RESOURCES CO. 04/01/2011 03/31/2014 2 Yr Weld Undeveloped 04N 61W 33 NE TROY PENFOLD, A/K/A TROY A. PENFOLD DIAMOND RESOURCES CO. 04/01/2011 03/31/2014 2 Yr Weld Undeveloped 04N 61W 34 SW,NORTH 50 ACRES OF THE NW/4, TROY PENFOLD, A/K/A TROY A. PENFOLD DIAMOND RESOURCES CO. 04/01/2011 03/31/2014 2 Yr Weld Undeveloped 04N 61W 35 SW SW JAN GIPSON, A WIDOW DIAMOND RESOURCES CO. 03/18/2011 03/17/2016 N/A Weld Undeveloped 05N 61W 23 NE LEE CUBBISON, A WIDOW DIAMOND RESOURCES CO. 03/18/2011 03/17/2016 N/A Weld Undeveloped 05N 61W 23 NE TODD R. ULLMANN, A SINGLE MAN DIAMOND RESOURCES CO. 03/25/2011 03/24/2016 N/A Weld Undeveloped 07N 62W 02 S2 NW, LOT3, LOT4 DR. KIM M. RIDDELL, A/K/A KIM M. MADEN, A MARRIED WOMAN DIAMOND RESOURCES CO. 03/18/2011 03/18/2016 N/A Weld HBP - Dunn 1-13H 08N 62W 13 N2 DONNA L. COURNOYER, A/K/A DONNA LEE COURNOYER, A MARRIED WOMAN DIAMOND RESOURCES CO. 03/18/2011 03/18/2016 N/A Weld Undeveloped 09N 61W 10 NW GARY L. FICHTER, TRUSTEE OF THE GERALD W. FICHTER REVOCABLE TRUST AGREEMENT, DATED FEBRUARY 15, 1992 DIAMOND RESOURCES CO. 08/16/2011 08/15/2016 N/A Weld Undeveloped 09N 61W 05 SE WILBUR GOLBA GROVES, A WIDOWER DIAMOND RESOURCES CO. 03/22/2011 03/21/2016 N/A Weld Undeveloped 04N 61W 25 NW SW NEIL T. GROVES DIAMOND RESOURCES CO. 03/24/2011 03/23/2016 N/A Weld Undeveloped 04N 61W 25 NW SW HAROLD FRANCIS GROVES & BEVERLY RUTH GROVES, HUSBAND & WIFE DIAMOND RESOURCES CO. 03/22/2011 03/21/2016 N/A Weld Undeveloped 04N 61W 25 NW SW VIRGINIA R. POTTER DIAMOND RESOURCES CO. 03/16/2011 03/15/2016 N/A Weld Undeveloped 09N 61W 10 NW JANET GROVES JOHANNSEN DIAMOND RESOURCES CO. 03/24/2011 03/23/2016 N/A Weld Undeveloped 04N 61W 25 NW SW SUZANNE WORK HOKANSON DIAMOND RESOURCES CO. 03/25/2011 03/24/2014 2 Yr Weld Undeveloped 07N 61W 12 S2 NW,N2 SW LINDA SUE GROSS, A WIDOW DIAMOND RESOURCES CO. 02/09/2011 02/08/2016 N/A Weld Undeveloped 06N 61W 34 NE NW,NW NE NEIL E. THOMPSON& MARY P. THOMPSON, HUSBAND & WIFE DIAMOND RESOURCES CO. 03/25/2011 03/24/2014 2 Yr Weld Undeveloped 07N 61W 12 S2 NW,N2 SW STATE OF COLORADO 1174.10 DIAMOND RESOURCES CO. 05/20/2010 05/19/2015 1Yr Weld Undeveloped 03N 62W 36 ALL STATE OF COLORADO 1181.10 DIAMOND RESOURCES CO. 05/20/2010 05/19/2015 1Yr Weld Undeveloped 08N 62W 04 SE NE,SW NW,NW SW,SE, LOT3, LOT4 DANIELLE R. ULLMANN, A SINGLE WOMAN DIAMOND RESOURCES CO. 03/25/2011 03/24/2016 N/A Weld Undeveloped 07N 62W 02 S2 NW, LOT3, LOT4 Page 27 of 59 Lessor Lessee Effective Date Expiration Date Option Term Royalty County Book/Page /Desc Company Net Lease Status TWN RNG SEC Description LINDA L. SANTORA, A SINGLE WOMAN DIAMOND RESOURCES CO. 03/25/2011 03/24/2016 N/A Weld Undeveloped 07N 62W 02 S2 NW, LOT3, LOT4 JUDY BINNEY DIAMOND RESOURCES CO. 03/14/2011 03/13/2016 N/A Weld Undeveloped 04N 61W 26 N2 SE,SW/4 LESS 10 ACRES FOR RESERVOIR SW/4 SE/4 LESS 10 ACRES FOR RESERVOIR, EDWIN S. DAVIS, A MARRIED MAN DIAMOND RESOURCES CO. 04/01/2011 03/31/2014 2 Yr Weld HBP - Dunn 1-13H 08N 62W 24 SW AMANDA CHRISTINE GROSS DIAMOND RESOURCES CO. 02/09/2011 02/08/2016 N/A Weld Undeveloped 06N 61W 34 NE NW,NW NE KEVIN CHRISTOPHER GROSS DIAMOND RESOURCES CO. 02/09/2011 02/08/2016 N/A Weld Undeveloped 06N 61W 34 NE NW,NW NE JAMES L. GROVES, A MARRIED MAN DIAMOND RESOURCES CO. 03/22/2011 03/21/2016 N/A Weld Undeveloped 04N 61W 25 NW SW BERNETHA J. GROVES DIAMOND RESOURCES CO. 03/22/2011 03/21/2016 N/A Weld Undeveloped 04N 61W 25 NW SW ERNEST L. GROVES, A WIDOWER DIAMOND RESOURCES CO. 04/12/2011 04/11/2016 N/A Weld Undeveloped 04N 61W 25 NW SW TWENTYTEN, LLC DIAMOND RESOURCES CO. 04/04/2011 04/03/2014 1 Yr Weld HBP - Greasewood 09-19H 06N 61W 19 NE SW,SE SW, LOT3, LOT4 TWENTYTEN, LLC DIAMOND RESOURCES CO. 04/04/2011 04/03/2014 1 Yr Weld HBP - Rosenberg 6-61-30-0164BH 06N 61W 30 W2 NE,E2 NW TWENTYTEN, LLC DIAMOND RESOURCES CO. 04/04/2011 04/03/2014 1 Yr Weld HBP - Rosenberg 6-61-30-0164BH 06N 61W 30 LOT1, LOT2 TWENTYTEN, LLC DIAMOND RESOURCES CO. 04/04/2011 04/03/2014 1 Yr Weld Undeveloped 06N 62W 25 E2 NE,NW NE BRYCE ARTHUR WILLIAMS DIAMOND RESOURCES CO. 03/14/2011 03/13/2016 N/A Weld Undeveloped 04N 61W 26 N2 SE,SW/4 LESS 10 ACRES FOR RESERVOIR SW/4 SE/4 LESS 10 ACRES FOR RESERVOIR, BRYCE ARTHUR WILLIAMS DIAMOND RESOURCES CO. 03/24/2011 03/23/2016 N/A Weld Undeveloped 04N 61W 25 NW SW LINDA G. WILLIAMS, A/K/A LINDA GROVES WILLIAMS DIAMOND RESOURCES CO. 03/14/2011 03/13/2016 N/A Weld Undeveloped 04N 61W 26 N2 SE,SW/4 LESS 10 ACRES FOR RESERVOIR SW/4 SE/4 LESS 10 ACRES FOR RESERVOIR, L & S CAPITAL LTD, A COLORADO LIMITED PARTNERSHIP DIAMOND RESOURCES CO. 03/30/2011 03/29/2014 1 Yr Weld Undeveloped 06N 61W 29 SW SW L & S CAPITAL LTD, A COLORADO LIMITED PARTNERSHIP DIAMOND RESOURCES CO. 03/30/2011 03/29/2014 1 Yr Weld Undeveloped 06N 62W 32 N2 L & S CAPITAL LTD, A COLORADO LIMITED PARTNERSHIP DIAMOND RESOURCES CO. 03/30/2011 03/29/2014 1 Yr Weld HBP - Rosenberg 6-61-30-0164BH 06N 61W 30 LOT1, LOT2 L & S CAPITAL LTD, A COLORADO LIMITED PARTNERSHIP DIAMOND RESOURCES CO. 03/30/2011 03/29/2014 1 Yr Weld Undeveloped 06N 62W 25 E2 L & S CAPITAL LTD, A COLORADO LIMITED PARTNERSHIP DIAMOND RESOURCES CO. 03/30/2011 03/29/2014 1 Yr Weld Undeveloped 06N 61W 31 NE L & S CAPITAL LTD, A COLORADO LIMITED PARTNERSHIP DIAMOND RESOURCES CO. 03/30/2011 03/29/2014 1 Yr Weld Undeveloped 06N 61W 31 NE NW L & S CAPITAL LTD, A COLORADO LIMITED PARTNERSHIP DIAMOND RESOURCES CO. 03/30/2011 03/29/2014 1 Yr Weld Undeveloped 06N 61W 31 LOT2, LOT3, LOT4 L & S CAPITAL LTD, A COLORADO LIMITED PARTNERSHIP DIAMOND RESOURCES CO. 03/30/2011 03/29/2014 1 Yr Weld Undeveloped 06N 62W 25 E2 JENNY SCHWARCK, A/K/A JENNY ELIZABETH SCHWARCK DIAMOND RESOURCES CO. 04/04/2011 04/03/2014 1 Yr Weld HBP - Greasewood 09-19H 06N 61W 19 NE SW,SE SW, LOT3, LOT4 Page 28 of 59 Lessor Lessee Effective Date Expiration Date Option Term Royalty County Book/Page /Desc Company Net Lease Status TWN RNG SEC Description JENNY SCHWARCK, A/K/A JENNY ELIZABETH SCHWARCK DIAMOND RESOURCES CO. 04/04/2011 04/03/2014 1 Yr Weld HBP - Rosenberg 6-61-30-0164BH 06N 61W 30 W2 NE,E2 NW, LOT1, LOT2 JENNY SCHWARCK, A/K/A JENNY ELIZABETH SCHWARCK DIAMOND RESOURCES CO. 04/04/2011 04/03/2014 1 Yr Weld Undeveloped 06N 62W 25 E2 NE,NW NE DEVONA CARLINE WEAR DIAMOND RESOURCES CO. 04/04/2011 04/04/2014 1 Yr Weld HBP - Greasewood 09-19H 06N 61W 19 NE SW,SE SW, LOT3, LOT4 DEVONA CARLINE WEAR DIAMOND RESOURCES CO. 04/04/2011 04/04/2014 1 Yr Weld HBP - Rosenberg 6-61-30-0164BH 06N 61W 30 W2 NE,E2 NW, LOT1, LOT2 DEVONA CARLINE WEAR DIAMOND RESOURCES CO. 04/04/2011 04/04/2014 1 Yr Weld Undeveloped 06N 62W 25 E2 NE,NW NE LINDA G. WILLIAMS DIAMOND RESOURCES CO. 03/24/2011 03/23/2016 N/A Weld Undeveloped 04N 61W 25 NW SW CARRIE SMITH, A/K/A CARRIE ANN SMITH DIAMOND RESOURCES CO. 04/04/2011 04/04/2014 1 Yr Weld HBP - Greasewood 09-19H 06N 61W 19 NE SW,SE SW, LOT3, LOT4 CARRIE SMITH, A/K/A CARRIE ANN SMITH DIAMOND RESOURCES CO. 04/04/2011 04/04/2014 1 Yr Weld HBP - Rosenberg 6-61-30-0164BH 06N 61W 30 W2 NE,E2 NW, LOT1, LOT2 CARRIE SMITH, A/K/A CARRIE ANN SMITH DIAMOND RESOURCES CO. 04/04/2011 04/04/2014 1 Yr Weld Undeveloped 06N 62W 25 E2 NE,NW NE BECKY JUSTESEN, A/K/A REBECCA JUSTESEN DIAMOND RESOURCES CO. 04/04/2011 04/04/2014 1 Yr Weld HBP - Greasewood 09-19H 06N 61W 19 NE SW,SE SW, LOT3, LOT4 BECKY JUSTESEN, A/K/A REBECCA JUSTESEN DIAMOND RESOURCES CO. 04/04/2011 04/04/2014 1 Yr Weld HBP - Rosenberg 6-61-30-0164BH 06N 61W 30 W2 NE,E2 NW, LOT1, LOT2 BECKY JUSTESEN, A/K/A REBECCA JUSTESEN DIAMOND RESOURCES CO. 04/04/2011 04/04/2014 1 Yr Weld Undeveloped 06N 62W 25 E2 NE,NW NE MICHAEL JUSTESEN, A/K/A MICHAEL KIRK JUSTESEN DIAMOND RESOURCES CO. 04/04/2011 04/04/2014 1 Yr Weld HBP - Greasewood 09-19H 06N 61W 19 NE SW,SE SW, LOT3, LOT4 MICHAEL JUSTESEN, A/K/A MICHAEL KIRK JUSTESEN DIAMOND RESOURCES CO. 04/04/2011 04/04/2014 1 Yr Weld HBP - Rosenberg 6-61-30-0164BH 06N 61W 30 W2 NE,E2 NW, LOT1, LOT2 MICHAEL JUSTESEN, A/K/A MICHAEL KIRK JUSTESEN DIAMOND RESOURCES CO. 04/04/2011 04/04/2014 1 Yr Weld Undeveloped 06N 62W 25 E2 NE,NW NE PETER JUSTESEN, A/K/A PETER NEIL JUSTESEN DIAMOND RESOURCES CO. 04/04/2011 04/04/2014 1 Yr Weld HBP - Greasewood 09-19H 06N 61W 19 NE SW,SE SW, LOT3, LOT4 PETER JUSTESEN, A/K/A PETER NEIL JUSTESEN DIAMOND RESOURCES CO. 04/04/2011 04/04/2014 1 Yr Weld HBP - Rosenberg 6-61-30-0164BH 06N 61W 30 W2 NE,E2 NW, LOT1, LOT2 PETER JUSTESEN, A/K/A PETER NEIL JUSTESEN DIAMOND RESOURCES CO. 04/04/2011 04/04/2014 1 Yr Weld Undeveloped 06N 62W 25 E2 NE,NW NE JAMIE JUSTESEN, A/K/A JAMIE RYAN JUSTESEN DIAMOND RESOURCES CO. 04/04/2011 04/04/2014 1 Yr Weld HBP - Greasewood 09-19H 06N 61W 19 NE SW,SE SW, LOT3, LOT4 JAMIE JUSTESEN, A/K/A JAMIE RYAN JUSTESEN DIAMOND RESOURCES CO. 04/04/2011 04/04/2014 1 Yr Weld HBP - Rosenberg 6-61-30-0164BH 06N 61W 30 W2 NE,E2 NW, LOT1, LOT2 JAMIE JUSTESEN, A/K/A JAMIE RYAN JUSTESEN DIAMOND RESOURCES CO. 04/04/2011 04/04/2014 1 Yr Weld Undeveloped 06N 62W 25 E2 NE,NW NE LINDA G. WILLIAMS, ATTORNEY-IN-FACT FOR DOLPH HENRY GROVES, A/K/A DOLPH H. GROVES DIAMOND RESOURCES CO. 03/22/2011 03/22/2016 N/A Weld Undeveloped 04N 61W 25 NW SW Page 29 of 59 Lessor Lessee Effective Date Expiration Date Option Term Royalty County Book/Page /Desc Company Net Lease Status TWN RNG SEC Description LINDA G. WILLIAMS, ATTORNEY-IN-FACT FOR DONALD LUTHER GROVES DIAMOND RESOURCES CO. 03/22/2011 03/22/2016 N/A Weld Undeveloped 04N 61W 25 NW SW DEBBIE EDSTROM, A/K/A DEBORAH ANN EDSTROM DIAMOND RESOURCES CO. 04/04/2011 04/04/2014 1 Yr Weld HBP - Greasewood 09-19H 06N 61W 19 NE SW,SE SW, LOT3, LOT4 DEBBIE EDSTROM, A/K/A DEBORAH ANN EDSTROM DIAMOND RESOURCES CO. 04/04/2011 04/04/2014 1 Yr Weld HBP - Rosenberg 6-61-30-0164BH 06N 61W 30 W2 NE,E2 NW, LOT1, LOT2 DEBBIE EDSTROM, A/K/A DEBORAH ANN EDSTROM DIAMOND RESOURCES CO. 04/04/2011 04/04/2014 1 Yr Weld Undeveloped 06N 62W 25 E2 NE,NW NE FRANCIS DUBS, A SINGLE WOMAN DIAMOND RESOURCES CO. 03/22/2011 03/21/2016 N/A Weld Undeveloped 04N 61W 25 NW SW MELISSA BRANAM, A/K/A MELISSA LEIGH BRANAM DIAMOND RESOURCES CO. 04/04/2011 04/04/2014 1 Yr Weld HBP - Greasewood 09-19H 06N 61W 19 NE SW,SE SW, LOT3, LOT4 MELISSA BRANAM, A/K/A MELISSA LEIGH BRANAM DIAMOND RESOURCES CO. 04/04/2011 04/04/2014 1 Yr Weld HBP - Rosenberg 6-61-30-0164BH 06N 61W 30 W2 NE,E2 NW, LOT1, LOT2 MELISSA BRANAM, A/K/A MELISSA LEIGH BRANAM DIAMOND RESOURCES CO. 04/04/2011 04/04/2014 1 Yr Weld Undeveloped 06N 62W 25 E2 NE,NW NE WILLARD GROVES DIAMOND RESOURCES CO. 03/22/2011 03/21/2016 N/A Weld Undeveloped 04N 61W 25 NW SW CAROL BATT, A SINGLE WOMAN DIAMOND RESOURCES CO. 03/22/2011 03/21/2016 N/A Weld Undeveloped 04N 61W 25 NW SW TIMOTHY R. SELTZER & JENNIFER J. SELTZER, HUSBAND & WIFE DIAMOND RESOURCES CO. 02/21/2011 02/20/2014 2 Yr Weld HBP - Dutch Lake 12-14H 06N 62W 14 LOT B BEING A PT OF E/2 NE/4 MFD IN DOC 2536150, TIMOTHY R. SELTZER & JENNIFER J. SELTZER, HUSBAND & WIFE DIAMOND RESOURCES CO. 02/21/2011 02/20/2014 2 Yr Weld HBP - Dutch Lake 12-14H 06N 62W 14 LOT B BEING A PT OF E/2 SE/4 MFD IN DOC 2673363, LISA WILLITS DOWN & NORMAN DOWN, HER HUSBAND DIAMOND RESOURCES CO. 08/23/2010 08/22/2015 N/A Weld Undeveloped 09N 61W 04 S2 NE, LOT1, LOT2 HOMER ALLEN, A/K/A JERRY ALLEN, A MARRIED MAN DIAMOND RESOURCES CO. 05/05/2011 05/04/2014 2 Yr Weld Undeveloped 07N 61W 12 S2 NW,N2 SW ROB ALLEN, A MARRIED MAN DIAMOND RESOURCES CO. 05/05/2011 05/04/2014 2 Yr Weld Undeveloped 07N 61W 12 S2 NW,N2 SW EMILY JANE ALLEN, A SINGLE WOMAN DIAMOND RESOURCES CO. 05/05/2011 05/05/2014 2 Yr Weld Undeveloped 07N 61W 12 S2 NW,N2 SW RICHARD LAYTHAM CAMFIELD, A SINGLE MAN DIAMOND RESOURCES CO. 04/25/2011 04/24/2016 N/A Weld Undeveloped 07N 62W 08 NE RICHARD LAYTHAM CAMFIELD, A SINGLE MAN DIAMOND RESOURCES CO. 04/25/2011 04/24/2016 N/A Weld Undeveloped 07N 62W 08 SE JACQUELINE HELFENSTEIN & RICHARD HELFENSTEIN, TRUSTEES OF THE HELFENSTEIN FAMILY TRUST DIAMOND RESOURCES CO. 03/29/2011 03/28/2014 2 Yr Weld Undeveloped 07N 60W 18 E2 NE JANE M. O'HERN, A WIDOW DIAMOND RESOURCES CO. 04/15/2011 04/14/2014 N/A Weld Undeveloped 09N 61W 03 SW JANE M. O'HERN, A WIDOW DIAMOND RESOURCES CO. 04/15/2011 04/14/2014 N/A Weld Undeveloped 09N 61W 10 NE JANE M. O'HERN, A WIDOW DIAMOND RESOURCES CO. 04/14/2011 04/13/2014 N/A Weld Undeveloped 09N 61W 09 E2 NE,SW NE,NW/4 NE/4, LESS THE "J" SAND FORMATION, JANE M. O'HERN, A WIDOW DIAMOND RESOURCES CO. 04/14/2011 04/13/2014 N/A Weld Undeveloped 09N 61W 10 NW JUDITH ACIERNO, A/K/A JUDITH A. ACIERNO, A SINGLE WOMAN DEALING IN HER SOLE AND SEPARATE PROPERTY BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY 03/05/2010 03/04/2013 3Yr Weld HBP - Pergamos 8-41-7-60 07N 60W 08 E2 JUDITH ACIERNO, A/K/A JUDITH A. ACIERNO, A SINGLE WOMAN DEALING IN HER SOLE AND SEPARATE PROPERTY BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY 03/05/2010 03/04/2013 3Yr Weld HBP - Undeveloped 07N 60W 10 W2 Page 30 of 59 Lessor Lessee Effective Date Expiration Date Option Term Royalty County Book/Page /Desc Company Net Lease Status TWN RNG SEC Description JUDITH ACIERNO, A/K/A JUDITH A. ACIERNO, A SINGLE WOMAN DEALING IN HER SOLE AND SEPARATE PROPERTY BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY 03/05/2010 03/04/2013 3Yr Weld HBP - Pergamos 2-4-34-7-60 07N 60W 09 NE,E2 NW ALICE M. JONES AND GEORGE M. JONES JAMES C. KARO ASSOCIATES 09/06/2007 09/05/2016 5Yr Weld HBP - Dunn 1-13H 08N 62W 13 S2 ALICE M. JONES AND GEORGE M. JONES JAMES C. KARO ASSOCIATES 09/06/2007 09/05/2016 5Yr Weld HBP - Dunn 1-13H 08N 62W 24 N2 LARRY EDSON, A MARRIED MAN CONTINENTAL RESOURCES, INC. 01/17/2011 01/16/2016 Opt. Exr 2Yr Weld Undeveloped 04N 61W 32 SW MARCIA M. BALDON, A WIDOW HOP ENERGIES, LLC 04/15/2010 04/04/2014 Opt Exr. 1Yr Weld HBP - Staudinger 1-31H 07N 61W 06 NE STEPHANIE C. GROVES CONTINENTAL RESOURCES, INC. 02/04/2011 02/03/2016 N/A Weld Undeveloped 04N 61W 33 W2, SE MARCIA M. BALDON, A WIDOW HOP ENERGIES, LLC 04/15/2010 04/14/2014 Opt Exr. 1Yr Weld HBP - Marconi 1-1H 07N 62W 01 N2 MARCIA M. BALDON, A WIDOW HOP ENERGIES, LLC 04/15/2010 04/14/2014 Opt Exr. 1Yr Weld HBP - Staudinger 1-31H 07N 61W 06 E2 NW MARCIA M. BALDON, A WIDOW HOP ENERGIES, LLC 04/15/2010 04/14/2014 Opt Exr. 1Yr Weld Undeveloped 07N 62W 02 N2 MARCIA M. BALDON, A WIDOW HOP ENERGIES, LLC 04/15/2010 04/14/2014 Opt Exr. 1Yr Weld HBP - Staudinger 1-31H 07N 61W 06 W2 NW MARCIA M. BALDON, A WIDOW HOP ENERGIES, LLC 04/15/2010 04/14/2014 Opt Exr. 1Yr Weld Undeveloped 08N 62W 26 S2 MARCIA M. BALDON, A WIDOW HOP ENERGIES, LLC 04/15/2010 04/14/2014 Opt Exr. 1Yr Weld Undeveloped 07N 61W 05 SW SUSAN MACKAY SMITH CONTINENTAL RESOURCES, INC. 01/24/2011 01/23/2016 N/A Weld Undeveloped 05N 62W 11 SE NW, SW SE DARCY C. MCEVOY, A MARRIED WOMAN CONTINENTAL RESOURCES, INC. 03/01/2011 02/29/2016 N/A Weld Undeveloped 06N 61W 26 SW NW, NW SW JACKIE PARKINSON, A SINGLE WOMAN DIAMOND RESOURCES CO. 01/07/2011 01/06/2016 N/A Weld Undeveloped 06N 62W 02 LOT B RECORDED EXEMPTION NO. 0797-02-3 RE-3343, ACCORDING TO THE MAP RECORDED 9/8/02 AT RECEPTION NO. 2988794, BEING A PORTION OF THE W2 NW AND THE N2 SW FRANK U. BAXTER AND GAYLE C. BAXTER, H & W HOP ENERGIES, LLC 08/10/2010 08/09/2016 N/A Weld HBP - Perrin 1-10H 07N 62W 10 NE/4, EXCEPTING A 5 ACRE TRACT IN THE NW/C DESCRIBED IN RECORDED EXEMPTION NO. 07 15-10-1-RE 2365, FRANK U. BAXTER AND GAYLE C. BAXTER, H & W HOP ENERGIES, LLC 08/10/2010 08/09/2016 N/A Weld Undeveloped 07N 62W 11 NW,SW EDWARD BAXTER AND ANNA BAXTER, H & W HOP ENERGIES, LLC 08/04/2010 08/03/2016 N/A Weld HBP - Perrin 1-10H 07N 62W 10 NE/4, EXCEPTING A 5 ACRE TRACT IN THE NW/C DESCRIBED IN RECORDED EXEMPTION NO. 07 15-10-1-RE 2365, EDWARD BAXTER AND ANNA BAXTER, H & W HOP ENERGIES, LLC 08/04/2010 08/03/2016 N/A Weld Undeveloped 07N 62W 11 NW,SW MABLE L. BAXTER, A SINGLE WOMAN HOP ENERGIES, LLC 01/15/2010 01/14/2013 Opt Exr 3Yr Weld HBP - Perrin 1-10H 07N 62W 10 NE/4, EXCEPTING A 5 ACRE TRACT IN THE NW/C DESCRIBED IN RECORDED EXEMPTION NO. 07 15-10-1-RE 2365, MABLE L. BAXTER, A SINGLE WOMAN HOP ENERGIES, LLC 01/15/2010 01/14/2013 Opt Exr 3Yr Weld Undeveloped 07N 62W 11 NW,SW MABLE L. BAXTER, A SINGLE WOMAN HOP ENERGIES, LLC 01/15/2010 01/14/2013 Opt Exr 3Yr Weld Undeveloped 07N 62W 11 SE SAMMIE LOU BELDEN AND RICHARD EDWARD BELDIN, W & H BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY 07/09/2010 07/08/2015 Opt Exr 2Yr Weld Undeveloped 07N 61W 12 N2 NW,W2 NE SAMMIE LOU BELDEN AND RICHARD EDWARD BELDIN, W & H BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY 07/09/2010 07/08/2015 Opt Exr 2Yr Weld Undeveloped 07N 61W 24 NE SAMMIE LOU BELDEN AND RICHARD EDWIN BELDEN, W & H DIAMOND OPERATING, INC. 07/07/2010 07/06/2015 N/A Weld Undeveloped 09N 61W 04 S2 NE, LOT1, LOT2 Page 31 of 59 Lessor Lessee Effective Date Expiration Date Option Term Royalty County Book/Page /Desc Company Net Lease Status TWN RNG SEC Description LINDA M. BENENATI GREEN AS TRUSTEE OF THE LINDA M. BENENATI FAMILY TRUST DATED MAY 16,2003 BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY 07/24/2010 07/23/2015 2 Yr Weld HBP - Reines 1-1H 07N 60W 01 S2 NW,S2 NE,S2, LOT3, LOT4 BERNARD LUEKING TESTAMENTARY TRUST HOP ENERGIES, LLC 02/01/2010 01/31/2016 Opt Exr 3Yr Weld Undeveloped 08N 61W 35 NE,SE NW,SE,E2 SW,SW SW LAVONNE CHAPMAN, A-I-F FOR BESSIE V. WASHBURN JAMES C. KARO ASSOCIATES 09/24/2007 09/23/2012 5Yr Weld HBP - Dunn 1-13H 08N 62W 24 SW BETHKUJO, LLC JAMES C. KARO ASSOCIATES 09/05/2007 09/04/2012 Opt Exr 5Yr Weld HBP - Planck 1-14H 08N 62W 23 NE STEPHEN C. ELLIOTT, A MARRIED MAN CONTINENTAL RESOURCES, INC. 01/25/2011 01/24/2016 N/A Weld Undeveloped 07N 61W 13 NW ERIKA E. MILLER, A MARRIED WOMAN CONTINENTAL RESOURCES, INC. 03/15/2011 03/14/2014 2 Yr Weld Undeveloped 07N 61W 18 E2 NW, LOT1, LOT2 PRISCILLA J. LOEW, A SINGLE WOMAN CONTINENTAL RESOURCES, INC. 03/15/2011 03/14/2014 2 Yr Weld Undeveloped 07N 61W 18 E2 NW, LOT1, LOT2 JUDITH E. ATKINSON, A WIDOW CONTINENTAL RESOURCES, INC. 03/02/2011 03/01/2016 N/A Weld Undeveloped 07N 62W 08 NE JUDITH E. ATKINSON, A WIDOW CONTINENTAL RESOURCES, INC. 03/02/2011 03/01/2016 N/A Weld Undeveloped 07N 62W 08 SE JUDITH SEDBROOK, F/K/A JUDITH TANGYE, A MARRIED WOMAN CONTINENTAL RESOURCES, INC. 01/26/2011 01/25/2016 N/A Weld Undeveloped 07N 61W 20 N2 NE JUDITH SEDBROOK, F/K/A JUDITH TANGYE, A MARRIED WOMAN CONTINENTAL RESOURCES, INC. 01/26/2011 01/25/2016 N/A Weld Undeveloped 07N 61W 21 NW NW ERNIE TANGYE CONTINENTAL RESOURCES, INC. 01/19/2011 01/18/2016 N/A Weld Undeveloped 07N 61W 20 N2 NE ERNIE TANGYE CONTINENTAL RESOURCES, INC. 01/19/2011 01/18/2016 N/A Weld Undeveloped 07N 61W 21 NW NW TED GLEN STEIGER, A SINGLE MAN CONTINENTAL RESOURCES, INC. 02/07/2011 02/06/2014 2 Yr Weld Undeveloped 08N 60W 07 E2 NE TED GLEN STEIGER, A SINGLE MAN CONTINENTAL RESOURCES, INC. 02/07/2011 02/06/2014 2 Yr Weld Undeveloped 08N 60W 08 W2 NW THERESE KAY MCKINNON, F/K/A THERESE KAY SANDERS, A MARRIED WOMAN CONTINENTAL RESOURCES, INC. 02/16/2011 02/15/2014 2 Yr Weld Undeveloped 10N 61W 29 NW JEFFREY CALVIN WORK DIAMOND RESOURCES CO. 04/12/2011 04/11/2014 2 Yr Weld Undeveloped 07N 61W 12 S2 NW,N2 SW MICHAEL MILO STUCKY, A MARRIED MAN DIAMOND RESOURCES CO. 04/14/2011 04/13/2014 N/A Weld Undeveloped 09N 61W 09 E2 NE,SW NE,NW/4 NE/4, LESS THE "J" SAND FORMATION, MICHAEL MILO STUCKY, A MARRIED MAN DIAMOND RESOURCES CO. 04/14/2011 04/13/2014 N/A Weld Undeveloped 09N 61W 10 NW MICHAEL MILO STUCKY, A MARRIED MAN DIAMOND RESOURCES CO. 04/15/2011 04/14/2015 N/A Weld Undeveloped 09N 61W 03 SW MICHAEL MILO STUCKY, A MARRIED MAN DIAMOND RESOURCES CO. 04/15/2011 04/14/2015 N/A Weld Undeveloped 09N 61W 10 NE LYNN E. THOMPSON, A SINGLE WOMAN DIAMOND RESOURCES CO. 03/25/2011 03/24/2014 2 Yr Weld Undeveloped 07N 61W 12 S2 NW,N2 SW GARRETT G. BICKFORD, A MARRIED MAN DEALING IN HIS SOLE AND SEPARATE PROPERTY DIAMOND OPERATING, INC. 07/15/2010 07/14/2015 Opt Exr 2Yr Weld Undeveloped 09N 61W 04 S2 NE, LOT1, LOT2 KEITH BICKFORD AND FRANCES F. BICKFORD, H & W DIAMOND OPERATING, INC. 07/15/2010 07/14/2015 Opt Exr 2Yr Weld Undeveloped 09N 61W 04 S2 NE, LOT1, LOT2 DEBORAH A. SQUIRE, A/K/A DEBORAH A. BIRD FLATIRON ENERGY COMPANY, INC. 07/02/2010 07/02/2015 Opt Exr 2Yr Weld Undeveloped 07N 60W 22 E2 MARY R. BLOOM AND CHARLES S. BLOOM, W & H DIAMOND OPERATING, INC. 07/24/2010 07/24/2016 Opt Exr 3Yr Weld Undeveloped 09N 61W 04 S2 NE, LOT1, LOT2 IRENE HOFF BRUNMEIER A/K/A IRENE BRUNMEIER, A WIDOW BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY 07/01/2010 06/30/2015 Opt Exr 2Yr Weld Undeveloped 07N 61W 12 S2 SW Page 32 of 59 Lessor Lessee Effective Date Expiration Date Option Term Royalty County Book/Page /Desc Company Net Lease Status TWN RNG SEC Description AMOS BUNIM, DEALING IN HIS SOLE AND SEPARATE PROPERTY BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY 04/13/2010 04/12/2016 Opt. Exr 3Yr Weld Undeveloped 07N 61W 24 NE SHARON LYNN CAMPBELL, DEALING IN HER SOLE AND SEPARATE PROPERTY BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY 05/06/2010 05/05/2015 N/A Weld Undeveloped 09N 62W 12 THAT PART OF THE E/2 SE/4; BEGINNING AT A POINT /2 SE/4 OF SECTION 12, EAST , WEST 280 FEET, SOUTH /2 SE/4 BEGINNING AT A POINT 20 FEET WEST OF THE NORTHWEST CORNER OF CONNALY RESERVOIR, SOUTH TO SOUTH LINE OF SECTION, EAST TO SOUTHEAST CORNER, NORTH TO A POINT ON THE EAST LINE OF SAID SECTION DUE EAST AND OPPOSITE TO POINT OF BEGINNING, WEST TO POINT OF BEGINNING., NORMA R. CARTER, F/K/A NORMAN R. ULMANN & NORMA R. CASS, A SINGLE WOMAN HOP ENERGIES, LLC 01/30/2010 01/29/2016 Opt Exr 3Yr Weld HBP - Cass Farms 11-9H 07N 62W 09 SE NORMA R. CARTER, F/K/A NORMAN R. ULMANN & NORMA R. CASS, A SINGLE WOMAN HOP ENERGIES, LLC 01/30/2010 01/29/2016 Opt Exr 3Yr Weld Undeveloped 07N 62W 02 N2 NORMA R. CARTER, F/K/A NORMAN R. ULMANN & NORMA R. CASS, A SINGLE WOMAN HOP ENERGIES, LLC 01/30/2010 01/29/2016 Opt Exr 3Yr Weld HBP - Sievers 1-3-7-62 07N 62W 03 NW NORMA R. CARTER, F/K/A NORMAN R. ULMANN & NORMA R. CASS, A SINGLE WOMAN HOP ENERGIES, LLC 01/30/2010 01/29/2016 Opt Exr 3Yr Weld Undeveloped 08N 62W 28 NE JANICE A. COMMUNAL, A SINGLE WOMAN HOP ENERGIES, LLC 04/23/2010 04/22/2015 Opt Exr 2Yr Weld Undeveloped 09N 61W 17 NW BARBARA J. COWSER, A MARRIED WOMAN DEALING IN HER SOLE AND SEPARATE PROPERTY HOP ENERGIES, LLC 04/09/2010 04/08/2015 N/A Weld Undeveloped 09N 61W 18 E2 NW, LOT1, LOT2, LOT3 BARBARA J. COWSER, A MARRIED WOMAN DEALING IN HER SOLE AND SEPARATE PROPERTY HOP ENERGIES, LLC 04/09/2010 04/08/2015 N/A Weld Undeveloped 09N 61W 17 W2 BARBARA J. COWSER, A MARRIED WOMAN DEALING IN HER SOLE AND SEPARATE PROPERTY HOP ENERGIES, LLC 04/09/2010 04/08/2015 N/A Weld Undeveloped 09N 61W 18 E2 BARBARA J. COWSER, A MARRIED WOMAN DEALING IN HER SOLE AND SEPARATE PROPERTY HOP ENERGIES, LLC 04/09/2010 04/08/2015 N/A Weld Undeveloped 09N 62W 24 NE SE BARBARA J. COWSER, A MARRIED WOMAN DEALING IN HER SOLE AND SEPARATE PROPERTY HOP ENERGIES, LLC 04/09/2010 04/08/2015 N/A Weld Undeveloped 09N 62W 25 NE BARBARA J. COWSER, A MARRIED WOMAN DEALING IN HER SOLE AND SEPARATE PROPERTY HOP ENERGIES, LLC 04/09/2010 04/08/2015 N/A Weld Undeveloped 09N 61W 17 NW DEBRA ANN CURRY AND KRISTOPHER CURRY, W & H HOP ENERGIES, LLC 04/15/2010 04/14/2014 Opt Exr 1Yr Weld HBP - Marconi 1-1H 07N 62W 01 N2 DEBRA ANN CURRY AND KRISTOPHER CURRY, W & H HOP ENERGIES, LLC 04/15/2010 04/14/2014 Opt Exr 1Yr Weld HBP - Staudinger 1-31H 07N 61W 06 E2 NW DEBRA ANN CURRY AND KRISTOPHER CURRY, W & H HOP ENERGIES, LLC 04/15/2010 04/14/2014 Opt Exr 1Yr Weld HBP - Staudinger 1-31H 07N 61W 06 W2 NW DEBRA ANN CURRY AND KRISTOPHER CURRY, W & H HOP ENERGIES, LLC 04/15/2010 04/14/2014 Opt Exr 1Yr Weld Undeveloped 07N 62W 02 N2 Page 33 of 59 Lessor Lessee Effective Date Expiration Date Option Term Royalty County Book/Page /Desc Company Net Lease Status TWN RNG SEC Description DEBRA ANN CURRY AND KRISTOPHER CURRY, W & H HOP ENERGIES, LLC 04/15/2010 04/14/2014 Opt Exr 1Yr Weld Undeveloped 08N 62W 26 S2 DEBRA ANN CURRY AND KRISTOPHER CURRY, W & H HOP ENERGIES, LLC 04/15/2010 04/14/2014 Opt Exr 1Yr Weld Undeveloped 07N 61W 05 SW MARK S. BERENSON DIAMOND RESOURCES CO. 04/26/2011 04/26/2014 N/A Weld Undeveloped 09N 61W 09 E2 NE,SW NE,NW/4 NE/4 LESS THE "J" SAND FORMATION, MARK S. BERENSON DIAMOND RESOURCES CO. 04/26/2011 04/25/2014 N/A Weld Undeveloped 09N 61W 10 NW DEBRA ANN CURRY AND KRISTOPHER CURRY, W & H HOP ENERGIES, LLC 04/15/2010 04/14/2013 Opt Exr 1Yr Weld HBP - Staudinger 1-31H 07N 61W 06 NE MARK BERENSON DIAMOND RESOURCES CO. 04/26/2011 04/25/2014 N/A Weld Undeveloped 09N 61W 03 SW MARK BERENSON DIAMOND RESOURCES CO. 04/26/2011 04/25/2014 N/A Weld Undeveloped 09N 61W 10 NE DEBRA ANN CURRY, A-I-F FOR PAUL V. SONGER, III HOP ENERGIES, LLC 04/15/2010 04/14/2013 Opt Exr 1Yr Weld HBP - Staudinger 1-31H 07N 61W 06 NE DEBRA ANN CURRY, A-I-F FOR PAUL V. SONGER, III HOP ENERGIES, LLC 04/15/2010 04/14/2014 Opt Exr 1Yr Weld HBP - Marconi 1-1H 07N 62W 01 N2 DEBRA ANN CURRY, A-I-F FOR PAUL V. SONGER, III HOP ENERGIES, LLC 04/15/2010 04/14/2014 Opt Exr 1Yr Weld HBP - Staudinger 1-31H 07N 61W 06 E2 NW DEBRA ANN CURRY, A-I-F FOR PAUL V. SONGER, III HOP ENERGIES, LLC 04/15/2010 04/14/2014 Opt Exr 1Yr Weld HBP - Staudinger 1-31H 07N 61W 06 W2 NW DEBRA ANN CURRY, A-I-F FOR PAUL V. SONGER, III HOP ENERGIES, LLC 04/15/2010 04/14/2014 Opt Exr 1Yr Weld Undeveloped 07N 62W 02 N2 DEBRA ANN CURRY, A-I-F FOR PAUL V. SONGER, III HOP ENERGIES, LLC 04/15/2010 04/14/2014 Opt Exr 1Yr Weld Undeveloped 08N 62W 26 S2 DEBRA ANN CURRY, A-I-F FOR PAUL V. SONGER, III HOP ENERGIES, LLC 04/15/2010 04/14/2014 Opt Exr 1Yr Weld Undeveloped 07N 61W 05 SW WILMA A. DAVIS, A WIDOW DIAMOND OPERATING, INC. 07/15/2010 07/14/2015 Opt Exr 2Yr Weld Undeveloped 09N 61W 04 S2 NE, LOT1, LOT2 DONALD SHELLER AND VICKI SHELLER, H & W JAMES C. KARO ASSOCIATES 10/11/2007 10/10/2012 Opt Exr 5Yr Weld HBP - Planck 1-14H 08N 62W 23 N2 SE BONNIE DORN, A SINGLE PERSON BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY 01/22/2010 01/21/2013 3Yr Weld HBP - Buchner 1-2H 07N 60W 02 ALL {A/D/A LOTS 1, 2, 3, 4, S2 N2, S2} SHIRLEY E. DRESSOR, A SINGLE WOMAN HOP ENERGIES, LLC 02/01/2010 01/31/2013 Opt Exr 3Yr Weld Undeveloped 08N 62W 22 SW, NE, NW SHIRLEY E. DRESSOR, A SINGLE WOMAN HOP ENERGIES, LLC 02/01/2010 01/31/2013 Opt Exr 3Yr Weld Undeveloped 08N 62W 22 SE KIP GORDER, A MARRIED WOMAN DIAMOND RESOURCES CO. 03/18/2011 03/17/2016 N/A Weld HBP - Dunn 1-13H 08N 62W 13 N2 SHIRLEY E. DRESSOR, A SINGLE WOMAN HOP ENERGIES, LLC 03/11/2010 09/11/2014 18 Mo. X2 Weld Undeveloped 08N 62W 28 N/2 NW/4, EXCEPTING 8 ACRES BELONGING TO THE UNION PACIFIC RAILROAD., DUANGCHAI WASHBURN, A WIDOW JAMES C. KARO ASSOCIATES 09/21/2007 09/20/2012 N/A Weld HBP - Planck 1-14H 08N 62W 14 S2 LEASER A. EWEGEN AND JUDITH W. EWEGEN, AS JOINT TENANTS HOP ENERGIES, LLC 04/23/2010 04/22/2015 1 Yr Weld HBP - Crow Valley-07-62-24-2H 07N 62W 24 SE LEASER A. EWEGEN AND JUDITH W. EWEGEN, AS JOINT TENANTS HOP ENERGIES, LLC 04/23/2010 04/22/2015 1 Yr Weld Undeveloped 07N 62W 25 NE LEASER A. EWEGEN AND JUDITH W. EWEGEN, AS JOINT TENANTS HOP ENERGIES, LLC 04/23/2010 04/22/2015 1 Yr Weld Undeveloped 07N 62W 25 S2 EDWIN C. AND HAZEL M. JESS, H & W BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY 05/14/2010 05/13/2013 2Yr Weld HBP - Buchner 1-2H 07N 60W 11 E2 Page 34 of 59 Lessor Lessee Effective Date Expiration Date Option Term Royalty County Book/Page /Desc Company Net Lease Status TWN RNG SEC Description ESTATE OF LORI A. WEST, DECEASED, TERRENCE O. BOLTON, HEIR JAMES C. KARO ASSOCIATES 03/30/2010 03/29/2015 N/A Weld Undeveloped 07N 60W 06 W2 VIRGINIA FONTAINE, A/K/A VIRGINIA D. FONTAINE BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY 01/22/2010 01/21/2013 3Yr Weld HBP - Buchner 1-2H 07N 60W 02 ALL {A/D/A LOTS 1, 2, 3, 4, S2 N2, S2} JANET S. FREDERICK AND JOHN E. FREDERICK, W & H HOP ENERGIES, LLC 04/15/2010 04/14/2013 Opt Exr 1Yr Weld HBP - Marconi 1-1H 07N 62W 01 N2 JANET S. FREDERICK AND JOHN E. FREDERICK, W & H HOP ENERGIES, LLC 04/15/2010 04/14/2013 Opt Exr 1Yr Weld HBP - Staudinger 1-31H 07N 61W 06 E2 NW JANET S. FREDERICK AND JOHN E. FREDERICK, W & H HOP ENERGIES, LLC 04/15/2010 04/14/2013 Opt Exr 1Yr Weld HBP - Staudinger 1-31H 07N 61W 06 W2 NW JANET S. FREDERICK AND JOHN E. FREDERICK, W & H HOP ENERGIES, LLC 04/15/2010 04/14/2014 Opt Exr 1Yr Weld Undeveloped 07N 62W 02 N2 JANET S. FREDERICK AND JOHN E. FREDERICK, W & H HOP ENERGIES, LLC 04/15/2010 04/14/2014 Opt Exr 1Yr Weld Undeveloped 08N 62W 26 S2 JANET S. FREDERICK AND JOHN E. FREDERICK, W & H HOP ENERGIES, LLC 04/15/2010 04/14/2014 Opt Exr 1Yr Weld Undeveloped 07N 61W 05 SW JANET S. FREDERICK AND JOHN E. FREDERICK, W & H HOP ENERGIES, LLC 04/15/2010 04/14/2013 Opt Exr 1Yr Weld HBP - Staudinger 1-31H 07N 61W 06 NE BEVERLY FREEMAN A/K/A BEVERLY A. FREEMAN AND VAN FREEMAN HW HOP ENERGIES, LLC 02/12/2010 02/11/2016 Opt Exr 3Yr Weld HBP - Planck 1-14H 08N 62W 14 NE, NW BEVERLY FREEMAN A/K/A BEVERLY A. FREEMAN AND VAN FREEMAN HW HOP ENERGIES, LLC 02/12/2010 02/11/2016 Opt Exr 3Yr Weld Undeveloped 08N 62W 12 SE, SW BEVERLY FREEMAN A/K/A BEVERLY A. FREEMAN AND VAN FREEMAN HW HOP ENERGIES, LLC 02/12/2010 02/11/2016 Opt Exr 3Yr Weld HBP - Washburn GX15-62NH 08N 62W 15 NE, NW BEVERLY FREEMAN A/K/A BEVERLY A. FREEMAN AND VAN FREEMAN HW HOP ENERGIES, LLC 02/12/2010 02/11/2016 Opt Exr 3Yr Weld HBP - Dunn 1-13H 08N 62W 13 NE, NW BEVERLY FREEMAN A/K/A BEVERLY A. FREEMAN AND VAN FREEMAN HW HOP ENERGIES, LLC 02/12/2010 02/11/2016 Opt Exr 3Yr Weld Undeveloped 08N 62W 11 NE, SE MARGUERITE FREEMAN, A SINGLE WOMAN AND VAN FREEMAN A/K/A PETER V.R. FREEMAN 11 & PETER VAN RENNSSELAER FREEMAN 11 AND BEVERLY FREEMAN A/K/A BEVERLY A. FREEMAN , HW HOP ENERGIES, LLC 02/12/2010 02/11/2016 3Yr. Weld Undeveloped 08N 62W 26 SW, SE VAN FREEMAN (AKA PETER V R FREEMAN II & PETER VAN RENSEELAER FREEMAN II) AND BEVERLY FREEMAN(AKA BEVERLY FREEMAN) HUSBAND AND WIFE HOP ENERGIES, LLC 02/12/2010 02/11/2013 Opt Exr. 3Yr Weld HBP - Planck 1-14H 08N 62W 23 SW VAN FREEMAN (AKA PETER V R FREEMAN II & PETER VAN RENSEELAER FREEMAN II) AND BEVERLY FREEMAN(AKA BEVERLY FREEMAN) HUSBAND AND WIFE HOP ENERGIES, LLC 02/12/2010 02/11/2016 Opt Exr. 3Yr Weld Undeveloped 08N 62W 26 N2 Page 35 of 59 Lessor Lessee Effective Date Expiration Date Option Term Royalty County Book/Page /Desc Company Net Lease Status TWN RNG SEC Description JONNI K. DRESSENDORFER, A/K/A JONNI K. GARDEY, HEIR OF CAROL H. NALLEY, DECEASED, A MARRIED WOMAN DEALING IN HER SOLE AND SEPARATE PROPERTY BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY 07/02/2010 07/01/2015 Opt Exr 2Yr Weld Undeveloped 07N 60W 22 E2 Heir of Carol H. Nalley Deceased a marries woman DIAMOND OPERATING, INC. 07/15/2010 07/14/2015 Opt Exr. 2Yr Weld Undeveloped 09N 61W 04 S2 NE, LOT1, LOT2 dealing in her sole and seperate propert BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY 07/01/2010 06/30/2015 Opt Exr 2Yr Weld Undeveloped 07N 61W 12 S2 SW DOROTHY L. GISH BY ROBERT F. GISH, A-I-F HOP ENERGIES, LLC 02/25/2010 02/24/2013 3Yr Weld HBP - Marconi 1-1H 07N 62W 12 SE NW, SE SW GLADYS LUEKING TRUST #2 HOP ENERGIES, LLC 02/01/2010 01/31/2016 Opt Exr 3Yr Weld Undeveloped 08N 61W 35 NE, SE NW, SE, E2 SW, SW SW JAMES ALAN SONGER AND KELLY SONGER HOP ENERGIES, LLC 04/15/2010 04/14/2013 Opt Exr 1yr Weld HBP - Staudinger 1-31H 07N 61W 06 NE CHARLA JEANNE SPENCE F/K/A CHARLA JEANNE MOORE, DEALING IN HER SOLE AND SEPARATE PROPERTY BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY 05/10/2010 05/09/2015 N/A Weld Undeveloped 09N 62W 12 THAT PART OF THE E/2 SE/4; BEGINNING AT A POINT /2 SE/4 OF SECTION 12, EAST , WEST 280 FEET, SOUTH /2 SE/4 BEGINNING AT A POINT 20 FEET WEST OF THE NORTHWEST CORNER OF CONNALY RESERVOIR, SOUTH TO SOUTH LINE OF SECTION, EAST TO SOUTHEAST CORNER, NORTH TO A POINT ON THE EAST LINE OF SAID SECTION DUE EAST AND OPPOSITE TO POINT OF BEGINNING, WEST TO POINT OF BEGINNING., TERRY C. DRESSOR AND LANA KAY DRESSOR, H & W JAMES C. KARO ASSOCIATES 10/11/2007 10/11/2012 N/A Weld HBP - Dunn 1-13H 08N 62W 24 SW ROBBIN THAYN \A/K/A ROBBING THAYN AND ROBERT THAYN, WIFE AND HUSBAND HOP ENERGIES, LLC 02/01/2010 01/31/2016 Opt. Exr. 3 Yr Weld Undeveloped 08N 61W 35 E2 SW MARVIN THOMAS AS TRUSTEE OF THE MARVIN THOMAS LIVING TRUST DATED JUNE 29, 2007 BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY 01/06/2010 01/06/2013 3 yr Weld HBP - Buchner 1-2H 07N 60W 02 ALL {A/D/A LOTS 1, 2, 3, 4, S2 N2, S2} WAYNE THOMAS, A/K/A WAYNE DWIGHT THOMAS, A SINGLE PERSON, TRUSTEE OF THE WAYNE DWIGHT THOMAS TRUST BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY 01/22/2010 01/22/2013 3 yr Weld HBP - Buchner 1-2H 07N 60W 02 ALL {A/D/A LOTS 1, 2, 3, 4, S2 N2, S2} WILBUR E THOMAS, A SINGLE PERSON BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY 01/22/2010 01/22/2013 3 yr Weld HBP - Buchner 1-2H 07N 60W 02 ALL {A/D/A LOTS 1, 2, 3, 4, S2 N2, S2} RODNEY D. THORELL AND WANDA M THORELL, JT HOP ENERGIES, LLC 04/15/2010 04/15/2014 N/A Weld HBP - Crow Valley-07-62-24-2H 07N 62W 24 SE RODNEY D. THORELL AND WANDA M THORELL, JT HOP ENERGIES, LLC 04/15/2010 04/15/2014 N/A Weld Undeveloped 07N 62W 25 NE RODNEY D. THORELL AND WANDA M THORELL, JT HOP ENERGIES, LLC 04/15/2010 04/15/2014 N/A Weld Undeveloped 07N 62W 25 S2 EDNA TRUPP, ALSO KNOWN AS EDNA C. TRUPP, A WIDOW BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY 07/07/2010 07/06/2015 Opt. Exr. 2 Yr Weld Undeveloped 07N 61W 12 S2 SW Page 36 of 59 Lessor Lessee Effective Date Expiration Date Option Term Royalty County Book/Page /Desc Company Net Lease Status TWN RNG SEC Description VAN FREEKMAN A/K/A PETER V.R. FREEMAN II & PETER VAN RENSSELAER FREEMAN II AND BEVERLY FREEMAN A/K/A BEVERLY A. FREEMAN, TRUSTEES OF THE VAN FREEMAN REVOCABLE TRUST, DATED MARCH 23, 2005 HOP ENERGIES, LLC 02/12/2010 02/12/2016 N/A Weld HBP - Dunn 1-13H 08N 62W 13 N2 VAN FREEKMAN A/K/A PETER V.R. FREEMAN II & PETER VAN RENSSELAER FREEMAN II AND BEVERLY FREEMAN A/K/A BEVERLY A. FREEMAN, TRUSTEES OF THE VAN FREEMAN REVOCABLE TRUST, DATED MARCH 23, 2005 HOP ENERGIES, LLC 02/12/2010 02/12/2016 Opt. Exr. 3 Yr Weld HBP - Undeveloped 08N 62W 12 S2 VAN FREEKMAN A/K/A PETER V.R. FREEMAN II & PETER VAN RENSSELAER FREEMAN II AND BEVERLY FREEMAN A/K/A BEVERLY A. FREEMAN, TRUSTEES OF THE VAN FREEMAN REVOCABLE TRUST, DATED MARCH 23, 2005 HOP ENERGIES, LLC 02/12/2010 02/12/2016 N/A Weld HBP - Washburn GX15-62NH 08N 62W 15 N2 VAN FREEKMAN A/K/A PETER V.R. FREEMAN II & PETER VAN RENSSELAER FREEMAN II AND BEVERLY FREEMAN A/K/A BEVERLY A. FREEMAN, TRUSTEES OF THE VAN FREEMAN REVOCABLE TRUST, DATED MARCH 23, 2005 HOP ENERGIES, LLC 02/12/2010 02/12/2016 N/A Weld HBP - Planck 1-14H 08N 62W 14 N2 VAN FREEKMAN A/K/A PETER V.R. FREEMAN II & PETER VAN RENSSELAER FREEMAN II AND BEVERLY FREEMAN A/K/A BEVERLY A. FREEMAN, TRUSTEES OF THE VAN FREEMAN REVOCABLE TRUST, DATED MARCH 23, 2005 HOP ENERGIES, LLC 02/12/2010 02/11/2016 Opt. Exr. 3 Yr Weld Undeveloped 08N 62W 11 E2 GEORGE G. VAUGHT, JR. HOP ENERGIES, LLC 03/31/2010 03/31/2013 3 yr Weld HBP - Dunn 1-13H 08N 62W 13 N2 GEORGE G. VAUGHT, JR. HOP ENERGIES, LLC 03/31/2010 03/31/2013 3 yr Weld HBP - Undeveloped 08N 62W 12 S2 DON R. WARE, AN UNMARRIED MAN HOP ENERGIES, LLC 04/08/2010 04/07/2015 N/A Weld Undeveloped 09N 61W 17 NW DON R. WARE, AN UNMARRIED MAN HOP ENERGIES, LLC 04/08/2010 04/07/2015 N/A Weld Undeveloped 09N 61W 18 E2 NW, LOT1, LOT2, LOT3 DON R. WARE, AN UNMARRIED MAN HOP ENERGIES, LLC 04/08/2010 04/07/2015 N/A Weld Undeveloped 09N 61W 19 E2 SW, LOT3, LOT4, SE DON R. WARE, AN UNMARRIED MAN HOP ENERGIES, LLC 04/08/2010 04/07/2015 N/A Weld Undeveloped 09N 61W 17 SW DON R. WARE, AN UNMARRIED MAN HOP ENERGIES, LLC 04/08/2010 04/07/2015 N/A Weld Undeveloped 09N 61W 18 E2 DON R. WARE, AN UNMARRIED MAN HOP ENERGIES, LLC 04/08/2010 04/07/2015 N/A Weld Undeveloped 09N 62W 24 NE SE, SE NE DON R. WARE, AN UNMARRIED MAN HOP ENERGIES, LLC 04/08/2010 04/07/2015 N/A Weld Undeveloped 09N 62W 25 NE Page 37 of 59 Lessor Lessee Effective Date Expiration Date Option Term Royalty County Book/Page /Desc Company Net Lease Status TWN RNG SEC Description JAMES ROBERT WARE, A MARRIED MAN DEALING IN HIS SOLE AND SEPARATE PROPERTY HOP ENERGIES, LLC 04/08/2010 04/07/2015 N/A Weld Undeveloped 09N 61W 17 NW JAMES ROBERT WARE, A MARRIED MAN DEALING IN HIS SOLE AND SEPARATE PROPERTY HOP ENERGIES, LLC 04/08/2010 04/07/2015 N/A Weld Undeveloped 09N 61W 18 E2 NW, LOT1, LOT2, LOT3 JAMES ROBERT WARE, A MARRIED MAN DEALING IN HIS SOLE AND SEPARATE PROPERTY HOP ENERGIES, LLC 04/08/2010 04/07/2015 N/A Weld Undeveloped 09N 61W 17 SW JAMES ROBERT WARE, A MARRIED MAN DEALING IN HIS SOLE AND SEPARATE PROPERTY HOP ENERGIES, LLC 04/08/2010 04/07/2015 N/A Weld Undeveloped 09N 61W 18 E2 JAMES ROBERT WARE, A MARRIED MAN DEALING IN HIS SOLE AND SEPARATE PROPERTY HOP ENERGIES, LLC 04/08/2010 04/07/2015 N/A Weld Undeveloped 09N 61W 19 E2 SW, LOT3, LOT4, SE JAMES ROBERT WARE, A MARRIED MAN DEALING IN HIS SOLE AND SEPARATE PROPERTY HOP ENERGIES, LLC 04/08/2010 04/07/2015 N/A Weld Undeveloped 09N 62W 24 NE SE, SE NE JAMES ROBERT WARE, A MARRIED MAN DEALING IN HIS SOLE AND SEPARATE PROPERTY HOP ENERGIES, LLC 04/08/2010 04/07/2015 N/A Weld Undeveloped 09N 62W 25 NE KATHY KERR WILLIAMSON DIAMOND RESOURCES CO. 04/04/2011 04/04/2014 1 Yr Weld HBP - Greasewood 09-19H 06N 61W 19 NE SW,SE SW, LOT3, LOT4 KATHY KERR WILLIAMSON DIAMOND RESOURCES CO. 04/04/2011 04/04/2014 1 Yr Weld HBP - Rosenberg 6-61-30-0164BH 06N 61W 30 W2 NE,E2 NW, LOT1, LOT2 KATHY KERR WILLIAMSON DIAMOND RESOURCES CO. 04/04/2011 04/03/2014 1 Yr Weld Undeveloped 06N 62W 25 E2 NE,NW NE LARRY J WARE, A MARRIED MAN DEALING IN HIS SOLE AND SEPARATE PROPERTY HOP ENERGIES, LLC 04/08/2010 04/07/2015 N/A Weld Undeveloped 09N 61W 17 NW Page 38 of 59 Lessor Lessee Effective Date Expiration Date Option Term Royalty County Book/Page /Desc Company Net Lease Status TWN RNG SEC Description LARRY J WARE, A MARRIED MAN DEALING IN HIS SOLE AND SEPARATE PROPERTY HOP ENERGIES, LLC 04/08/2010 04/07/2015 N/A Weld Undeveloped 09N 61W 18 E2 NW, LOT1, LOT2, LOT3 LARRY J WARE, A MARRIED MAN DEALING IN HIS SOLE AND SEPARATE PROPERTY HOP ENERGIES, LLC 04/08/2010 04/07/2015 N/A Weld Undeveloped 09N 61W 17 SW LARRY J WARE, A MARRIED MAN DEALING IN HIS SOLE AND SEPARATE PROPERTY HOP ENERGIES, LLC 04/08/2010 04/07/2015 N/A Weld Undeveloped 09N 61W 18 E2 LARRY J WARE, A MARRIED MAN DEALING IN HIS SOLE AND SEPARATE PROPERTY HOP ENERGIES, LLC 04/08/2010 04/07/2015 N/A Weld Undeveloped 09N 61W 19 E2 SW, LOT3, LOT4, SE LARRY J WARE, A MARRIED MAN DEALING IN HIS SOLE AND SEPARATE PROPERTY HOP ENERGIES, LLC 04/08/2010 04/07/2015 N/A Weld Undeveloped 09N 62W 24 NE SE, SE NE LARRY J WARE, A MARRIED MAN DEALING IN HIS SOLE AND SEPARATE PROPERTY HOP ENERGIES, LLC 04/08/2010 04/07/2015 N/A Weld Undeveloped 09N 62W 25 NE RONALD J WARE, AN UNMARRIED MAN HOP ENERGIES, LLC 04/08/2010 04/07/2015 N/A Weld Undeveloped 09N 61W 17 NW RONALD J WARE, AN UNMARRIED MAN HOP ENERGIES, LLC 04/08/2010 04/07/2015 N/A Weld Undeveloped 09N 61W 18 E2 NW, LOT1, LOT2, LOT3 RONALD J WARE, AN UNMARRIED MAN HOP ENERGIES, LLC 04/08/2010 04/07/2015 N/A Weld Undeveloped 09N 61W 17 SW RONALD J WARE, AN UNMARRIED MAN HOP ENERGIES, LLC 04/08/2010 04/07/2015 N/A Weld Undeveloped 09N 61W 18 E2 RONALD J WARE, AN UNMARRIED MAN HOP ENERGIES, LLC 04/08/2010 04/07/2015 N/A Weld Undeveloped 09N 61W 19 E2 SW, LOT3, LOT4, SE RONALD J WARE, AN UNMARRIED MAN HOP ENERGIES, LLC 04/08/2010 04/07/2015 N/A Weld Undeveloped 09N 62W 24 NE SE, SE NE RONALD J WARE, AN UNMARRIED MAN HOP ENERGIES, LLC 04/08/2010 04/07/2015 N/A Weld Undeveloped 09N 62W 25 NE LOIS GLAVINS GILBERT, A SINGLE WOMAN HOP ENERGIES, LLC 07/14/2010 07/13/2015 N/A Weld Undeveloped 09N 61W 18 E2 W2, LOT1, LOT2, LOT3 LOIS GLAVINS GILBERT, A SINGLE WOMAN HOP ENERGIES, LLC 07/14/2010 07/13/2015 N/A Weld Undeveloped 09N 61W 19 NE NW GREAT NORTHERN PROPERTIES, LLLP, A COLORADO LIMITED LIABILITY PARTNERSHIP BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY 04/14/2010 04/13/2015 N/A Weld Undeveloped 07N 61W 12 N2 NW,W2 NE WILLIAM L. WARE, A MARRIED MAN DEALING IN HIS SOLE AND SEPARATE PROPERTY HOP ENERGIES, LLC 04/08/2010 04/07/2015 N/A Weld Undeveloped 09N 61W 17 NW WILLIAM L. WARE, A MARRIED MAN DEALING IN HIS SOLE AND SEPARATE PROPERTY HOP ENERGIES, LLC 04/08/2010 04/07/2015 N/A Weld Undeveloped 09N 61W 18 E2 NW, LOT1, LOT2, LOT3 WILLIAM L. WARE, A MARRIED MAN DEALING IN HIS SOLE AND SEPARATE PROPERTY HOP ENERGIES, LLC 04/08/2010 04/07/2015 N/A Weld Undeveloped 09N 61W 17 SW WILLIAM L. WARE, A MARRIED MAN DEALING IN HIS SOLE AND SEPARATE PROPERTY HOP ENERGIES, LLC 04/08/2010 04/07/2015 N/A Weld Undeveloped 09N 61W 18 E2 WILLIAM L. WARE, A MARRIED MAN DEALING IN HIS SOLE AND SEPARATE PROPERTY HOP ENERGIES, LLC 04/08/2010 04/07/2015 N/A Weld Undeveloped 09N 61W 19 E2 SW, LOT3, LOT4, SE WILLIAM L. WARE, A MARRIED MAN DEALING IN HIS SOLE AND SEPARATE PROPERTY HOP ENERGIES, LLC 04/08/2010 04/07/2015 N/A Weld Undeveloped 09N 62W 24 NE SE, SE NE WILLIAM L. WARE, A MARRIED MAN DEALING IN HIS SOLE AND SEPARATE PROPERTY HOP ENERGIES, LLC 04/08/2010 04/07/2015 N/A Weld Undeveloped 09N 62W 25 NE THE IDA A. WEITZEL FAMILY TRUST, MARILYN K. BARBER AND PAULETTE R. HALL AS TRUSTEES BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY 02/22/2010 02/21/2016 Opt. Exr. 3 Yr Weld Undeveloped 07N 60W 10 E2 GREAT NORTHERN PROPERTIES, LLLP, A COLORADO LIMITED LIABILITY PARTNERSHIP BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY 04/14/2010 04/13/2015 N/A Weld Undeveloped 09N 62W 12 THE PART OF THE E/2 SE/4; BEGINNING AT A POINT /2 SE/4 OF SECTION 12, EAST , WEST 280 FEET, SOUTH /2 SE/4 BEGINNING AT A POINT 20 FEET WEST OF THE NORTHWEST CORNER OF CONNALY RESERVOIR, SOUTH TO SOUTH LINE OF SECTION, EAST TO SOUTHEAST CORNER, NORTH TO A POINT ON THE EAST LINE OF SAID SECTION DUE EAST AND OPPOSITE TO POINT OF BEGINNING, WEST TO POINT OF BEGINNING, ALL IN SECTION 12, TOWNSHIP 9 NORTH, RANGE 62 WEST, 6TH P.M., MARILYN K. BARBER AND PAULETTE R. HALL, A/K/A PAULETTE HALL AS TRUSTEES OF THE IDA A. WEITZEL FAMILY TRUST BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY 02/22/2010 02/21/2016 Opt. Exr. 3 Yr Weld Undeveloped 07N 61W 12 SE, E2 NE, S2 NW, N2 SW, S2 SW Page 39 of 59 Lessor Lessee Effective Date Expiration Date Option Term Royalty County Book/Page /Desc Company Net Lease Status TWN RNG SEC Description MARILYN K. BARBER AND PAULETTE R. HALL, A/K/A PAULETTE HALL AS TRUSTEES OF THE IDA A. WEITZEL FAMILY TRUST BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY 02/22/2010 02/21/2016 Opt. Exr. 3 Yr Weld Undeveloped 07N 61W 12 S2 SW MARILYN K. BARBER AND PAULETTE R. HALL, A/K/A PAULETTE HALL AS TRUSTEES OF THE IDA A. WEITZEL FAMILY TRUST BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY 02/22/2010 02/21/2016 Opt. Exr. 3 Yr Weld Undeveloped 07N 61W 24 NE ANDREW E. WEST AND MARLETTA B. WEST A/K/A MARIETTA B WEST, HUSBAND AND WIFE HOP ENERGIES, LLC 01/09/2010 01/09/2013 N/A Weld HBP - Perrin 1-10H 07N 62W 10 SE ANDREW E. WEST AND MARLETTA B. WEST A/K/A MARIETTA B WEST, HUSBAND AND WIFE HOP ENERGIES, LLC 01/09/2010 01/09/2013 N/A Weld HBP - Marconi 1-1H 07N 62W 12 N2 NW, SW SW, N2 SW, SW SW ANDREW E. WEST AND MARLETTA B. WEST A/K/A MARIETTA B WEST, HUSBAND AND WIFE HOP ENERGIES, LLC 01/09/2010 01/08/2016 Opt. Exr. 3 Yr Weld Undeveloped 07N 62W 14 W2 NE ANDREW E. WEST AND MARLETTA B. WEST A/K/A MARIETTA B WEST, HUSBAND AND WIFE HOP ENERGIES, LLC 01/09/2010 01/08/2016 Opt. Exr. 3 Yr Weld Undeveloped 07N 62W 11 N2 NE, SW NE ANDREW E. WEST AND MARLETTA B. WEST A/K/A MARIETTA B WEST, HUSBAND AND WIFE HOP ENERGIES, LLC 01/09/2010 01/08/2016 Opt. Exr. 3 Yr Weld Undeveloped 07N 62W 14 E2 NE MARILYN E. HARDY, A SINGLE WOMAN HOP ENERGIES, LLC 01/14/2010 01/14/2013 3 yr Weld HBP - Perrin 1-10H 07N 62W 10 SE ROBERT H. HEMPHILL AND BEVERY SUE HEMPHILL, H/W HOP ENERGIES, LLC 01/14/2010 01/14/2013 3 yr Weld HBP - Perrin 1-10H 07N 62W 10 SE SHIRLEY HOWARD A/K/A SHIRLEY J. HOWARD AND SHIRLEY JUNE HOWARD, A MARRIED WOMAN DEALING IN HER SOLE AND SEPARATE PROPERTY HOP ENERGIES, LLC 05/04/2010 05/04/2013 3 yr Weld HBP - Staudinger 1-31H 08N 61W 31 SW SHIRLEY HOWARD A/K/A SHIRLEY J. HOWARD AND SHIRLEY JUNE HOWARD, A MARRIED WOMAN DEALING IN HER SOLE AND SEPARATE PROPERTY HOP ENERGIES, LLC 05/04/2010 05/04/2013 3 yr Weld HBP - Staudinger 1-31H 08N 61W 31 NW GARY L. CHRISTENSEN, SOLE SUCCESSOR TRUSTEE OF THE ISABEL M. THOMPSON REVOCABLE TRUST HOP ENERGIES, LLC 07/26/2010 07/26/2015 N/A Weld HBP - Dunn 1-13H 08N 62W 13 NE,NW GARY L. CHRISTENSEN, SOLE SUCCESSOR TRUSTEE OF THE ISABEL M. THOMPSON REVOCABLE TRUST HOP ENERGIES, LLC 07/26/2010 07/25/2015 N/A Weld Undeveloped 08N 62W 12 SE,SW MARVIN B. JENSEN, AS PERSONAL REPRESENTATIVE FOR THE ESTATE OF MERNEICE M. JENSEN BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY 04/26/2010 04/25/2014 Opt. Exr. 2 Yr Weld Undeveloped 07N 61W 12 N2 NW,W2 NE Page 40 of 59 Lessor Lessee Effective Date Expiration Date Option Term Royalty County Book/Page /Desc Company Net Lease Status TWN RNG SEC Description BOB E. JOHNSON AND BARBARA M. JOHNSON, H/W HOP ENERGIES, LLC 02/25/2010 02/25/2013 3 yr Weld HBP - Marconi 1-1H 07N 62W 12 SE NW, SE SW DARRELL L. JOHNSON AND CAROLYN J. JOHNSON, H/W HOP ENERGIES, LLC 02/25/2010 02/25/2013 3 yr Weld HBP - Marconi 1-1H 07N 62W 12 SE NW,SE SW DONALD L. JOHNSON, A SINGLE MAN HOP ENERGIES, LLC 02/25/2010 02/25/2013 3 yr Weld HBP - Marconi 1-1H 07N 62W 12 SE NW,SE SW DEBRA GLEE JOHNSON MONTOYA HOP ENERGIES, LLC 03/10/2010 03/09/2016 Opt. Exr. 3 Yr Weld Undeveloped 08N 62W 12 S2 ALICE M. JONES AND GEORGE M. JONES, W/H JAMES C. KARO ASSOCIATES 03/30/2010 03/29/2015 N/A Weld Undeveloped 07N 60W 06 W2 JOSH H. PARR, A SINGLE MAN DIAMOND OPERATING, INC. 11/28/2005 06/30/2015 N/A Weld HBP - TermAssignment 09N 61W 03 NW JOSH H. PARR, A SINGLE MAN DIAMOND OPERATING, INC. 11/28/2005 06/30/2015 N/A Weld HBP - TermAssignment 09N 61W 10 N2 JOSH H. PARR, A SINGLE MAN DIAMOND OPERATING, INC. 11/28/2005 06/30/2015 N/A Weld HBP - TermAssignment 09N 61W 09 NE RHEA LOUISE KALLSEN, A WIDOW HOP ENERGIES, LLC 04/09/2010 04/08/2015 N/A Weld Undeveloped 09N 61W 17 SW RHEA LOUISE KALLSEN, A WIDOW HOP ENERGIES, LLC 04/09/2010 04/08/2015 N/A Weld Undeveloped 09N 61W 18 E2 RHEA LOUISE KALLSEN, A WIDOW HOP ENERGIES, LLC 04/09/2010 04/08/2015 N/A Weld Undeveloped 09N 62W 24 SE NE,NE SE RHEA LOUISE KALLSEN, A WIDOW HOP ENERGIES, LLC 04/09/2010 04/08/2015 N/A Weld Undeveloped 09N 62W 25 NE RHEA LOUISE KALLSEN, A WIDOW HOP ENERGIES, LLC 04/09/2010 04/08/2015 N/A Weld Undeveloped 09N 61W 17 NW RHEA LOUISE KALLSEN, A WIDOW HOP ENERGIES, LLC 04/09/2010 04/08/2015 N/A Weld Undeveloped 09N 61W 18 E2 NW,E2 SW, LOT1, LOT2, LOT3 GORDON B. LINDVALL, A/K/A GORDON LINDVALL, AND LEONA LINDVALL, HUSBAND AND WIFE BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY 03/05/2010 03/05/2013 3 yr Weld HBP - Pergamos 8-41-7-60 07N 60W 08 E2 GORDON B. LINDVALL, A/K/A GORDON LINDVALL, AND LEONA LINDVALL, HUSBAND AND WIFE BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY 03/05/2010 03/05/2013 3 yr Weld HBP - Undeveloped 07N 60W 10 W2 GORDON B. LINDVALL, A/K/A GORDON LINDVALL, AND LEONA LINDVALL, HUSBAND AND WIFE BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY 03/05/2010 03/05/2013 3 yr Weld HBP - Pergamos 2-4-34-7-60 07N 60W 09 NE,E2 NW ROBERT B. LINDVALL, A/K/A GEORGE LINDVALL, PERSONAL REPRESENTATIVE FOR THE ESTATE OF BERNARD LINDVALL, JR., A/K/A BERNARD A. LINDVALL, JR BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY 03/05/2010 03/05/2013 3 yr Weld HBP - Pergamos 8-41-7-60 07N 60W 08 E2 ROBERT B. LINDVALL, A/K/A GEORGE LINDVALL, PERSONAL REPRESENTATIVE FOR THE ESTATE OF BERNARD LINDVALL, JR., A/K/A BERNARD A. LINDVALL, JR BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY 03/05/2010 03/05/2013 3 yr Weld HBP - Undeveloped 07N 60W 10 W2 ROBERT B. LINDVALL, A/K/A GEORGE LINDVALL, PERSONAL REPRESENTATIVE FOR THE ESTATE OF BERNARD LINDVALL, JR., A/K/A BERNARD A. LINDVALL, JR BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY 03/05/2010 03/05/2013 3 yr Weld HBP - Pergamos 2-4-34-7-60 07N 60W 09 NE,E2 NW LITTLE SISTERS OF THE POOR-HOME FOR THE AGED-DENVER, COLORADO NOCO OIL COMPANY, LLC 09/21/1999 06/30/2015 N/A Weld HBP - TermAssignment 09N 61W 03 SW Page 41 of 59 Lessor Lessee Effective Date Expiration Date Option Term Royalty County Book/Page /Desc Company Net Lease Status TWN RNG SEC Description LITTLE SISTERS OF THE POOR-HOME FOR THE AGED-DENVER, COLORADO NOCO OIL COMPANY, LLC 09/21/1999 06/30/2015 N/A Weld HBP - TermAssignment 09N 61W 10 N2 CLYDE LUEKING, A/K/A CLYDE F. LUEKING AND MARLENE LUEKING, HUSBAND AND WIFE HOP ENERGIES, LLC 02/01/2010 01/31/2016 Opt. Exr. 3 Yr Weld Undeveloped 08N 61W 35 NE,SE NW,SE,E2 SW,SW SW JAMES B. LUEKING AND SHARI L. LUEKING, H/W HOP ENERGIES, LLC 02/01/2010 02/01/2016 Opt. Exr. 3 Yr Weld HBP - Sievers 1-3-7-62 07N 62W 03 NW JAMES B. LUEKING AND SHARI L. LUEKING, H/W HOP ENERGIES, LLC 02/01/2010 01/31/2016 Opt. Exr. 3 Yr Weld Undeveloped 08N 61W 33 NE JAMES B. LUEKING AND SHARI L. LUEKING, H/W HOP ENERGIES, LLC 02/01/2010 01/31/2016 Opt. Exr. 3 Yr Weld Undeveloped 08N 61W 34 NW JAMES B. LUEKING AND SHARI L. LUEKING, H/W HOP ENERGIES, LLC 02/01/2010 01/31/2016 Opt. Exr. 3 Yr Weld Undeveloped 08N 61W 35 NE,SE NW,SE,E2 SW,SW SW JAMES B. LUEKING AND SHARI L. LUEKING, H/W HOP ENERGIES, LLC 02/01/2010 01/31/2016 Opt. Exr. 3 Yr Weld Undeveloped 07N 61W 11 SE,NE KEITH D. ALLISON DIAMOND RESOURCES CO. 04/04/2011 04/04/2014 1 Yr Weld HBP - Greasewood 09-19H 06N 61W 19 NE SW,SE SW, LOT3, LOT4 KEITH D. ALLISON DIAMOND RESOURCES CO. 04/04/2011 04/04/2014 1 Yr Weld HBP - Rosenberg 6-61-30-0164BH 06N 61W 30 W2 NE,E2 NW KEITH D. ALLISON DIAMOND RESOURCES CO. 04/04/2011 04/04/2014 1 Yr Weld HBP - Rosenberg 6-61-30-0164BH 06N 61W 30 LOT1, LOT2 KEITH D. ALLISON DIAMOND RESOURCES CO. 04/04/2011 04/03/2014 1 Yr Weld Undeveloped 06N 62W 25 E2 NE,NW NE JERRY LUEKING, A/K/A JERRY N. LUEKING AND CAROLYN LUEKING, HUSBAND AND WIFE HOP ENERGIES, LLC 02/21/2010 02/21/2016 3 yr Weld Undeveloped 08N 61W 35 NE,SE NW,SE,E2 SW,SW SW LYDIA DUNBAR, DEALING IN HER SOLE AND SEPARATE PROPERTY DIAMOND OPERATING, INC. 08/03/2002 06/30/2015 N/A Weld Undeveloped 09N 61W 17 E2 J. DIANA MALLEY AND KEITH E. MALLEY, W/H HOP ENERGIES, LLC 12/21/2009 02/21/2014 Opt. Exr. 2 Yr Weld HBP - Marconi 1-1H 07N 62W 01 SW MARGUERITE FREEMAN, VAN FREEMAN, A/K/A PETER V.R. FREEMAN II & PETER VAN RENSELAER FREEMAN II,AND BEVERLY FREEMAN, A/K/A BEVERLY A. FREEMAN, TRUSTEES OF THE MARGUERITE FREEMAN REVOCABLE TRUST HOP ENERGIES, LLC 02/12/2010 02/12/2016 3 yr Weld HBP - Dunn 1-13H 08N 62W 13 NE,NW MARGUERITE FREEMAN, VAN FREEMAN, A/K/A PETER V.R. FREEMAN II & PETER VAN RENSELAER FREEMAN II,AND BEVERLY FREEMAN, A/K/A BEVERLY A. FREEMAN, TRUSTEES OF THE MARGUERITE FREEMAN REVOCABLE TRUST HOP ENERGIES, LLC 02/12/2010 02/11/2016 Opt. Exr. 3 Yr Weld Undeveloped 08N 62W 12 SE,SW Page 42 of 59 Lessor Lessee Effective Date Expiration Date Option Term Royalty County Book/Page /Desc Company Net Lease Status TWN RNG SEC Description MARGUERITE FREEMAN, VAN FREEMAN, A/K/A PETER V.R. FREEMAN II & PETER VAN RENSELAER FREEMAN II,AND BEVERLY FREEMAN, A/K/A BEVERLY A. FREEMAN, TRUSTEES OF THE MARGUERITE FREEMAN REVOCABLE TRUST HOP ENERGIES, LLC 02/12/2010 02/12/2016 3 yr Weld HBP - Washburn GX15-62NH 08N 62W 15 NE,NW MARGUERITE FREEMAN, VAN FREEMAN, A/K/A PETER V.R. FREEMAN II & PETER VAN RENSELAER FREEMAN II,AND BEVERLY FREEMAN, A/K/A BEVERLY A. FREEMAN, TRUSTEES OF THE MARGUERITE FREEMAN REVOCABLE TRUST HOP ENERGIES, LLC 02/12/2010 02/12/2016 3 yr Weld HBP - Planck 1-14H 08N 62W 14 NE,NW MARGUERITE FREEMAN, VAN FREEMAN, A/K/A PETER V.R. FREEMAN II & PETER VAN RENSELAER FREEMAN II,AND BEVERLY FREEMAN, A/K/A BEVERLY A. FREEMAN, TRUSTEES OF THE MARGUERITE FREEMAN REVOCABLE TRUST HOP ENERGIES, LLC 02/12/2010 02/11/2016 Opt. Exr. 3 Yr Weld Undeveloped 08N 62W 11 SE,NE MARILYN A. ZELLE AND HENRY H. ZELLE, W/H BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY 04/26/2010 04/25/2015 N/A Weld Undeveloped 09N 62W 12 THAT PART OF THE E/2 SE/4; BEGINNING AT A POINT /2 SE/4 OF SECTION 12, EAST , WEST 280 FEET, SOUTH /2 SE/4 BEGINNING AT A POINT 20 FEET WEST OF THE NORTHWEST CORNER OF CONNALY RESERVOIR, SOUTH TO SOUTH LINE OF SECTION, EAST TO SOUTHEAST CORNER, NORTH TO A POINT ON THE EAST LINE OF SAID SECTION DUE EAST AND OPPOSITE TO POINT OF BEGINNING. WEST TO POINT OF BEGINNING , ALL IN SECTION 12, TOWNSHIP 9 NORTH, RANGE 62 WEST. MCCULLISS RESOURCES, CO., INC. HOP ENERGIES, LLC 03/31/2010 03/31/2013 N/A Weld HBP - Dunn 1-13H 08N 62W 13 N2 MCCULLISS RESOURCES, CO., INC. HOP ENERGIES, LLC 03/31/2010 03/31/2013 N/A Weld HBP - Undeveloped 08N 62W 12 S2 CINDY MARKER HEGY AND JAMES P. HEGY, W/H HOP ENERGIES, LLC 04/30/2010 04/29/2015 Opt. Exr. 2 Yr Weld Undeveloped 09N 61W 17 NW PHILLIP E. MCKINLEY,A/K/A PHIL MCKINLEY AND DIANE L. MCKINLEY, HUSBAND AND WIFE HOP ENERGIES, LLC 07/29/2010 07/28/2015 Opt. Exr. 2 Yr Weld Undeveloped 09N 61W 18 SE,S2 NE PHILLIP E. MCKINLEY,A/K/A PHIL MCKINLEY AND DIANE L. MCKINLEY, HUSBAND AND WIFE HOP ENERGIES, LLC 07/29/2010 07/28/2015 Opt. Exr. 2 Yr Weld Undeveloped 09N 61W 18 W2 NW,NW SW PHILLIP E. MCKINLEY,A/K/A PHIL MCKINLEY AND DIANE L. MCKINLEY, HUSBAND AND WIFE HOP ENERGIES, LLC 07/29/2010 07/28/2015 Opt. Exr. 2 Yr Weld Undeveloped 09N 61W 18 E2 SW PHILLIP E. MCKINLEY,A/K/A PHIL MCKINLEY AND DIANE L. MCKINLEY, HUSBAND AND WIFE HOP ENERGIES, LLC 07/29/2010 07/28/2015 Opt. Exr. 2 Yr Weld Undeveloped 09N 61W 19 S2 NW,S2 PHILLIP E. MCKINLEY,A/K/A PHIL MCKINLEY AND DIANE L. MCKINLEY, HUSBAND AND WIFE HOP ENERGIES, LLC 07/29/2010 07/28/2015 Opt. Exr. 2 Yr Weld Undeveloped 09N 62W 24 SE NE,NE SE Page 43 of 59 Lessor Lessee Effective Date Expiration Date Option Term Royalty County Book/Page /Desc Company Net Lease Status TWN RNG SEC Description PHILLIP E. MCKINLEY,A/K/A PHIL MCKINLEY AND DIANE L. MCKINLEY, HUSBAND AND WIFE HOP ENERGIES, LLC 07/29/2010 07/28/2015 Opt. Exr. 2 Yr Weld Undeveloped 09N 62W 25 NE PHILLIP E. MCKINLEY,A/K/A PHIL MCKINLEY AND DIANE L. MCKINLEY, HUSBAND AND WIFE HOP ENERGIES, LLC 07/29/2010 07/28/2015 Opt. Exr. 2 Yr Weld Undeveloped 09N 61W 18 E2 NW PHILLIP E. MCKINLEY,A/K/A PHIL MCKINLEY AND DIANE L. MCKINLEY, HUSBAND AND WIFE HOP ENERGIES, LLC 07/29/2010 07/28/2015 Opt. Exr. 2 Yr Weld Undeveloped 09N 61W 18 N2 NE NEIL STEWART WEST AND JOAN M. WEST, H/W JAMES C. KARO ASSOCIATES 03/30/2010 03/29/2015 N/A Weld Undeveloped 07N 60W 06 W2 BECKY J. NYGARD, A MARRIED WOMAN DEALING IN HER SOLE AND SEPARATE PROPERTY DIAMOND OPERATING, INC. 07/07/2010 07/06/2015 N/A Weld Undeveloped 09N 61W 04 S2 NE, LOT1, LOT2 BECKY J. NYGARD, A MARRIED WOMAN DEALING IN HER SOLE AND SEPARATE PROPERTY BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY 06/02/2010 06/01/2015 N/A Weld Undeveloped 07N 61W 12 N2 NW,W2 NE BECKY J. NYGARD, A MARRIED WOMAN DEALING IN HER SOLE AND SEPARATE PROPERTY BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY 06/02/2010 06/01/2015 N/A Weld Undeveloped 07N 61W 24 NE MARCIA G. PETERSON, A MARRIED PERSON DEALING IN HER SOLE AND SEPARATE PROPERTY HOP ENERGIES, LLC 04/15/2010 04/15/2014 Opt. Exr. 1 Yr Weld HBP - Staudinger 1-31H 07N 61W 06 NE MARCIA G. PETERSON, A MARRIED PERSON DEALING IN HER SOLE AND SEPARATE PROPERTY HOP ENERGIES, LLC 04/15/2010 04/14/2014 Opt. Exr. 1 Yr Weld Undeveloped 07N 61W 05 SW MARCIA G. PETERSON, A MARRIED PERSON DEALING IN HER SOLE AND SEPARATE PROPERTY HOP ENERGIES, LLC 04/15/2010 04/15/2014 Opt. Exr. 1 Yr Weld HBP - Staudinger 1-31H 07N 61W 06 W2 NW MARCIA G. PETERSON, A MARRIED PERSON DEALING IN HER SOLE AND SEPARATE PROPERTY HOP ENERGIES, LLC 04/15/2010 04/15/2014 Opt. Exr. 1 Yr Weld HBP - Staudinger 1-31H 07N 61W 06 E2 NW MARCIA G. PETERSON, A MARRIED PERSON DEALING IN HER SOLE AND SEPARATE PROPERTY HOP ENERGIES, LLC 04/15/2010 04/15/2014 Opt. Exr. 1 Yr Weld HBP - Marconi 1-1H 07N 62W 01 N2 MARCIA G. PETERSON, A MARRIED PERSON DEALING IN HER SOLE AND SEPARATE PROPERTY HOP ENERGIES, LLC 04/15/2010 04/14/2014 Opt. Exr. 1 Yr Weld Undeveloped 07N 62W 02 N2 MARCIA G. PETERSON, A MARRIED PERSON DEALING IN HER SOLE AND SEPARATE PROPERTY HOP ENERGIES, LLC 04/15/2010 04/14/2014 Opt. Exr. 1 Yr Weld Undeveloped 08N 62W 26 S2 DEAN M. POUSH, A/K/A DEAN MARQUIS POUSH, A MARRIED MAN DEALING IN HIS SOLE AND SEPARATE PROPERTY BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY 03/26/2010 03/25/2016 Opt. Exr. 3 Yr Weld Undeveloped 07N 60W 10 E2 DORIS L. POUSH, A SINGLE WOMAN DEALING IN HER SOLE AND SEPARATE PROPERTY BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY 03/26/2010 03/25/2016 Opt. Exr. 3 Yr Weld Undeveloped 07N 60W 10 E2 Page 44 of 59 Lessor Lessee Effective Date Expiration Date Option Term Royalty County Book/Page /Desc Company Net Lease Status TWN RNG SEC Description LESTER J. POUSH, A/K/A LESTER JAMES POUSH, JR., A MARRIED MAN DEALING IN HIS SOLE AND SEPARATE PROPERTY BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY 03/26/2010 03/25/2016 Opt. Exr. 3 Yr Weld Undeveloped 07N 60W 10 E2 RONALD L. POUSH , A/K/A RONALD LEE POUSH, A MARRIED MAN DEALING IN HIS SOLE AND SEPARATE PROPERTY BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY 03/26/2010 03/25/2016 Opt. Exr. 3 Yr Weld Undeveloped 07N 60W 10 E2 CHARLES ROLLIN POWELL, DEALING IN HIS SOLE AND SEPARATE PROPERTY BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY 05/06/2010 05/05/2015 N/A Weld Undeveloped 09N 62W 12 THAT PART OF THE E/2 SE/4; BEGINNING AT A POINT /2 SE/4 OF SECTION 12, EAST , WEST 280 FEET, SOUTH /2 SE/4 BEGINNING AT A POINT 20 FEET WEST OF THE NORTHWEST CORNER OF CONNALY RESERVOIR, SOUTH TO SOUTH LINE OF SECTION, EAST TO SOUTHEAST CORNER, NORTH TO A POINT ON THE EAST LINE OF SAID SECTION DUE EAST AND OPPOSITE TO POINT OF BEGINNING, WEST TO POINT OF BEGINNING, ALL IN SECTION 12, TOWNSHIP 9 NORTH, RANGE 62 WEST., NORMAN H. REED, A SINGLE MAN HOP ENERGIES, LLC 01/11/2010 01/10/2013 3 yr Weld HBP - Marconi 1-1H 07N 62W 01 SW JOHN G. REID II, A MARRIED MAN DEALING IN HIS SOLE AND SEPARATE PROPERTY DIAMOND OPERATING, INC. 06/24/2010 06/23/2015 Opt. Exr. 3 Yr Weld Undeveloped 09N 61W 04 S2 NE, LOT1, LOT2 CLARENCE WILLIAM ROBINSON, JR. AND JOSEPHINE C. ROBINSON, HUSBAND AND WIFE DIAMOND OPERATING, INC. 07/26/2010 07/25/2015 Opt. Exr. 2 Yr Weld Undeveloped 09N 61W 04 S2 NE, LOT1, LOT2 WILDA ALLAN ROKOS, A MARRIED WOMAN DEALING IN HER SOLE AND SEPARATE PROPERTY HOP ENERGIES, LLC 03/30/2010 03/29/2014 4 Yr Weld HBP - Wallach 1-8H 07N 61W 08 NW,SW RUTH R. MANY AND FLOYD B. MANY, WIFE AND HUSBAND JAMES C. KARO ASSOCIATES 09/21/2007 09/20/2012 N/A Weld HBP - Planck 1-14H 08N 62W 23 NW,S2 SE MYRON SHOWERS AND KATHLEEN L. SHOWERS, H/W BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY 01/29/2010 01/28/2013 3 yr Weld HBP - Pergamos 1-4-34-7-60 07N 60W 04 S2 NW,SW, LOT3, LOT4 MYRON SHOWERS AND KATHLEEN L. SHOWERS, H/W BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY 01/29/2010 01/28/2013 3 yr Weld HBP - Leggett 1-5H 07N 60W 05 S2 JOAN SIMS, A MARRIED WOMAN DEALING IN HER SOLE AND SEPARATE PROPERTY BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY 01/22/2010 12/10/2013 3 yr Weld HBP - Buchner 1-2H 07N 60W 02 S2 NE,SE,S2 NW,SW, LOT1, LOT2, LOT3, LOT4 BARRY LEE SONGER AND AUDRE P. SONGER, H/W HOP ENERGIES, LLC 04/15/2010 04/14/2013 Opt. Exr. 1 Yr Weld HBP - Marconi 1-1H 07N 62W 01 N2 BARRY LEE SONGER AND AUDRE P. SONGER, H/W HOP ENERGIES, LLC 04/15/2010 04/14/2013 Opt. Exr. 1 Yr Weld HBP - Staudinger 1-31H 07N 61W 06 E2 NW BARRY LEE SONGER AND AUDRE P. SONGER, H/W HOP ENERGIES, LLC 04/15/2010 04/14/2013 Opt. Exr. 1 Yr Weld HBP - Staudinger 1-31H 07N 61W 06 W2 NW BARRY LEE SONGER AND AUDRE P. SONGER, H/W HOP ENERGIES, LLC 04/15/2010 04/14/2014 Opt. Exr. 1 Yr Weld Undeveloped 07N 62W 02 N2 BARRY LEE SONGER AND AUDRE P. SONGER, H/W HOP ENERGIES, LLC 04/15/2010 04/14/2014 Opt. Exr. 1 Yr Weld Undeveloped 08N 62W 26 S2 BARRY LEE SONGER AND AUDRE P. SONGER, H/W HOP ENERGIES, LLC 04/15/2010 04/14/2014 Opt. Exr. 1 Yr Weld Undeveloped 07N 61W 05 SW Page 45 of 59 Lessor Lessee Effective Date Expiration Date Option Term Royalty County Book/Page /Desc Company Net Lease Status TWN RNG SEC Description BARRY LEE SONGER AND AUDRE P. SONGER, H/W HOP ENERGIES, LLC 04/15/2010 04/14/2013 Opt. Exr. 1 Yr Weld HBP - Staudinger 1-31H 07N 61W 06 NE DONALD JAMES WEST AND PATRICIA D. WEST, H/W JAMES C. KARO ASSOCIATES 09/26/2007 09/25/2011 Opt. Exr. 5 Yr Weld HBP - Dunn 1-13H 08N 62W 13 S2 DONALD JAMES WEST AND PATRICIA D. WEST, H/W JAMES C. KARO ASSOCIATES 09/26/2007 09/25/2011 Opt. Exr. 5 Yr Weld HBP - Dunn 1-13H 08N 62W 24 N2 PATSY J. SONGER, A WIDOW HOP ENERGIES, LLC 04/15/2010 04/14/2013 Opt. Exr. 1 Yr Weld HBP - Marconi 1-1H 07N 62W 01 N2 PATSY J. SONGER, A WIDOW HOP ENERGIES, LLC 04/15/2010 04/14/2013 Opt. Exr. 1 Yr Weld HBP - Staudinger 1-31H 07N 61W 06 E2 NW PATSY J. SONGER, A WIDOW HOP ENERGIES, LLC 04/15/2010 04/14/2013 Opt. Exr. 1 Yr Weld HBP - Staudinger 1-31H 07N 61W 06 W2 NW PATSY J. SONGER, A WIDOW HOP ENERGIES, LLC 04/15/2010 04/14/2014 Opt. Exr. 1 Yr Weld Undeveloped 07N 62W 02 N2 PATSY J. SONGER, A WIDOW HOP ENERGIES, LLC 04/15/2010 04/14/2014 Opt. Exr. 1 Yr Weld Undeveloped 08N 62W 26 S2 PATSY J. SONGER, A WIDOW HOP ENERGIES, LLC 04/15/2010 04/14/2014 Opt. Exr. 1 Yr Weld Undeveloped 07N 61W 05 SW PATSY J. SONGER, A WIDOW HOP ENERGIES, LLC 04/15/2010 04/14/2013 Opt. Exr. 1 Yr Weld HBP - Staudinger 1-31H 07N 61W 06 NE JAMES ALAN SONGER AND KELLY SONGER, H/W HOP ENERGIES, LLC 04/15/2010 04/14/2013 Opt. Exr. 1 Yr Weld HBP - Marconi 1-1H 07N 62W 01 N2 JAMES ALAN SONGER AND KELLY SONGER, H/W HOP ENERGIES, LLC 04/15/2010 04/14/2014 Opt. Exr. 1 Yr Weld Undeveloped 07N 62W 02 N2 JAMES ALAN SONGER AND KELLY SONGER, H/W HOP ENERGIES, LLC 04/15/2010 04/14/2014 Opt. Exr. 1 Yr Weld Undeveloped 08N 62W 26 S2 JAMES ALAN SONGER AND KELLY SONGER, H/W HOP ENERGIES, LLC 04/15/2010 04/14/2013 Opt. Exr. 1 Yr Weld HBP - Staudinger 1-31H 07N 61W 06 W2 NW JAMES ALAN SONGER AND KELLY SONGER, H/W HOP ENERGIES, LLC 04/15/2010 04/14/2013 Opt. Exr. 1 Yr Weld HBP - Staudinger 1-31H 07N 61W 06 E2 NW JAMES ALAN SONGER AND KELLY SONGER, H/W HOP ENERGIES, LLC 04/15/2010 04/14/2014 Opt. Exr. 1 Yr Weld Undeveloped 07N 61W 05 SW ANDREW E. WEST AND MERIETTA B. WEST, H/W HOP ENERGIES, LLC 01/09/2010 01/18/2013 3 yr Weld HBP - Perrin 1-10H 07N 62W 10 NW DONALD JAMES WEST AND PATRICIA D. WEST, H/W JAMES C. KARO ASSOCIATES 03/30/2010 03/29/2015 N/A Weld Undeveloped 07N 60W 06 W2 LORI A. WEST, A SINGLE WOMAN JAMES C. KARO ASSOCIATES 09/26/2007 09/25/2011 Opt. Exr. 5 Yr Weld HBP - Dunn 1-13H 08N 62W 13 S2 LORI A. WEST, A SINGLE WOMAN JAMES C. KARO ASSOCIATES 09/26/2007 09/25/2011 Opt. Exr. 5 Yr Weld HBP - Dunn 1-13H 08N 62W 24 N2 NEIL STEWART WEST AND JOAN M. WEST, H/W JAMES C. KARO ASSOCIATES 09/26/2007 09/25/2011 Opt. Exr. 5 Yr Weld HBP - Dunn 1-13H 08N 62W 13 S2 NEIL STEWART WEST AND JOAN M. WEST, H/W JAMES C. KARO ASSOCIATES 09/26/2007 09/25/2011 Opt. Exr. 5 Yr Weld HBP - Dunn 1-13H 08N 62W 24 N2 CHARLES J. WHEELER, A SINGLE MAN BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY 04/26/2010 04/25/2015 N/A Weld Undeveloped 09N 62W 12 THAT PART OF THE E/2 SE/4; BEGINNING AT A POINT /2 SE/4 OF SECTION 12, EAST , WEST 280 FEET, SOUTH , THAT PART OF THE E/2 SE/4 BEGINNING AT A POINT 20 FEET WEST OF THE NORTHWEST CORNER OF CONNALLY RESERVOIR, SOUTH TO SOUTH LINE OF SECTION, EAST TO SOUTHEAST CORNER, NORTH TO A POINT ON THE EAST LINE OF SAID SECTION DUE EAST AND OPPOSITE TO POINT OF BEGINNING, WEST TO POINT OF BEGINNING, ALL IN SECTION 12, TOWNSHIP 9 NORTH, RANGE 62 WEST., Page 46 of 59 Lessor Lessee Effective Date Expiration Date Option Term Royalty County Book/Page /Desc Company Net Lease Status TWN RNG SEC Description JOHN W. WHEELER, A SINGLE MAN BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY 04/26/2010 04/25/2015 N/A Weld Undeveloped 09N 62W 12 THAT PART OF THE E/2 SE/4; BEGINNING AT A POINT /2 SE/4 OF SECTION 12, EAST , WEST 280 FEET, SOUTH /2SE/4 BEGINNING AT A POINT 20 FEET WEST OF THE NORTHWEST CORNER OF CONNALY RESERVOIR, SOUTH TO SOUTH LINE OF SECTION, EAST TO SOUTHEAST CORNER, NORTH TO A POINT ON THE EAST LINE OF SAID SECTION DUE EAST AND OPPOSITE TO A POINT OF BEGINNING, WEST TO POINT OF BEGINNING, ALL IN SECTION 12, TOWNSHIP 9 NORTH, RANGE 6 WEST., BOB E. WHITE AND KEITHA E. WHITE, H/W HOP ENERGIES, LLC 01/13/2010 01/12/2016 Opt. Exr. 3 Yr Weld Undeveloped 08N 62W 33 SE BOB E. WHITE AND KEITHA E. WHITE, H/W HOP ENERGIES, LLC 01/13/2010 01/12/2016 Opt. Exr. 3 Yr Weld Undeveloped 08N 62W 35 SE,SW,NE,NW BOB E. WHITE AND KEITHA E. WHITE, H/W HOP ENERGIES, LLC 01/13/2010 01/12/2013 Opt. Exr. 3 Yr Weld HBP - Staudinger 1-31H 07N 61W 06 SE,SW JERRIE L. WHITE, A SINGLE WOMAN HOP ENERGIES, LLC 01/13/2010 01/12/2015 N/A Weld HBP - Marconi 1-1H 07N 62W 01 SE JERRIE L. WHITE, A SINGLE WOMAN HOP ENERGIES, LLC 01/13/2010 01/12/2015 N/A Weld HBP - Marconi 1-1H 07N 62W 01 NE,NW JERRIE L. WHITE, A SINGLE WOMAN HOP ENERGIES, LLC 01/13/2010 01/12/2015 N/A Weld Undeveloped 07N 62W 02 NE,NW JERRIE L. WHITE, A SINGLE WOMAN HOP ENERGIES, LLC 01/13/2010 01/12/2015 N/A Weld HBP - Staudinger 1-31H 07N 61W 06 NE,E2 NW,W2 NW JERRIE L. WHITE, A SINGLE WOMAN HOP ENERGIES, LLC 01/13/2010 01/12/2015 N/A Weld Undeveloped 08N 61W 29 SW JERRIE L. WHITE, A SINGLE WOMAN HOP ENERGIES, LLC 01/13/2010 01/12/2015 N/A Weld Undeveloped 08N 61W 32 NW DOUGLAS W. WILLIAMSON, AKA D.W. WILLIAMMSON, DEALING IN HIS SOLE AND SEPARATE PROPERTY DIAMOND OPERATING, INC. 11/20/2009 11/19/2014 Opt. Exr. 3 Yr Weld Undeveloped 09N 61W 09 SW CAROL S. WOOD, A MARRIED PERSON DEALING IN HER SOLE AND SEPARATE PROPERTY HOP ENERGIES, LLC 04/15/2010 04/14/2014 N/A Weld HBP - Marconi 1-1H 07N 62W 01 N2 CAROL S. WOOD, A MARRIED PERSON DEALING IN HER SOLE AND SEPARATE PROPERTY HOP ENERGIES, LLC 04/15/2010 04/14/2014 N/A Weld HBP - Staudinger 1-31H 07N 61W 06 E2 NW CAROL S. WOOD, A MARRIED PERSON DEALING IN HER SOLE AND SEPARATE PROPERTY HOP ENERGIES, LLC 04/15/2010 04/14/2014 N/A Weld HBP - Staudinger 1-31H 07N 61W 06 W2 NW CAROL S. WOOD, A MARRIED PERSON DEALING IN HER SOLE AND SEPARATE PROPERTY HOP ENERGIES, LLC 04/15/2010 04/14/2014 N/A Weld Undeveloped 07N 62W 02 N2 CAROL S. WOOD, A MARRIED PERSON DEALING IN HER SOLE AND SEPARATE PROPERTY HOP ENERGIES, LLC 04/15/2010 04/14/2014 N/A Weld Undeveloped 08N 62W 26 S2 CAROL S. WOOD, A MARRIED PERSON DEALING IN HER SOLE AND SEPARATE PROPERTY HOP ENERGIES, LLC 04/15/2010 04/14/2014 N/A Weld Undeveloped 07N 61W 05 SW PHILLIP E. MCKINLEY & DIANE L. MCKINLEY, HUSBAND AND WIFE DIAMOND OPERATING, INC. 08/03/2002 06/30/2015 N/A Weld HBP - TermAssignment 09N 61W 17 E2 JEANNE BOGGS DIAMOND RESOURCES CO. 04/04/2011 04/03/2014 1 Yr Weld HBP - Greasewood 09-19H 06N 61W 19 NE SW,SE SW, LOT3, LOT4 JEANNE BOGGS DIAMOND RESOURCES CO. 04/04/2011 04/03/2014 1 Yr Weld HBP - Rosenberg 6-61-30-0164BH 06N 61W 30 W2 NE,E2 NW, LOT1, LOT2 Page 47 of 59 Lessor Lessee Effective Date Expiration Date Option Term Royalty County Book/Page /Desc Company Net Lease Status TWN RNG SEC Description JEANNE BOGGS DIAMOND RESOURCES CO. 04/04/2011 04/03/2014 1 Yr Weld Undeveloped 06N 62W 25 E2 NE,NW NE RALEIGH WALLACE, F/K/A RALEIGH BERENSON, A MARRIED WOMAN DIAMOND RESOURCES CO. 04/13/2011 04/12/2015 N/A Weld Undeveloped 09N 61W 09 E2 NE,SW NE,NW/4 NE/4 LESS THE "J" SAND FORMATION, RALEIGH WALLACE, F/K/A RALEIGH BERENSON, A MARRIED WOMAN DIAMOND RESOURCES CO. 04/13/2011 04/12/2015 N/A Weld Undeveloped 09N 61W 10 NW CAROL S. WOOD, A MARRIED PERSON DEALING IN HER SOLE AND SEPARATE PROPERTY HOP ENERGIES, LLC 04/15/2010 04/14/2014 1 Yr Weld HBP - Staudinger 1-31H 07N 61W 06 NE JUDY TOURNILLON DIAMOND RESOURCES CO. 04/04/2011 04/03/2014 1 Yr Weld HBP - Greasewood 09-19H 06N 61W 19 NE SW,SE SW, LOT3, LOT4 JUDY TOURNILLON DIAMOND RESOURCES CO. 04/04/2011 04/03/2014 1 Yr Weld HBP - Rosenberg 6-61-30-0164BH 06N 61W 30 W2 NE,E2 NW, LOT1, LOT2 JUDY TOURNILLON DIAMOND RESOURCES CO. 04/04/2011 04/03/2014 1 Yr Weld Undeveloped 06N 62W 25 E2 NE,NW NE LINDA C. WOODWORTH HOP ENERGIES, LLC 04/23/2010 04/22/2015 Opt. Exr. 2 Yr Weld Undeveloped 09N 61W 17 NW RALEIGH WALLACE, F/K/A RALEIGH BERENSON, A MARRIED WOMAN DIAMOND RESOURCES CO. 04/15/2011 04/14/2015 N/A Weld Undeveloped 09N 61W 03 SW RALEIGH WALLACE, F/K/A RALEIGH BERENSON, A MARRIED WOMAN DIAMOND RESOURCES CO. 04/15/2011 04/14/2015 N/A Weld Undeveloped 09N 61W 10 NE NANCY JO WOOLRIDGE AND HAROLD WOOLDRIDGE, HER HUSBAND HOP ENERGIES, LLC 04/09/2010 04/08/2015 N/A Weld Undeveloped 09N 61W 17 NW NANCY JO WOOLRIDGE AND HAROLD WOOLDRIDGE, HER HUSBAND HOP ENERGIES, LLC 04/09/2010 04/08/2015 N/A Weld Undeveloped 09N 61W 18 E2 NW,E2 SW, LOT1, LOT2, LOT3 NANCY JO WOOLRIDGE AND HAROLD WOOLDRIDGE, HER HUSBAND HOP ENERGIES, LLC 04/09/2010 04/08/2015 N/A Weld Undeveloped 09N 61W 17 SW NANCY JO WOOLRIDGE AND HAROLD WOOLDRIDGE, HER HUSBAND HOP ENERGIES, LLC 04/09/2010 04/08/2015 N/A Weld Undeveloped 09N 61W 18 E2 NANCY JO WOOLRIDGE AND HAROLD WOOLDRIDGE, HER HUSBAND HOP ENERGIES, LLC 04/09/2010 04/08/2015 N/A Weld Undeveloped 09N 62W 24 SE NE,NE SE NANCY JO WOOLRIDGE AND HAROLD WOOLDRIDGE, HER HUSBAND HOP ENERGIES, LLC 04/09/2010 04/08/2015 N/A Weld Undeveloped 09N 62W 25 NE MAJORIE A. WORSTER, A SINGLE WOMAN HOP ENERGIES, LLC 02/25/2010 02/24/2013 3 yr Weld HBP - Marconi 1-1H 07N 62W 12 SE NW,SE SW DOROTHY F. TIMM. TRUSTEE OF THE DOROTHY TIMM REVOCABLE LIVING TRUST HOP ENERGIES, LLC 03/24/2010 03/23/2015 N/A Weld Undeveloped 09N 61W 17 NW DOROTHY F. TIMM. TRUSTEE OF THE DOROTHY TIMM REVOCABLE LIVING TRUST HOP ENERGIES, LLC 03/24/2010 03/23/2015 N/A Weld Undeveloped 09N 61W 18 E2 NW,E2 SW, LOT1, LOT2, LOT3 DOROTHY F. TIMM. TRUSTEE OF THE DOROTHY TIMM REVOCABLE LIVING TRUST HOP ENERGIES, LLC 03/24/2010 03/23/2015 N/A Weld Undeveloped 09N 61W 17 SW DOROTHY F. TIMM. TRUSTEE OF THE DOROTHY TIMM REVOCABLE LIVING TRUST HOP ENERGIES, LLC 03/24/2010 03/23/2015 N/A Weld Undeveloped 09N 61W 18 E2 Page 48 of 59 Lessor Lessee Effective Date Expiration Date Option Term Royalty County Book/Page /Desc Company Net Lease Status TWN RNG SEC Description DOROTHY F. TIMM. TRUSTEE OF THE DOROTHY TIMM REVOCABLE LIVING TRUST HOP ENERGIES, LLC 03/24/2010 03/23/2015 N/A Weld Undeveloped 09N 62W 24 SE NE,NE SE DOROTHY F. TIMM. TRUSTEE OF THE DOROTHY TIMM REVOCABLE LIVING TRUST HOP ENERGIES, LLC 03/24/2010 03/23/2015 N/A Weld Undeveloped 09N 62W 25 NE FRED H. CARR & JOAN C. CARR, TRUSTEES UNDER THAT CERTAIN TRUST INDENTURE DATED 6/24/1983 DIAMOND RESOURCES CO. 03/21/2011 03/20/2016 N/A Weld HBP - Dunn 1-13H 08N 62W 13 N2 VIRGINIA ANN CROSS DIAMOND RESOURCES CO. 05/31/2011 05/30/2016 N/A Weld Undeveloped 06N 61W 34 NE NW,NW NE NANCY CATHERINE LEVY-GLOSSIP, F/K/A NANCY CATHERINE LEVY, F/K/A NANCY CATHERING GROSS DIAMOND RESOURCES CO. 05/31/2011 05/30/2016 N/A Weld Undeveloped 06N 61W 34 NE NW,NW NE JOHN M. JOHNSON, ATTORNEY-IN-FACT FOR MARY IMOGENE JOHNSON, A/K/A PEGGY JOHNSON, A WIDOW DIAMOND RESOURCES CO. 01/31/2011 01/30/2014 N/A Weld Undeveloped 09N 61W 09 SW NE,E2 NE,NW NE DORENE E. LOEW, A SINGLE WOMAN DIAMOND RESOURCES CO. 03/15/2011 03/14/2014 2 Yr Weld Undeveloped 07N 61W 18 E2 NW, LOT1, LOT2 LINDA L. MARLIN, A SINGLE WOMAN DIAMOND RESOURCES CO. 03/15/2011 03/14/2014 2 Yr Weld Undeveloped 07N 61W 18 E2 NW, LOT1, LOT2 GREAT NORTHERN PROPERTIES, LLLP DIAMOND RESOURCES CO. 08/24/2011 08/23/2014 2 Yr Weld Undeveloped 07N 60W 18 E2 NE GREAT NORTHERN PROPERTIES, LLLP DIAMOND RESOURCES CO. 08/24/2011 08/23/2014 2 Yr Weld Undeveloped 08N 61W 02 SW JACK DELANEY, A WIDOWER DIAMOND RESOURCES CO. 08/25/2011 08/24/2014 N/A Weld Undeveloped 10N 61W 26 SW DALE WALLS, A WIDOWER DIAMOND RESOURCES CO. 08/29/2011 08/28/2014 N/A Weld Undeveloped 10N 61W 26 SW ROGER CRAFT, ATTORNEY-IN-FACT FOR LUCILLE CRAFT DIAMOND RESOURCES CO. 08/31/2011 08/30/2014 N/A Weld Undeveloped 10N 61W 26 SW BECKY BUTCHER DIAMOND RESOURCES CO. 08/30/2011 08/29/2014 N/A Weld Undeveloped 10N 61W 26 SW TODD J. WALLS DIAMOND RESOURCES CO. 08/31/2011 08/30/2014 N/A Weld Undeveloped 10N 61W 26 SW DEBBIE A. SINGER DIAMOND RESOURCES CO. 08/31/2011 08/30/2014 N/A Weld Undeveloped 10N 61W 26 SW MARIANNE BERENSON, A MARRRIED WOMAN DIAMOND RESOURCES CO. 05/25/2011 05/24/2015 N/A Weld Undeveloped 09N 61W 09 E2 NE,SW NE,NW NE, LESS THE 'J' SAND FORMATION MARIANNE BERENSON, A MARRRIED WOMAN DIAMOND RESOURCES CO. 05/25/2011 05/24/2015 N/A Weld Undeveloped 09N 61W 10 NW MARIANNE BERENSON, A MARRIED WOMAN DIAMOND RESOURCES CO. 05/25/2011 05/24/2015 N/A Weld Undeveloped 09N 61W 03 SW MARIANNE BERENSON, A MARRIED WOMAN DIAMOND RESOURCES CO. 05/25/2011 05/24/2015 N/A Weld Undeveloped 09N 61W 10 NE C. BRUCE SPANGLER AG ENERGY PARTNERS, LP 05/16/2011 05/15/2016 N/A Weld HBP - Planck 1-14H 08N 62W 23 SW PETER V.R. FREEMAN, II, TRUSTEE OF THE MARGUERITE FREEMAN REVOCABLE TRUST DIAMOND RESOURCES CO. 11/22/2011 11/21/2014 N/A Weld Undeveloped 08N 62W 26 S2 CITY OF WRAY, COLORADO, A MUNICIPAL CORPORATION, REPRESENTED HEREIN BY KRIS JONES, MAYOR BASELINE MINERALS, INC. 12/01/2010 11/30/2013 2 Yr Weld HBP - Buchner 1-2H 07N 60W 11 W2 THE UNITED METHODIST CHURCH OF WRAY, A COLORADO NONPROFIT CORPORATION IN TRUST, REPRESENTED HEREIN BY ROBERT L. SCHNEIDER, TRUSTEE BASELINE MINERALS, INC. 12/01/2010 11/30/2013 2 yr Weld HBP - Buchner 1-2H 07N 60W 11 W2 Page 49 of 59 Lessor Lessee Effective Date Expiration Date Option Term Royalty County Book/Page /Desc Company Net Lease Status TWN RNG SEC Description WRAY AREA FOUNDATION, INC., A COLORADO NON-PROFIT CORPORATION, REPRESENTED HEREIN BY LANCE BOHALL BASELINE MINERALS, INC. 12/01/2010 11/30/2013 2 Yr Weld HBP - Buchner 1-2H 07N 60W 11 W2 DONALD W. GILLETTE, A WIDOW HOP ENERGIES, LLC 03/24/2010 03/23/2015 N/A Weld Undeveloped 09N 61W 17 NW DONALD W. GILLETTE, A WIDOW HOP ENERGIES, LLC 03/24/2010 03/23/2015 N/A Weld Undeveloped 09N 61W 18 E2 NW,E2 SW, LOT1, LOT2, LOT3 DONALD W. GILLETTE, A WIDOW HOP ENERGIES, LLC 03/24/2010 03/23/2015 N/A Weld Undeveloped 09N 61W 17 SW DONALD W. GILLETTE, A WIDOW HOP ENERGIES, LLC 03/24/2010 03/23/2015 N/A Weld Undeveloped 09N 61W 18 E2 DONALD W. GILLETTE, A WIDOW HOP ENERGIES, LLC 03/24/2010 03/23/2015 N/A Weld Undeveloped 09N 62W 24 SE NE,NE SE DONALD W. GILLETTE, A WIDOW HOP ENERGIES, LLC 03/24/2010 03/23/2015 N/A Weld Undeveloped 09N 62W 25 NE ROBERT H. HEMPHILL AND BEVERLY SUE HEMPHILL, HUSBAND & WIFE HOP ENERGIES, LLC 01/14/2010 01/13/2013 3 yr Weld HBP - Hahn 1-4H 07N 62W 04 SE,NE,NW,SW ROBERT H. HEMPHILL AND BEVERLY SUE HEMPHILL, HUSBAND & WIFE HOP ENERGIES, LLC 01/14/2010 01/13/2013 3 yr Weld HBP - Perrin 1-10H 07N 62W 10 NW MARILYN E. HARDY, A SINGLE WOMAN HOP ENERGIES, LLC 01/14/2010 01/13/2013 3 yr Weld HBP - Hahn 1-4H 07N 62W 04 SE,NE,NW,SW MARILYN E. HARDY, A SINGLE WOMAN HOP ENERGIES, LLC 01/14/2010 01/13/2013 3 yr Weld HBP - Perrin 1-10H 07N 62W 10 NW MARY ANN MOODY, A WIDOW JAMES C. KARO ASSOCIATES 09/21/2007 09/20/2012 N/A Weld HBP - Planck 1-14H 08N 62W 14 S2 DOUGLAS JUNIOR WATERMAN, A MARRIED MAN DEALING IN HIS SOLE & SEPARATE PROPERTY JAMES C. KARO ASSOCIATES 01/11/2008 01/10/2013 N/A Weld HBP - Planck 1-14H 08N 62W 14 S2 NORMAN L. DUNBAR, DEALING IN HIS SOLE & SEPARATE PROPERTY DIAMOND OPERATING, INC. 08/03/2002 06/30/2015 N/A Weld HBP - TermAssignment 09N 61W 17 E2 JAMES G. MCCUE III NOCO OIL COMPANY, LLC 11/01/1999 06/30/2015 N/A Weld HBP - TermAssignment 09N 61W 03 NW JAMES G. MCCUE III NOCO OIL COMPANY, LLC 11/01/1999 06/30/2015 N/A Weld HBP - TermAssignment 09N 61W 10 N2 LOIS V. GILLETTE, INDIVIDUALLY AND AS TRUSTEE OF THE MILES T. GILLETTE TESTAMENTARY TRUST NOCO OIL COMPANY, LLC 08/21/1999 06/30/2015 N/A Weld HBP - TermAssignment 09N 61W 17 E2 JACK GILLETTE & BARBARA GILETTE, HUSBAND & WIFE NOCO OIL COMPANY, LLC 08/21/1999 06/30/2015 N/A Weld HBP - TermAssignment 09N 61W 17 E2 KATHLEEN M. PEAKE & RICK MOSER, CO-CONSERVATORS OF THE ESTATE OF BRUCE WAYNE MOSER DIAMOND RESOURCES CO. 10/25/2011 10/24/2014 N/A Weld HBP - Staudinger 1-31H 08N 61W 31 SE RICK MOSER, A SINGLE MAN DIAMOND RESOURCES CO. 10/25/2011 10/24/2014 N/A Weld HBP - Staudinger 1-31H 08N 61W 31 SE ARTINA E. CAMPBELL, A MARRIED WOMAN DIAMOND RESOURCES CO. 10/25/2011 10/24/2014 N/A Weld HBP - Staudinger 1-31H 08N 61W 31 SE KATHLEEN M. PEAKE, A MARRIED WOMAN DIAMOND RESOURCES CO. 10/25/2011 10/24/2014 N/A Weld HBP - Staudinger 1-31H 08N 61W 31 SE MABEL L. BAXTER, A WIDOW DIAMOND RESOURCES CO. 12/06/2011 12/05/2014 N/A Weld HBP - Perrin 1-10H 07N 62W 10 A 5.00 ACRE TRACT IN NE/4 DESCRIBED AS: LOT A OF RECORDED EXEMPTION NO. 0715-10-1-RE2365, BEING A PART OF THE W/2 NE/4 ACCORDING TO THE MAP RECORDED 1/27/1, NANCY JO WOOLRIDGE AND HAROLD WOOLDRIDGE, WIFE AND HUSBAND NOCO OIL COMPANY, LLC 08/21/1999 06/30/2015 N/A Weld HBP - TermAssignment 09N 61W 17 E2 Page 50 of 59 Lessor Lessee Effective Date Expiration Date Option Term Royalty County Book/Page /Desc Company Net Lease Status TWN RNG SEC Description BETTY J. WARE, INDIVIDUALLY AND AS SUCCESSOR TRUSTEE OF THE VERA W. JENNINGS TRUST NOCO OIL COMPANY, LLC 08/21/1999 06/30/2015 N/A Weld HBP - TermAssignment 09N 61W 17 E2 RHEA KALLSEN, A WIDOW NOCO OIL COMPANY, LLC 08/21/1999 06/30/2015 N/A Weld HBP - TermAssignment 09N 61W 17 E2 MARILYN N. MIHM IRREVOCABLE TRUST AGREEMENT ESTABLISHED BY THE FRANCES I. KIRK TRUST AGREEMENT, DATED MARCH 2, 1982, AND AMENDED AUGUST 21, 1987, CITIZENS NATION BANK OF CONCORDIA, KS TRUSTEE HOP ENERGIES, LLC 05/14/2010 05/13/2013 N/A Weld HBP - Undeveloped 07N 62W 11 SE NE MARILYN N. MIHM IRREVOCABLE TRUST AGREEMENT ESTABLISHED BY THE FRANCES I. KIRK TRUST AGREEMENT, DATED MARCH 2, 1982, AND AMENDED AUGUST 21, 1987, CITIZENS NATION BANK OF CONCORDIA, KS TRUSTEE HOP ENERGIES, LLC 05/14/2010 05/13/2013 N/A Weld HBP - Marconi 1-1H 07N 62W 12 SE NW,SE SW MARILYN N. MIHM IRREVOCABLE TRUST AGREEMENT ESTABLISHED BY THE FRANCES I. KIRK TRUST AGREEMENT, DATED MARCH 2, 1982, AND AMENDED AUGUST 21, 1987, CITIZENS NATION BANK OF CONCORDIA, KS TRUSTEE HOP ENERGIES, LLC 05/14/2010 05/13/2013 N/A Weld HBP - Undeveloped 07N 63W 25 SE DONALD E. GREEN, AS TRUSTEE OF THE DONALD E. GREEN FAMILY TRUST, DATED MAY 16, 2003 BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY 07/24/2010 07/23/2013 2 yr Weld HBP - Reines 1-1H 07N 60W 01 S2 NW,S2 NE,S2, LOT3, LOT4 ORVILLE JOHN BRUNMEIER, A MARRIED MAN DEALING IN HIS SOLE AND SEPARATE PROPERTY BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY 07/07/2010 07/06/2015 Opt. Exr. 2 Yr Weld Undeveloped 07N 61W 12 S2 SW PAUL F. BARNHART, JR., AS TRUSTEE OF THE BARNHART GRANDCHILDREN'S DECEMBER 1992 TRUST BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY 04/08/2010 04/07/2015 Opt. Exr. 3 Yr Weld Undeveloped 07N 61W 24 NE BARBARA PATTERSON CHAPMAN, DEALING IN HER SOLE SEPARATE PROPERTY BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY 04/23/2010 04/22/2016 Opt. Exr. 3 Yr Weld Undeveloped 07N 61W 24 NE ROSCOE EARL COX III AND KAY COX, HUSBAND AND WIFE BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY 05/03/2010 05/02/2015 Opt. Exr. 3 Yr Weld Undeveloped 07N 61W 24 NE FULTON FAMILY 1, CAROL E. FULTON & SHIRLEY D. FULTON, TRUSTEES BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY 10/15/2010 10/14/2013 2 Yr Weld HBP - Reines 1-1H 07N 60W 01 S2 NW, LOT3, LOT4 RECECA R. VANLITH, AS ATTORNEY-IN-FACT FOR BARBARA D. ROGERS BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY 09/29/2010 09/28/2013 2 Yr Weld HBP - Reines 1-1H 07N 60W 01 S2 NW, LOT3, LOT4 THE SKEETERS COMPANY BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY 08/27/2010 08/26/2013 2 Yr Weld HBP - Reines 1-1H 07N 60W 01 S2 NW, LOT3, LOT4 Page 51 of 59 Lessor Lessee Effective Date Expiration Date Option Term Royalty County Book/Page /Desc Company Net Lease Status TWN RNG SEC Description SHARON R. JONES, A SINGLE WOMAN DEALING IN HER SOLE AND SEPARATE PROPERTY BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY 09/22/2010 09/21/2015 Opt. Exr. 2 Yr Weld Undeveloped 07N 61W 12 N2 NW,W2 NE SHARON R. JONES, A SINGLE WOMAN DEALING IN HER SOLE AND SEPARATE PROPERTY BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY 09/22/2010 09/21/2015 Opt. Exr. 2 Yr Weld Undeveloped 07N 61W 23 NE SHARON R. JONES, A SINGLE WOMAN DEALING IN HER SOLE AND SEPARATE PROPERTY BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY 09/22/2010 09/21/2015 Opt. Exr. 2 Yr Weld Undeveloped 07N 61W 23 W2 SHARON R. JONES, A SINGLE WOMAN DEALING IN HER SOLE AND SEPARATE PROPERTY BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY 09/22/2010 09/21/2015 Opt. Exr. 2 Yr Weld Undeveloped 07N 61W 24 NW SHARON R. JONES, A SINGLE WOMAN DEALING IN HER SOLE AND SEPARATE PROPERTY BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY 09/22/2010 09/21/2015 Opt. Exr. 2 Yr Weld Undeveloped 07N 61W 24 NE HOBE MINERALS LIMITED LIABILITY COMPANY, A WYOMING LIMITED LIABILITY COMPANY BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY 08/12/2010 08/11/2015 Opt. Exr. 2 Yr Weld Undeveloped 07N 61W 12 N2 NW, W2 NE HOBE MINERALS LIMITED LIABILITY COMPANY, A WYOMING LIMITED LIABILITY COMPANY BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY 08/12/2010 08/11/2015 Opt. Exr. 2 Yr Weld Undeveloped 07N 61W 23 NE HOBE MINERALS LIMITED LIABILITY COMPANY, A WYOMING LIMITED LIABILITY COMPANY BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY 08/12/2010 08/11/2015 Opt. Exr. 2 Yr Weld Undeveloped 07N 61W 23 W2 HOBE MINERALS LIMITED LIABILITY COMPANY, A WYOMING LIMITED LIABILITY COMPANY BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY 08/12/2010 08/11/2015 Opt. Exr. 2 Yr Weld Undeveloped 07N 61W 24 NE HOBE MINERALS LIMITED LIABILITY COMPANY, A WYOMING LIMITED LIABILITY COMPANY BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY 08/12/2010 08/11/2015 Opt. Exr. 2 Yr Weld Undeveloped 07N 61W 24 NW RONALD J. SCHULTZ, A MARRIED MAN DEALING IN HIS SOLE AND SEPARATE PROPERTY BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY 09/30/2010 09/29/2015 Opt. Exr. 2 Yr Weld Undeveloped 07N 61W 12 N2 NW,W2 NE RONALD J. SCHULTZ, A MARRIED MAN DEALING IN HIS SOLE AND SEPARATE PROPERTY BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY 09/30/2010 09/29/2015 Opt. Exr. 2 Yr Weld Undeveloped 07N 61W 23 NE,W2 RONALD J. SCHULTZ, A MARRIED MAN DEALING IN HIS SOLE AND SEPARATE PROPERTY BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY 09/30/2010 09/29/2015 Opt. Exr. 2 Yr Weld Undeveloped 07N 61W 24 NE,NW FREDERICK M. LOECHNER, A SINGLE MAN BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY 08/06/2010 08/05/2015 Opt. Exr. 2 Yr Weld Undeveloped 07N 61W 10 S2 FREDERICK M. LOECHNER, A SINGLE MAN BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY 08/06/2010 08/05/2015 Opt. Exr. 2 Yr Weld Undeveloped 07N 61W 13 W2 FREDERICK M. LOECHNER, A SINGLE MAN BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY 08/06/2010 08/05/2015 Opt. Exr. 2 Yr Weld Undeveloped 07N 61W 14 SE FREDERICK M. LOECHNER, A SINGLE MAN BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY 08/06/2010 08/05/2015 Opt. Exr. 2 Yr Weld Undeveloped 07N 61W 24 NE Page 52 of 59 Lessor Lessee Effective Date Expiration Date Option Term Royalty County Book/Page /Desc Company Net Lease Status TWN RNG SEC Description WALTER S. CENSOR, A MARRIED MAN DEALING IN HIS SOLE AND SEPARATE PROPERTY BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY 08/20/2010 08/19/2015 Opt. Exr. 2 Yr Weld Undeveloped 07N 61W 24 NE MONIQUE C. KATZ, A MARRIED WOMAN DEALING IN HER SOLE AND SEPARATE PROPERTY BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY 08/20/2010 08/19/2015 Opt. Exr. 2 Yr Weld Undeveloped 07N 61W 24 NE YOUNGBLOOD, LTD. BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY 09/22/2010 09/21/2015 Opt. Exr. 2 Yr Weld Undeveloped 07N 61W 24 NE SNOWFLAKE TRUST DATED DECEMBER 29, 2006, CHARLOTTE I. RAMSEY, TRUSTEE, C/O INTEGRITY FIRST BANK DIAMOND OPERATING, INC. 06/07/2010 06/06/2015 Opt. Exr. 2 Yr Weld Undeveloped 09N 61W 04 S2 NE, LOT1, LOT2 PAUL KING JONES, DEALING IN HIS SOLE AND SEPARATE PROPERTY DIAMOND OPERATING, INC. 05/25/2010 05/24/2015 Opt. Exr. 2 Yr Weld Undeveloped 09N 61W 04 S2 NE, LOT1, LOT2 WILSON H. SCOTT, DEALING IN HIS SOLE AND SEPARATE PROPERTY DIAMOND OPERATING, INC. 05/25/2010 05/24/2015 Opt. Exr. 2 Yr Weld Undeveloped 09N 61W 04 S2 NE, LOT1, LOT2 GLORIA A. MCINTOSH, A MARRIED WOMAN DEALING IN HER SOLE AND SEPARATE PROPERTY DIAMOND OPERATING, INC. 06/11/2010 06/10/2015 Opt. Exr. 2 Yr Weld Undeveloped 09N 61W 04 S2 NE, LOT1, LOT2 JOHN TUMA, A MARRIED MAN DEALING IN HIS SOLE AND SEPARATE PROPERTY DIAMOND OPERATING, INC. 06/11/2010 06/10/2015 Opt. Exr. 2 Yr Weld Undeveloped 09N 61W 04 S2 NE, LOT1, LOT2 PRISCILLA TUMA RIDGELL, A SINGLE WOMAN DIAMOND OPERATING, INC. 06/11/2010 06/10/2015 Opt. Exr. 2 Yr Weld Undeveloped 09N 61W 04 S2 NE, LOT1, LOT2 HAYDEN HITCHCOCK AND KAREN HITCHCOCK, HUSBAND AND WIFE DIAMOND OPERATING, INC. 04/09/2010 04/08/2015 Opt. Exr. 2 Yr Weld Undeveloped 09N 61W 04 S2 NE, LOT1, LOT2 HOLLY HITCHCOCK GOURLEY, DEALING IN HER SOLE AND SEPARATE PROPERTY DIAMOND OPERATING, INC. 06/15/2006 06/14/2016 Opt. Exr. 2 Yr Weld Undeveloped 09N 61W 04 NE LOIS I. SCOTT, A WIDOW DIAMOND OPERATING, INC. 05/25/2010 05/24/2015 Opt. Exr. 2 Yr Weld Undeveloped 09N 61W 04 S2 NE, LOT1, LOT2 LINDA SANTORA Linda Santora, a single woman BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY 10/20/2010 10/19/2015 N/A Weld HBP - Buchner 1-2H 07N 59W 07 W2 W2,E2 SW,W2 SE LINDA SANTORA Linda Santora, a single woman BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY 10/20/2010 10/19/2015 N/A Weld HBP - Buchner 1-2H 07N 59W 17 S2 LINDA SANTORA Linda Santora, a single woman BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY 10/20/2010 10/19/2015 N/A Weld HBP - Buchner 1-2H 07N 59W 18 S2,S2 NW,NW NW LINDA SANTORA Linda Santora, a single woman BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY 10/20/2010 10/19/2015 N/A Weld HBP - Buchner 1-2H 07N 60W 11 W2 LINDA SANTORA Linda Santora, a single woman BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY 10/20/2010 10/19/2015 N/A Weld HBP - Buchner 1-2H 07N 60W 12 E2 E2,W2 LINDA SANTORA Linda Santora, a single woman BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY 10/20/2010 10/19/2015 N/A Weld HBP - Buchner 1-2H 07N 60W 13 N2 NE, SE NE LINDA SANTORA Linda Santora, a single woman BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY 10/20/2010 10/19/2015 N/A Weld HBP - Buchner 1-2H 07N 60W 14 E2 W2,SW SW,SE/4 LESS THE EAST 24 ACRES Page 53 of 59 Lessor Lessee Effective Date Expiration Date Option Term Royalty County Book/Page /Desc Company Net Lease Status TWN RNG SEC Description AUDREY DOWDY, A MARRIED WOMAN DIAMOND RESOURCES CO. 10/25/2011 10/24/2014 N/A Weld HBP - Staudinger 1-31H 08N 61W 31 SE HAT CREEK ROYALTY, LTD. DIAMOND RESOURCES CO. 01/12/2012 01/11/2015 N/A Weld HBP - Buchner 1-2H 07N 60W 11 W2 KAREN NITSCHKE, ATTORNEY-IN-FACT FOR BARBARA NITSCHKE, A WIDOW CONTINENTAL RESOURCES, INC. 11/08/2011 11/07/2014 N/A Weld HBP - Planck 1-14H 08N 62W 23 SW ROBERT SALMON, A WIDOWER DIAMOND RESOURCES CO. 12/09/2011 12/08/2016 N/A Weld HBP - Dunn 1-13H 08N 62W 13 N2 ROBERT SALMON, A WIDOWER DIAMOND RESOURCES CO. 12/09/2011 12/08/2016 N/A Weld HBP - Washburn GX15-62NH 08N 62W 15 N2 ROBERT SALMON, A WIDOWER DIAMOND RESOURCES CO. 12/23/2011 12/22/2014 N/A Weld HBP - Planck 1-14H 08N 62W 14 N2 WELD COUNTY, COLORADO, A POLITICAL SUBDIVISION OF THE STATE OF COLORADO ACTING BY & THROUGH THE BOARD OF COUNTY COMMISSIONERS OF THE COUNTY OF WELD DIAMOND RESOURCES CO. 01/23/2012 01/22/2015 N/A Weld HBP - Planck 1-14H 08N 62W 23 A TRACT OF LAND TAKEN UNDER FINAL RULING OF COURT RECORDED SEPTEMBER 17, 1935, BOOK 983, , DESCRIBED AS FOLLOWS; A STRIP OF LAND 20 FEET WIDE ADJACENT & NORTH OF PRESENT HIGHWAY RIGHT OF WAY, EXTENDING WESTWARD APPROXIMATELY 2, TO THE NORTH & SOUTH CENTER LINE OF SAID SECTION, CONTAINING 1.21 ACRES, MORE OR LESS A TRACT OF LAND TAKEN UNDER FINAL RULING OF COURT RECORDED SEPTEMBER 17, 1935, BOOK 983, , DESCRIBED AS FOLLOWS: A STRIP OF LAND 20 FEET WIDE ADJACENT & NORTH OF THE PRESENT HIGHWAY RIGHT-OF-WAY, EXTENDING WESTWARD APPROXIMATELY 2& SOUTH CENTER LINE OF SECTION 23 TO THE WEST BOUNDARY LINE OF SAID SECTION, CONTAINING 1.21 ACRES, MORE OR LESS DAVID DEISON, A/K/A DAVE DIESON DIAMOND RESOURCES CO. 12/12/2011 12/11/2014 N/A Weld Undeveloped 07N 61W 18 E2 NW, LOT1, LOT2 DAVID DEISON, A/K/A DAVE DIESON DIAMOND RESOURCES CO. 12/12/2011 12/11/2014 N/A Weld Undeveloped 07N 62W 13 NE DAVID DEISON, A/K/A DAVE DIESON DIAMOND RESOURCES CO. 12/12/2011 12/11/2014 N/A Weld Undeveloped 07N 62W 11 SE NE DAVID DEISON, A/K/A DAVE DIESON DIAMOND RESOURCES CO. 12/12/2011 12/11/2014 N/A Weld HBP - Marconi 1-1H 07N 62W 12 E2,SE NW,SE SW DAVID DEISON, A/K/A DAVE DIESON DIAMOND RESOURCES CO. 12/12/2011 12/11/2014 N/A Weld Undeveloped 07N 62W 13 NW DAVID DEISON, A/K/A DAVE DIESON DIAMOND RESOURCES CO. 12/12/2011 12/11/2014 N/A Weld Undeveloped 07N 62W 14 SW DAVID DEISON, A/K/A DAVE DIESON DIAMOND RESOURCES CO. 12/12/2011 12/11/2014 N/A Weld Undeveloped 07N 62W 23 NW DAVID DEISON, A/K/A DAVE DIESON DIAMOND RESOURCES CO. 12/12/2011 12/11/2014 N/A Weld Undeveloped 07N 62W 13 S2 DAVID DEISON, A/K/A DAVE DIESON DIAMOND RESOURCES CO. 12/12/2011 12/11/2014 N/A Weld Undeveloped 07N 62W 14 SE BARBARA SIMMONS, A WIDOW DIAMOND RESOURCES CO. 12/12/2011 12/11/2014 N/A Weld HBP - Dunn 1-13H 08N 62W 13 N2 BARBARA SIMMONS, A WIDOW DIAMOND RESOURCES CO. 12/12/2011 12/11/2014 N/A Weld HBP - Washburn GX15-62NH 08N 62W 15 N2 VERONICA R. FULLER, A/K/A VERONICA RENEE FULLER, A SINGLE WOMAN CONTINENTAL RESOURCES, INC. 12/20/2011 12/19/2014 N/A Weld Undeveloped 08N 61W 35 LOT A OF RECORDED EXEMPTION NO. 0543-35-4-RE1/4 NW/4, NE/4 SW/4, S/2 SW/4, E/2, CALF CREEK ROYALTY, LTD DIAMOND RESOURCES CO. 01/12/2012 01/11/2015 N/A Weld HBP - Dunn 1-13H 08N 62W 24 SW HERMAN PETERSON & DOROTHY PETERSON, HUSBAND & WIFE DIAMOND RESOURCES CO. 12/23/2011 12/22/2014 N/A Weld HBP - Wallach 1-8H 07N 61W 08 NE Page 54 of 59 Lessor Lessee Effective Date Expiration Date Option Term Royalty County Book/Page /Desc Company Net Lease Status TWN RNG SEC Description GREGORY J. GOLGART, A SINGLE MAN DIAMOND RESOURCES CO. 11/15/2011 11/14/2016 N/A Weld Undeveloped 08N 62W 29 SE SW SUSAN I. MCCLELLAN & JAMES L. MCCLELLAN, HER HUSBAND DIAMOND RESOURCES CO. 12/21/2011 12/20/2014 N/A Weld HBP - Planck 1-14H 08N 62W 14 N2 SUSAN I. MCCLELLAN & JAMES L. MCCLELLAN, HER HUSBAND DIAMOND RESOURCES CO. 12/13/2011 12/12/2014 N/A Weld HBP - Dunn 1-13H 08N 62W 13 N2 SUSAN I. MCCLELLAN & JAMES L. MCCLELLAN, HER HUSBAND DIAMOND RESOURCES CO. 12/13/2011 12/12/2014 N/A Weld HBP - Washburn GX15-62NH 08N 62W 15 N2 BARBARA SIMMONS, A WIDOW DIAMOND RESOURCES CO. 12/21/2011 12/20/2014 N/A Weld HBP - Planck 1-14H 08N 62W 14 N2 STUART L. GOLGART & CINDY R. GOLGART, HUSBAND & WIFE DIAMOND RESOURCES CO. 11/15/2011 11/14/2016 N/A Weld Undeveloped 08N 62W 29 SE SW DIANE R. KLIEWER & VERNON L. KLIEWER, HER HUSBAND DIAMOND RESOURCES CO. 01/10/2012 01/09/2017 N/A Weld HBP - Marconi 1-1H 07N 62W 12 NE NW,W2 W2,NE SW DEREK COLLINS JANSEN, F/K/A DEREK COLLINS & COLLEEN J. JANSEN, HUSBAND & WIFE DIAMOND RESOURCES CO. 01/05/2012 01/04/2017 N/A Weld HBP - Planck 1-14H 08N 62W 23 SW LEO EVERETT OSBURNSEN AND DARLAINE I. DAWSON, AKA DARLAINE DAWSON, HUSBAND AND WIFE DIAMOND RESOURCES CO. 01/10/2012 01/09/2015 N/A Weld Undeveloped 02N 64W 24 A TRACT OF LAND IN THE NW/4 MORE PARTICULARLY DESCRIBED AS: LOT A IN CORREFCTED RECORDED EXEMPTION NO. 1305-24-2 RE-4785, BEING A PORTION OF THE NW/4 NW/4 NW/4 OF SECTION 24, TOWNSHIP 2 NORTH RANGE 64 WEST OF THE 6TH P.M. RECORDED IN THE REAL PROPERTY RECORDS OF WELD COUNTY, COLORADO ON 7/28/2#3568831, SPALDING & CO. DIAMOND RESOURCES CO. 01/11/2012 01/10/2015 N/A Weld HBP - Dunn 1-13H 08N 62W 13 N2 DARYL L. ARNOLD & MARY M. ARNOLD, HUSBAND & WIFE DIAMOND RESOURCES CO. 01/09/2012 01/08/2015 N/A Weld Undeveloped 02N 64W 24 A TRACT OF LAND LOCATED IN THE NW/4 MORE PARTICULARLY DESCRIBED AS: LOT B IN RECORDED EXEMPTION NO. 1305-24-2 RE-3278, BEING A PORTION OF THE SW/4 NW/4 NW/4 RECORDED IN THE REAL PROPERTY RECORDS OF WELD COUNTY COLORADO ON 11/5/2#3002255, FREDA B. LAMM. A WIDOW DIAMOND RESOURCES CO. 01/13/2012 01/12/2015 N/A Weld HBP - Dunn 1-13H 08N 62W 24 SE,SW ROBERT VAN OSTRAND, A SINGLE MAN DIAMOND RESOURCES CO. 01/19/2012 01/18/2017 N/A Weld Undeveloped 07N 61W 21 S2 SW STANTON E. VAN OSTRAND & JACQUELINE B. VAN OSTRAND, HUSBAND & WIFE DIAMOND RESOURCES CO. 01/19/2012 01/18/2017 N/A Weld Undeveloped 07N 61W 21 S2 SW LINDA B. CHILDERS & WILLIAM D. CHILDERS, HER HUSBAND DIAMOND RESOURCES CO. 01/13/2012 01/12/2015 N/A Weld Undeveloped 07N 62W 11 N2 NE,SW NE LINDA B. CHILDERS & WILLIAM D. CHILDERS, HER HUSBAND DIAMOND RESOURCES CO. 01/13/2012 01/12/2015 N/A Weld HBP - Marconi 1-1H 07N 62W 12 NE NW,W2 W2,NE SW JAMES J. SIMMONS, A/K/A JAMES JACKSON SIMMONS, A MARRIED MAN DIAMOND RESOURCES CO. 12/21/2011 12/20/2014 N/A Weld HBP - Planck 1-14H 08N 62W 14 N2 JAMES J. SIMMONS, A MARRIED MAN DIAMOND RESOURCES CO. 12/12/2011 12/11/2014 N/A Weld HBP - Dunn 1-13H 08N 62W 13 N2 JAMES J. SIMMONS, A MARRIED MAN DIAMOND RESOURCES CO. 12/12/2011 12/11/2014 N/A Weld HBP - Washburn GX15-62NH 08N 62W 15 N2 Page 55 of 59 Lessor Lessee Effective Date Expiration Date Option Term Royalty County Book/Page /Desc Company Net Lease Status TWN RNG SEC Description WELD COUNTY, COLORADO, A POLITICAL SUBDIVISION OF THE STATE OF COLORADO ACTING BY & THROUGH THE BOARD OF COUNTY COMMISSIONERS OF THE COUNTY OF WELD DIAMOND RESOURCES CO. 03/05/2012 03/04/2015 N/A Weld Undeveloped 02N 64W 13 PART OF NW/4: BEGINNING AT NW CORNER, THENCE N 89 DEGREES 9 MINUTES 11 SECONDS E 5.58 FT., THENCE ALONG A CURVE TO THE LEFT HAVING A RADIUS OF 2,834.79 FT., AN ARC LENGTH OF 374.78 FT. AND A CHORD WHICH BEARS S 4 DEGREES 44 MINUTES 23 SECONDS E, THENCE S 6 DEGREES 30 MINUTES 21 SECONDS E 768.76 FT., THENCE ALONG A CURVE TO THE RIGHT HAVING A RADIUS OF 4,531.26 FT., AN ARC LENGTH OF 460.36 FT. AND A CHORD WHICH BEARS S 3 DEGREES 35 MINUTES 43 SECONDS E, THENCE S 89 DEGREES 18 MINUTES 55 SECONDS W 60FT., THENCE ALONG A CURVE TO THE LEFT HAVING A RADIUS OF 4,471.26 FT., AN ARC OF 454.27 FT. AND A CHORD WHICH BEARS N 3 DEGREES 35 MINUTES 43 SECONDS W, THENCE N 6 DEGREES 80 MINUTES 21 SECONDS W 239.16 FT., THENCE N 1 DEGREE 39 MINUTES 12 SECONDS W 707.35 FT TO POINT OF BEGINNING. (TRACT #13-3) JANIS M. NAKUTIN, A MARRIED WOMAN DIAMOND RESOURCES CO. 01/19/2012 01/18/2017 N/A Weld Undeveloped 07N 61W 21 S2 SW SALLY LYNN STERKEL & GARY D. STERKEL, HER HUSBAND DIAMOND RESOURCES CO. 01/19/2012 01/18/2017 N/A Weld Undeveloped 07N 61W 21 S2 SW CATHIE E. NIX, A SINGLE WOMAN DIAMOND RESOURCES CO. 01/18/2012 01/18/2017 N/A Weld Undeveloped 04N 61W 27 LOT A OF NIX EXEMPTION PLAT NO. 047-27-2-RE-2#2639098, BEING A PART OF THE NW/4 OF SECTION 27 ELEANOR E. BARKER, A WIDOW DIAMOND RESOURCES CO. 01/20/2012 01/19/2017 N/A Weld HBP - Perrin 1-10H 07N 62W 10 NE JUDY BRANNBERG, A MARRIED WOMAN DIAMOND RESOURCES CO. 02/01/2012 01/31/2017 N/A Weld HBP - Marconi 1-1H 07N 62W 12 E2 CLYDE A. NELSON, A/K/A CLYDE NELSON, A MARRIED MAN DIAMOND RESOURCES CO. 01/26/2012 01/25/2017 N/A Weld HBP - Marconi 1-1H 07N 62W 12 E2 NANCY ADELAIDE PENNEY & JAMES FREDRICK PENNEY, HER HUSBAND DIAMOND RESOURCES CO. 01/11/2012 01/10/2017 N/A Weld Undeveloped 07N 61W 01 S2 NE,SE, LOT1, LOT2 NANCY ADELAIDE PENNEY & JAMES FREDRICK PENNEY, HER HUSBAND DIAMOND RESOURCES CO. 01/11/2012 01/10/2017 N/A Weld HBP - Dunn 1-13H 08N 62W 24 SE,SW BARBARA NAY RACICH, F/K/A BARBARA LOUISE NAY & RICHARD NICHOLAS RACICH, HER HUSBAND DIAMOND RESOURCES CO. 01/11/2012 01/10/2017 N/A Weld Undeveloped 07N 61W 01 S2 NE,SE, LOT1, LOT2 BARBARA NAY RACICH, F/K/A BARBARA LOUISE NAY & RICHARD NICHOLAS RACICH, HER HUSBAND DIAMOND RESOURCES CO. 01/11/2012 01/10/2017 N/A Weld HBP - Dunn 1-13H 08N 62W 24 SE,SW DIANE HARRIS HANSON, A MARRIED WOMAN DIAMOND RESOURCES CO. 02/21/2012 02/22/2017 N/A Weld Undeveloped 06N 61W 31 LOT1 BERNICE M. HENNINGER, A WIDOW DIAMOND RESOURCES CO. 02/09/2012 02/08/2017 N/A Weld Undeveloped 11N 58W 19 E2 W2,E2, LOT1, LOT2, LOT3, LOT4 BETTY LOUISE HORTON, A WIDOW DIAMOND RESOURCES CO. 12/28/2011 12/27/2014 N/A Weld HBP - Staudinger 1-31H 08N 61W 31 NE JENNIFER S. JONES, A MARRIED WOMAN DIAMOND RESOURCES CO. 01/26/2012 01/25/2015 N/A Weld Undeveloped 07N 62W 11 N2 NE,SW NE JENNIFER S. JONES, A MARRIED WOMAN DIAMOND RESOURCES CO. 01/26/2012 01/25/2015 N/A Weld HBP - Marconi 1-1H 07N 62W 12 NE NW,W2 W2,NE SW JENNIFER S. JONES, A MARRIED WOMAN DIAMOND RESOURCES CO. 01/26/2012 01/25/2015 N/A Weld Undeveloped 07N 62W 13 S2 ROBERT H. GREEN, A SINGLE MAN DIAMOND RESOURCES CO. 01/12/2012 01/11/2015 N/A Weld Undeveloped 02N 64W 13 LOT A OF RECORDED EXEMPTION NO. 1305-13-3-RE91, RECORDED 11/23/1#1625288, BEING A PART OF THE SW/4 OF SECTION 13, LLOYD L. HARRIS, A MARRIED MAN DIAMOND RESOURCES CO. 02/13/2012 02/12/2017 N/A Weld Undeveloped 06N 61W 31 LOT1 Page 56 of 59 Lessor Lessee Effective Date Expiration Date Option Term Royalty County Book/Page /Desc Company Net Lease Status TWN RNG SEC Description MAUDE HENNINGER, A WIDOW, INDIVIDUALLY & AS THE FIFTY PERCENT HEIR OF G. STEWART HENNINGER DIAMOND RESOURCES CO. 02/17/2012 02/16/2017 N/A Weld Undeveloped 11N 58W 19 E2 W2,E2, LOT1, LOT2, LOT3, LOT4 JAMES VAN OSTRAND, A MARRIED MAN DIAMOND RESOURCES CO. 01/20/2012 01/19/2017 N/A Weld Undeveloped 07N 61W 21 S2 SW JAMES VAN OSTRAND, TRUSTEE OF THE GARY VAN OSTRAND LIFETIME BENEFIT TRUST DIAMOND RESOURCES CO. 01/20/2012 01/19/2017 N/A Weld Undeveloped 07N 61W 21 S2 SW SAMMY G. ARCHER, A MARRIED MAN DIAMOND RESOURCES CO. 02/24/2012 02/23/2017 N/A Weld Undeveloped 04N 61W 24 LOTS A & B OF RECORDED EXEMPTION I047-24-3-RE4807, RECEPTION #3583360; LOTS A & B OF RECORDED EXEMPTION I047-24-3-RE2474, RECEPTION #2727499; A 29.48 ACRE PARCEL OF LAND IN THE SW/4 MORE FULLY DESCRIBED AS FOLLOW: COMMENCING AT THE NORTHEAST CORNER OF THE SW/4 OF SECTION 24, THENCE SOUTH 89 DEGREES 48' WEST ALONG THE NORTH LINE OF THE SW/4 2/4, THENCE SOUTH 0 DEGREES 02' EAST ALONG THE WEST LINE OF THE SW/4 -OF-WAY LINE OF COUNTY ROAD, THENCE FOLLOWING THE NORTH RIGHT-OF-WAY LINE OF THE COUNTY ROAD, SOUTH 83 DEGREES 30' EAST 685 FEET, THENCE NORTH 83 DEGREES 684 FEET, THENCE NORTH 86 DEGREES EAST 1/4, THENCE NORTH 1 DEGREE 22' WEST ALONG THE EAST LINE OF THE SW/4 HERBERT DUELL & ELAINE DUELL, HUSBAND & WIFE DIAMOND RESOURCES CO. 03/05/2012 03/04/2017 N/A Weld Undeveloped 09N 61W 03 LOT1, LOT2, LOT3, LOT4 HERBERT DUELL & ELAINE DUELL, HUSBAND & WIFE DIAMOND RESOURCES CO. 03/05/2012 03/04/2017 N/A Weld Undeveloped 09N 61W 03 S2 N2 RAY DUELL, A MARRIED MAN DIAMOND RESOURCES CO. 02/10/2012 02/09/2017 N/A Weld Undeveloped 09N 61W 03 S2 N2, LOT1, LOT2, LOT3, LOT4 LUCILLE DUELL, TRUSTEE OF THE JOHN DUELL FAMILY TRUST DIAMOND RESOURCES CO. 03/22/2012 03/21/2017 N/A Weld Undeveloped 09N 61W 03 S2 N2, LOT1, LOT2, LOT3, LOT4 DELLCONN OIL CORPORATION DIAMOND RESOURCES CO. 02/02/2012 02/01/2015 N/A Weld HBP - Reines 1-1H 07N 60W 01 S2 NW, LOT3, LOT4 DONALD R. HARRIS, II, A MARRIED MAN DIAMOND RESOURCES CO. 02/21/2012 02/20/2017 N/A Weld Undeveloped 06N 61W 31 LOT1 DONNA CRAFT, A WIDOW DIAMOND RESOURCES CO. 12/27/2011 12/26/2015 N/A Weld Undeveloped 10N 61W 26 SW CLYDE A. NELSON, A MARRIED MAN DIAMOND RESOURCES CO. 03/14/2012 03/13/2017 N/A Weld Undeveloped 09N 61W 03 S2 N2, LOT1, LOT2, LOT3, LOT4 DAVE DUELL & BONNIE DUELL, HUSBAND & WIFE DIAMOND RESOURCES CO. 03/05/2012 03/04/2017 N/A Weld Undeveloped 09N 61W 03 S2 N2, LOT1, LOT2, LOT3, LOT4 JUDY BRANNBERG, A MARRIED WOMAN DIAMOND RESOURCES CO. 03/05/2012 03/04/2017 N/A Weld Undeveloped 09N 61W 03 S2 N2, LOT1, LOT2, LOT3, LOT4 JOHN T. GREGG & REBECCA B. GREGG, HUSBAND & WIFE DIAMOND RESOURCES CO. 03/05/2012 03/04/2017 N/A Weld Undeveloped 04N 61W 25 NE SE,N2 JOHN T. GREGG & REBECCA B. GREGG, HUSBAND & WIFE DIAMOND RESOURCES CO. 03/05/2012 03/04/2017 N/A Weld Undeveloped 04N 61W 27 E2 NE,W/2 NE/4 EAST OF DITCH, JOHN T. GREGG & REBECCA B. GREGG, HUSBAND & WIFE DIAMOND RESOURCES CO. 03/05/2012 03/04/2017 N/A Weld Undeveloped 04N 61W 33 NE JOHN T. GREGG & REBECCA B. GREGG, HUSBAND & WIFE DIAMOND RESOURCES CO. 03/05/2012 03/04/2017 N/A Weld Undeveloped 04N 61W 28 SE KENNETH D. JACOBS, A WIDOWER DIAMOND RESOURCES CO. 03/20/2012 03/19/2017 N/A Weld Undeveloped 09N 61W 03 S2 N2, LOT1, LOT2, LOT3, LOT4 BETTIE KAYE MILLER, A WIDOW DIAMOND RESOURCES CO. 03/29/2012 03/28/2017 N/A Weld Undeveloped 09N 61W 03 S2 N2, LOT1, LOT2, LOT3, LOT4 HELEN CREWS, A MARRIED WOMAN DIAMOND RESOURCES CO. 03/14/2012 03/13/2017 N/A Weld Undeveloped 09N 61W 03 S2 N2, LOT1, LOT2, LOT3, LOT4 TERRI HARRIS KAWAKAMI, A SINGLE WOMAN DIAMOND RESOURCES CO. 02/21/2012 02/20/2017 N/A Weld Undeveloped 06N 61W 31 LOT1 KATHY DORN WALKER, A MARRIED WOMAN DIAMOND RESOURCES CO. 03/02/2012 03/01/2017 N/A Weld Undeveloped 06N 61W 31 LOT1 Page 57 of 59 Lessor Lessee Effective Date Expiration Date Option Term Royalty County Book/Page /Desc Company Net Lease Status TWN RNG SEC Description LARRY D. DUELL, A MARRIED MAN DIAMOND RESOURCES CO. 03/27/2012 03/26/2017 N/A Weld Undeveloped 09N 61W 03 S2 N2, LOT1, LOT2, LOT3, LOT4 CLARA JANE WATERWORTH, A/K/A JANE WATERWORTH, A MARRIED WOMAN DIAMOND RESOURCES CO. 03/29/2012 03/28/2017 N/A Weld Undeveloped 11N 58W 19 E2 W2,E2, LOT1, LOT2, LOT3, LOT4 HERSCHEL ANTHONY POTTS, ATTORNEY-IN-FACT FOR ETHEL W. POTTS DIAMOND RESOURCES CO. 03/26/2012 03/25/2017 N/A Weld Undeveloped 04N 61W 27 E2 SW LYDIA PATTERSON INSTITUTE DIAMOND RESOURCES CO. 03/05/2012 03/04/2017 N/A Weld Undeveloped 07N 61W 01 S2 NE,SE, LOT1, LOT2 LYDIA PATTERSON INSTITUTE DIAMOND RESOURCES CO. 03/05/2012 03/04/2017 N/A Weld Undeveloped 07N 61W 24 E2 SW,W2 SW FRED E. COZZENS, PEARL H. COZZENS & ELMER DEAN COZZENS, TRUSTEES OF THE COZZENS LIVING TRUST DATED AUGUST 25, 2010 DIAMOND RESOURCES CO. 03/20/2012 03/19/2017 N/A Weld Undeveloped 09N 61W 03 S2 N2, LOT1, LOT2, LOT3, LOT4 CYNTHIA M. SPURLOCK, A MARRIED WOMAN DIAMOND RESOURCES CO. 03/20/2012 03/19/2017 N/A Weld Undeveloped 09N 61W 03 S2 N2, LOT1, LOT2, LOT3, LOT4 MARLYS K. ALLISON, A WIDOW DIAMOND RESOURCES CO. 03/27/2012 03/26/2017 N/A Weld Undeveloped 09N 61W 03 S2 N2, LOT1, LOT2, LOT3, LOT4 BRUCE G. DUELL, A MARRIED MAN DIAMOND RESOURCES CO. 03/27/2012 03/26/2017 N/A Weld Undeveloped 09N 61W 03 S2 N2, LOT1, LOT2, LOT3, LOT4 CAROL S. FOWLER, A MARRIED WOMAN DIAMOND RESOURCES CO. 03/20/2012 03/19/2017 N/A Weld Undeveloped 09N 61W 03 S2 N2, LOT1, LOT2, LOT3, LOT4 IRENE DUELL, A WIDOW DIAMOND RESOURCES CO. 03/27/2012 03/26/2017 N/A Weld Undeveloped 09N 61W 03 S2 N2, LOT1, LOT2, LOT3, LOT4 ARDIS L. KERNS, A/K/A ARDIS KERNS, A MARRIED WOMAN DIAMOND RESOURCES CO. 03/14/2012 03/13/2017 N/A Weld Undeveloped 09N 61W 03 S2 N2, LOT1, LOT2, LOT3, LOT4 LOIS E. KNITTLE & TONY D. KNITTLE, HER HUSBAND DIAMOND RESOURCES CO. 03/23/2012 03/22/2017 N/A Weld Undeveloped 09N 61W 03 S2 N2, LOT1, LOT2, LOT3, LOT4 MARK STERLING RIDER, A SINGLE MAN DIAMOND RESOURCES CO. 03/27/2012 03/26/2015 N/A Weld HBP - Reines 1-1H 07N 60W 01 S2 NW, LOT3, LOT4 MIRIAM R. KEY AND WALLACE E. KEY, HER HUSBAND DIAMOND RESOURCES CO. 03/22/2012 03/21/2017 N/A Weld Undeveloped 09N 61W 03 S2 N2, LOT1, LOT2, LOT3, LOT4 MARTHA H. SALSER, A MARRIED WOMAN DIAMOND RESOURCES CO. 03/23/2012 03/22/2017 N/A Weld Undeveloped 09N 61W 03 S2 N2, LOT1, LOT2, LOT3, LOT4 WELD COUNTY, COLORADO, A POLITICAL SUBDIVISION OF THE STATE OF COLORADO ACTING BY AND THROUGH THE BOARD OF COUNTY COMMISSIONERS OF THE COUNTY OF WELD CONTINENTAL RESOURCES, INC. 09/17/2012 09/16/2015 N/A Weld HBP - Dunn 1-13H 08N 62W 24 TRACT 5: "A STRIP OF LAND 20 FEET WIDE ADJACENT AND NORTH OF THE PRESENT HIGHWAY RIGHT-OF-WAY, EXTENDING WESTWARD APPROXIMATELY 5, TO THE WEST BOUNDARY LINE OF SAID SECTION, TOWNSHIP 8 NORTH, RANGE 62, WEST OF THE 6TH, P.M., CONTAINING 2.42 ACRES." EDWARD M. ROBINSON, A SINGLE MAN DIAMOND OPERATING, INC. 07/29/2010 07/28/2015 Opt. Exr. 2 Yr Weld Undeveloped 09N 61W 04 S2 NE, LOT1, LOT2 C. WAYNE SMITH, A WIDOWER DIAMOND OPERATING, INC. 07/28/2010 07/27/2015 Opt. Exr. 2 Yr Weld Undeveloped 09N 61W 04 S2 NE, LOT1, LOT2 WILLIAM EARL SMITH AND MERILYNNE R. SMITH, HUSBAND AND WIFE DIAMOND OPERATING, INC. 07/29/2010 07/28/2015 Opt. Exr. 2 Yr Weld Undeveloped 09N 61W 04 S2 NE, LOT1, LOT2 EARL J. ROBINSON AND MARY M. ROBINSON, HUSBAND AND WIFE DIAMOND OPERATING, INC. 07/29/2010 07/28/2015 Opt. Exr. 2 Yr Weld Undeveloped 09N 61W 04 S2 NE, LOT1, LOT2 FRANKLIN R. GRAY, A MARRIED MAN DEALING IN HIS SOLE AND SEPARATE PROPERTY DIAMOND OPERATING, INC. 08/27/2010 08/26/2015 Opt. Exr. 2 Yr Weld Undeveloped 09N 61W 4 S2 NE, LOT1, LOT2 B. THOMAS GRAY, A/K/A BRETT T. GRAY, A MARRIED MAN DIAMOND OPERATING, INC. 08/27/2010 08/26/2015 Opt. Exr. 2 Yr Weld Undeveloped 09N 61W 4 S2 NE, LOT1, LOT2 SHARON R. JONES, A SINGLE WOMAN DEALING IN HER SOLE AND SEPARATE PROPERTY DIAMOND OPERATING, INC. 09/22/2010 09/21/2015 Opt. Exr. 2 Yr Weld Undeveloped 09N 61W 4 S2 NE, LOT1, LOT2 Page 58 of 59 Lessor Lessee Effective Date Expiration Date Option Term Royalty County Book/Page /Desc Company Net Lease Status TWN RNG SEC Description RONALD J. SCHULTZ, A MARRIED MAN DEALING IN HIS SOLE AND SEPARATE PROPERTY DIAMOND OPERATING, INC. 09/30/2010 09/29/2015 Opt. Exr. 2 Yr Weld Undeveloped 09N 61W 4 S2 NE, LOT1, LOT2 DIANA LEE MARTINEZ, A WIDOW DIAMOND RESOURCES CO. 09/20/2013 09/19/2016 New lease Purchased in lieu of Ext. Weld Undeveloped 10N 61W 32 SE Page 59 of 59 EXHIBIT "B" Wells API OPERATOR WELL SEC TWP RNG COUNTY ST CLR WI BPO CLR NRI BPO CLR WI APO 200% CLR NRI APO 200% 1 CONTINENTAL RESOURCES, INC. BUCHNER 1-2H 2, 11 7N 60W WELD CO 2 CONTINENTAL RESOURCES, INC. BUCHNER 2-2H 2, 11 7N 60W WELD CO 3 CONTINENTAL RESOURCES, INC. DUNN 1-13H 13, 24 8N 62W WELD CO 4 CONTINENTAL RESOURCES, INC. HAHN 1-4H 4 7N 62W WELD CO 5 CONTINENTAL RESOURCES, INC. LEGGETT 1-5H 5 7N 60W WELD CO 6 CONTINENTAL RESOURCES, INC. MARCONI 1-1H 1, 12 7N 62W WELD CO 7 CONTINENTAL RESOURCES, INC. PERRIN 1-10H 10 7N 62W WELD CO 8 CONTINENTAL RESOURCES, INC. PLANCK 1-14H 14, 23 8N 62W WELD CO 9 CONTINENTAL RESOURCES, INC. REINES 1-1H 1 7N 60W WELD CO 10 CONTINENTAL RESOURCES, INC. STAUDINGER 1-31H 6, 31 7N, 8N 61W WELD CO 11 CONTINENTAL RESOURCES, INC. WALLACH 1-8H 8 7N 61W WELD CO 12 BILL BARRETT CORPORATION CASS FARMS 11-9H 9 7N 62W WELD CO 13 DJ RESOURCES, LLC CROW VALLEY-07-62-24-2H 24 7N 62W WELD CO 14 BILL BARRETT CORPORATION DUTCH LAKE 12-14H 14 6N 62W WELD CO 15 CARRIZO OIL & GAS, INC. GAFFNEY 1-32-8-61 29, 32 8N 61W WELD CO 16 EOG RESOURCES, INC. GRAVEL DRAW 9-9H 9 8N 61W WELD CO 17 BILL BARRETT CORPORATION GREASEWOOD 09-19H 19 6N 61W WELD CO 18 CARRIZO OIL & GAS, INC. PERGAMOS 1-4-34-7-60 4 7N 60W WELD CO 19 CARRIZO OIL & GAS, INC. PERGAMOS 1-4-44-7-60 4 7N 60W WELD CO 20 CARRIZO OIL & GAS, INC. PERGAMOS 2-4-34-7-60 9 7N 60W WELD CO 21 CARRIZO OIL & GAS, INC. PERGAMOS 2-4-44-7-60 9 7N 60W WELD CO 22 CARRIZO OIL & GAS, INC. PERGAMOS 3-11-7-60 3 7N 60W WELD CO 23 CARRIZO OIL & GAS, INC. PERGAMOS 3-3-7-60 3 7N 60W WELD CO 24 CARRIZO OIL & GAS, INC. PERGAMOS 3-44-7-60 3 7N 60W WELD CO 25 CARRIZO OIL & GAS, INC. PERGAMOS 4-3-7-60 3 7N 60W WELD CO 26 CARRIZO OIL & GAS, INC. PERGAMOS 8-41-7-60 8 7N 60W WELD CO 27 CARRIZO OIL & GAS, INC. ORLANDO HILL 22-24-7-60 22 7N 60W WELD CO 28 CARRIZO OIL & GAS, INC. Ross 1-2-8-61 (F/K/A Tobler 2-31-8-61) 2 8N 61W WELD CO 29 BILL BARRETT CORPORATION ROSENBERG 6-61-30-0164BH 30 6N 61W WELD CO 30 BILL BARRETT CORPORATION NW ROSENBERG 6-61-30-0263BH 30 6N 61W WELD CO 31 BILL BARRETT CORPORATION NE ROSENBERG 6-61-30-0560BH 30 6N 61W WELD CO 32 BILL BARRETT CORPORATION NE ROSENBERG 6-61-30-0857BH 30 6N 61W WELD CO 33 BILL BARRETT CORPORATION NW ROSENBERG 6-61-30-0362BH 30 6N 61W WELD CO 34 BILL BARRETT CORPORATION NE ROSENBERG 6-61-30-0659BH 30 6N 61W WELD CO 35 BILL BARRETT CORPORATION NW ROSENBERG 6-61-30-0461BH 30 6N 61W WELD CO 36 BILL BARRETT CORPORATION NE ROSENBERG 6-61-30-0758BH 30 6N 61W WELD CO 37 CARRIZO OIL & GAS, INC. SIEVERS 1-3-7-62 3 7N 62W WELD CO 38 CARRIZO OIL & GAS, INC. SLICK ROCK 2-17-11-7-60 17 7N 60W WELD CO 39 NOBLE ENERGY, INC. WASHBURN GX15-62HN 15 8N 62W WELD CO 40 MINERAL RESOURCES, INC. WESTMOOR 5 2-6-2 2 5N 66W WELD CO
